Exhibit 10.2
EXECUTED
(CONFIDENTIAL TREATMENT OF CERTAIN DESIGNATED PORTIONS OF THIS AGREEMENT HAVE
BEEN REQUESTED BY AMERICAN GENERAL FINANCE CORPORATION. SUCH CONFIDENTIAL
PORTIONS HAVE BEEN OMITTED, AS INDICATED BY AN [*] IN THE TEXT, AND SUBMITTED TO
THE SECURITIES AND EXCHANGE COMMISSION).
SUBSERVICING AGREEMENT
(AMERICAN GENERAL MORTGAGE LOAN TRUST 2006-1)
Effective as of February 1, 2011
Between
MorEquity, Inc.
as Servicer
and
Nationstar Mortgage LLC
as Subservicer
RESIDENTIAL MORTGAGE LOANS

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
Article I definitions
    1  
Section 1.1 Defined Terms
    1  
Article II Engagement of Subservicer
    11  
Section 2.1 Servicing; Possession of Servicing Files
    11  
Section 2.2 Books and Records
    13  
Section 2.3 Custodial Agreement
    13  
Section 2.4 Limitation on Scope of Servicing Obligation
    14  
Section 2.5 Loss Mitigation and Recovery Actions
    14  
Section 2.6 HMP Program
    14  
Section 2.7 Oversight Program
    15  
Article III Representations, Warranties and Covenants
    15  
Section 3.1 Subservicer Representations, Warranties and Covenants
    15  
Section 3.2 Servicer Representations, Warranties and Covenants
    16  
Section 3.3 Servicer’s Representations, Warranties and Covenants for Mortgage
Loans
    17  
Article IV Servicing of the Mortgage Loans
    18  
Section 4.1 Standard and Scope of Service
    18  
Section 4.2 Authority of the Subservicer; Delinquencies
    19  
Section 4.3 Collection of Mortgage Loan Payments
    21  
Section 4.4 Notification of Adjustments
    21  
Section 4.5 Duties the Subservicer May Delegate
    21  
Section 4.6 Servicing Files
    22  
Section 4.7 Imaged Records
    23  
Section 4.8 Enforcement of Due-On-Sale Clause; Assumption
    24  
Section 4.9 Insurance
    24  
Section 4.10 Insurance Notices
    26  
Section 4.11 Tax and Flood Contracts
    26  
Section 4.12 Tax and Insurance Accounts; Tax Service
    26  
Section 4.13 Bankruptcies
    28  
Section 4.14 Foreclosure Procedures
    28  
Section 4.15 Reinstatement of Mortgage Loans
    29  
Section 4.16 Servicing REO Property
    29  
Section 4.17 Satisfactions
    31  
Section 4.18 Servicing Advances and Pass-Through Expenses
    32  
Section 4.19 Prepayment Penalties
    33  
Section 4.20 Restoration and Repair
    33  
Section 4.21 Subservicer Bond, Errors and Omissions Insurance
    34  
Section 4.22 Disaster Recovery
    34  
Section 4.23 High Cost Loans
    35  
Article V Compensation to the Subservicer
    35  
Section 5.1 Compensation to the Subservicer
    35  
Article VI Accounting
    36  
Section 6.1 General
    36  
Section 6.2 Account Maintenance
    36  

 



--------------------------------------------------------------------------------



 



              Page  
Section 6.3 P & I Custodial Account; Remittance
    37  
Section 6.4 T & I Escrow Accounts
    38  
Section 6.5 Interest on Tax and Insurance Reserves
    39  
Section 6.6 Access to Records
    39  
Article VII Reports to the Servicer
    40  
Section 7.1 Reports to the Servicer
    40  
Section 7.2 Annual Independent Certified Public Accountants’ Servicing Report
    41  
Section 7.3 Reports of Foreclosures and Abandonment of Mortgaged Property
    42  
Section 7.4 Real Estate Owned Reports
    43  
Section 7.5 Liquidation Reports
    43  
Section 7.6 Compliance with Gramm-Leach-Bliley Act of 1999
    43  
Section 7.7 Reporting
    43  
Article VIII Subservicer and Indemnification
    43  
Section 8.1 Merger or Consolidation of the Subservicer
    43  
Section 8.2 Limitation on Resignation
    44  
Section 8.3 Subservicer Limitation on Liability and Indemnification
    44  
Section 8.4 Servicer Limitation on Liability and Indemnification
    45  
Section 8.5 Notice of Litigation
    46  
Article IX Termination
    46  
Section 9.1 Events of Default
    46  
Section 9.2 Termination of Agreement
    48  
Article X Miscellaneous Provisions
    49  
Section 10.1 Protection of Confidential and Proprietary Information
    49  
Section 10.2 Notices
    53  
Section 10.3 Severability Clause
    53  
Section 10.4 Performance Audits
    54  
Section 10.5 Counterparts
    54  
Section 10.6 Place of Delivery and Governing Law
    54  
Section 10.7 Waiver of Jury Trial
    54  
Section 10.8 Further Agreements
    54  
Section 10.9 Successors and Assigns; Assignment of Servicing Agreement
    54  
Section 10.10 Amendments, Etc.
    55  
Section 10.11 Exhibits
    55  
Section 10.12 General Interpretive Principles
    55  
Section 10.13 Reproduction of Documents
    56  
Section 10.14 Conflicts
    56  

 



--------------------------------------------------------------------------------



 



     
Exhibit A
  Mortgage Loan Data Field Request
Exhibit B
  Servicing Transfer Instructions
Exhibit C
  [RESERVED]
Exhibit D
  Pricing Schedule
Exhibit E
  [RESERVED]
Exhibit F
  Tax and Flood List of Preferred Vendors
Exhibit G-1
  Monthly Reports and Files
Exhibit G-2
  Daily Reports and Files
Exhibit H
  Nationstar Security Assessment
Exhibit I
  Approval Matrix

 



--------------------------------------------------------------------------------



 



SUBSERVICING AGREEMENT
     This Subservicing Agreement is dated as of February 1, 2011 (the
“Agreement”), by and among Nationstar Mortgage LLC, as subservicer of
residential mortgage loans (the “Subservicer”), MorEquity, Inc., as servicer of
residential mortgage loans (“Servicer”).
Recitals
     WHEREAS, as of January 1, 2006, the Servicer entered into a mortgage loan
sale and servicing agreement (the “Servicing Agreement”) with Second Street
Funding Corporation (the “Purchaser”) pursuant to which the Servicer is
responsible for servicing the residential mortgage loans identified on Exhibit E
thereto (the “Mortgage Loans”) for the benefit of the Purchaser;
     WHEREAS, as of February 1, 2006, the Purchaser entered into a pooling and
servicing agreement (the “Pooling and Servicing Agreement”) with American
General Finance Corporation, as Master Servicer, and JPMorgan Chase Bank,
National Association, as trustee, pursuant to which the Master Servicer is
responsible for master servicing the Mortgage Loans;
     WHEREAS, in connection with the Servicing Agreement, the Servicer is
permitted to enter into subservicing arrangements to service the Mortgage Loans;
     WHEREAS, the Servicer and the Subservicer desire that the Subservicer
subservice the Mortgage Loans pursuant to this Agreement;
     NOW, THEREFORE, in consideration of the mutual promises contained herein
and for other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Defined Terms.
     For purposes of this Subservicing Agreement, all capitalized words and
terms in this Agreement not otherwise defined herein shall have the respective
meanings set forth in the Pooling and Servicing Agreement. The following
capitalized terms, unless the context requires otherwise, shall have the
respective meanings set forth below:
     Accepted Servicing Practices means, with respect to any Mortgage Loan,
those mortgage servicing practices that comply with the terms of the Mortgage
Loans, the Legal Requirements and the terms and conditions of this Agreement
(including those requirements on Exhibit I of this Agreement), and consistent
with the same standard of care, skill, prudence, and diligence with which the
Subservicer services similar mortgage loans within its servicing portfolio,
giving due consideration to (i) the customary and usual standards of practice of
prudent institutional mortgage loan servicers that are utilized with respect to
mortgage loans comparable to the Mortgage Loans and (ii) the objective of
maximizing the timely recovery of principal and interest on the Mortgage Loans
in the best interests of the Trust.
     Accounts mean the P & I Custodial Accounts and the T & I Escrow Accounts.

1



--------------------------------------------------------------------------------



 



     Affiliate shall have the meaning set forth in the Pooling and Servicing
Agreement.
     Agreement means this Subservicing Agreement and all written amendments
hereof and supplements hereto.
     Ancillary Income means an amount equivalent to all income derived from the
Mortgage Loans in accordance with Accepted Servicing Practices (other than
Subservicing Fees and prepayment penalties) from Late Fees, phone pay fees, fees
received with respect to checks or bank drafts returned by the related bank for
non-sufficient funds, investment income on the Accounts, assumption fees and
modification fees.
     Appraisal Report means a report setting forth the fair market value of a
Mortgaged Property as determined by an appraiser and in compliance with
applicable law. For appraisals conducted prior to the Servicing Transfer Date,
such Appraisal Reports shall be in the form received by the Subservicer, and for
appraisals conducted subsequent to the Servicing Transfer Date, such Appraisal
Reports shall be in a form indicating that the related appraisals have been
conducted in accordance with the Uniform Standards of Professional Appraisal
Practice, provided in each case by an independent appraiser.
     Approval Matrix means the delegated authority to initiate loss mitigation
or recovery actions within the agreed parameters set forth in Section 2.5.
     Assignment of Mortgage means an assignment of the Mortgage, notice of
transfer or equivalent instrument in recordable form, sufficient under the laws
of the jurisdiction wherein the related Mortgaged Property is located to reflect
the transfer of the Mortgage to the party indicated therein.
     Broker Price Opinion (“BPO”) means an opinion of the fair market value of a
Mortgaged Property given by a licensed real estate broker, which generally
includes at least three comparable sales and three comparable listings.
     Business Day shall have the meaning set forth in the Pooling and Servicing
Agreement.
     Code means the Internal Revenue Code of 1986, as amended.
     Condemnation Proceeds means all awards of settlements in respect of a
Mortgaged Property, whether permanent or temporary, partial or entire, by
exercise of the power of eminent domain or condemnation, to the extent the award
of settlement is not required to be released to a Mortgagor in accordance with
the terms of the related Mortgage Loan Documents.
     Custodial Agreement shall have the meaning set forth in the Pooling and
Servicing Agreement.
     Custodian shall have the meaning set forth in the Pooling and Servicing
Agreement.
     De-Boarding Fee means a fee paid by Servicer to Subservicer when a Mortgage
Loan transfers from Subservicer to another servicer and in accordance with
Exhibit D.

2



--------------------------------------------------------------------------------



 



     Defaulted Loan means a Mortgage Loan that is sixty (60) or more days
Delinquent, or such other Mortgage Loan as may be agreed upon between Servicer
and Subservicer.
     Delinquency or Delinquent shall have the meaning set forth in the Pooling
and Servicing Agreement.
     Determination Date means, with respect to each Remittance Date, the last
Business Day prior to that Remittance Date.
     Due Date shall have the meaning set forth in the Pooling and Servicing
Agreement.
     Eligible Account shall have the meaning set forth in the Servicing
Agreement.
     Eligible Investments means any one or more of the obligations and
securities listed below acquired at a purchase price of not greater than par
which investment provides for a date of maturity not later than the next
succeeding Remittance Date.
     A. direct obligations of, or obligations fully guaranteed by, (i) the
United States of America, or (ii) any agency or instrumentality of the United
States of America, the obligations of which are backed by the full faith and
credit of the United States of America;
     B. federal funds, demand and time deposits in, certificates of deposits of,
or bankers’ acceptances issued by, any depository institution or trust company
incorporated or organized under the laws of the United States of America or any
state thereof and subject to supervision and examination by federal and/or state
banking authorities, so long as at the time of such investment or contractual
commitment providing for such investment the commercial paper or other
short-term debt obligations of such depository institution or trust company (or,
in the case of a depository institution or trust company which is a subsidiary
of a holding company, the commercial paper or other short-term debt obligations
of such holding company) are rated “P-1” by Moody’s Investors Service, Inc. and
“A-1” by Standard & Poor’s Ratings Services, and the long-term debt obligations
of such depository institution or trust company (or, in the case of a depository
institution or trust company which is a subsidiary of a holding company, the
long-term debt obligations of such holding company) are rated at least “Aa2” by
Moody’s Investors Service, Inc. and “AA” by Standard & Poor’s Ratings Services
and provided that each such investment has an original maturity of no more than
365 days; and
     C. any other demand, money market or time deposit account or obligation, or
interest-bearing or other security or investment, acceptable to the Trustee as
evidenced by previous confirmation in writing.
  Notwithstanding the foregoing, Eligible Investments shall not include
“stripped securities” or any investments which contractually may return less
than the unpaid principal balance therefore.

3



--------------------------------------------------------------------------------



 



     Escrow means all funds collected by the Subservicer and to be held in one
or more T & I Escrow Accounts to cover expenses of the Mortgagor required to be
paid under the Mortgage to third parties, including, without limitation,
(i) taxes, special assessments, water, sewer and other governmental impositions
or charges that are or may become liens on the Mortgaged Property prior to that
of the Mortgage Loan, (ii) ground rents, and (iii) Hazard Insurance, Flood
Insurance, and Private Mortgage Insurance and other insurance premiums.
     Escrow Payments means with respect to any Mortgage Loan amounts
constituting ground rents, taxes, assessments, water rates, mortgage insurance
premiums, fire and hazard insurance premiums and all other payments required to
be escrowed by the Mortgagor with the mortgagee pursuant to the Mortgage or any
other Mortgage Loan document.
     Event of Default means any event set forth in Section 9.1 hereof.
     Fannie Mae means the government sponsored entity organized or known as the
Federal National Mortgage Association or any successor thereto.
     Fannie Mae Guidelines means the guidelines contained in the Fannie Mae
Servicing Guide pertaining to one-to-four-family, first or junior lien,
conventional single family mortgage loans, and all supplements, amendments or
additions thereto, but only with respect to the practices set forth therein that
are applicable to actions undertaken in connection with the delinquency,
foreclosure, REO disposition, remedies for defaulted loans and property
insurance procedures and claims.
     FDIC means the Federal Deposit Insurance Corporation.
     FHA means the Federal Housing Administration of the United States
Department of Housing and Urban Development, or any successor thereto.
     First Lien Mortgage Loan means a Mortgage Loan secured by a first priority
lien Mortgage on the related Mortgage Property.
     Flood Insurance or Flood Insurance Policy means an insurance policy
insuring against loss or damage from flood hazards not typically covered within
the scope of standard extended hazard coverage, together with all riders and
endorsements thereto.
     Freddie Mac means the government sponsored entity organized or known as the
Federal Home Loan Mortgage Corporation or any successor thereto.
     Freddie Mac Guidelines means the guidelines contained in the Freddie Mac
Single-Family Seller/Servicer Guide and all supplements, amendments, or
additions thereto, but only with respect to the practices set forth therein that
are applicable to actions undertaken in connection with the delinquency,
foreclosure, REO disposition, remedies for defaulted loans and property
insurance procedures and claims.
     Hazard Insurance or Hazard Insurance Policy means a fire casualty extended
coverage insurance policy insuring against loss or damage from fire hazard,
wind, liability and other risks

4



--------------------------------------------------------------------------------



 



covered within the scope of standard extended hazard coverage, together with all
riders and endorsements thereto.
     High Cost Loan means any Mortgage Loan, as specifically identified on the
Mortgage Loan Schedule, classified at the time of its origination as (a) a “high
cost” loan under HOEPA, or (b) a “high cost,” “threshold,” “covered” (provided
however the “covered” classification does not apply to loans originated subject
to the New Jersey Home Ownership Act of 2002 as a “covered home loan” which are
not also high cost loans), “predatory” or similar loan under any other
applicable state, federal or local law (or a similarly classified loan using
different terminology under a law imposing heightened regulatory scrutiny or
additional legal liability for residential mortgage loans having high interest
rates, points and/or fees.
     HOEPA means the Home Ownership and Equity Protection Act of 1994.
     HMP Owner Payments means payments from the U.S. Treasury to an investor, as
outlined under the heading “Lender/Investor Compensation” in the guidelines
established under the HMP Program.
     HMP Program means the Home Affordable Modification Program as issued by the
United States Treasury Department.
     HMP Servicer Payments means payments from the U.S. Treasury to a servicer,
as outlined under the heading “Servicer Compensation” in the guidelines
established under the HMP Program, including but not limited to any and all
incentive payments due under the guidelines on and after the Transfer Date.
     Insurance Policy means any insurance policy issued for a Mortgage Loan,
including any related Private Mortgage Insurance, Hazard Insurance, Flood
Insurance, and Title Insurance, including all riders and endorsements thereto in
effect, including any replacement policy or policies for any such Insurance
Policies.
     Insurance Proceeds means proceeds received by the Subservicer from an
Insurance Policy to the extent such proceeds are not applied to the restoration
of the related Mortgaged Property or released to the related Mortgagor in
accordance with the Subservicer’s normal servicing procedures.
     Insurer means an insurance company that provides an Insurance Policy.
     Late Fee means, as described in the Mortgage Note, any fee paid by or due
from a Mortgagor as an additional payment in respect of Mortgagor’s making
payment later than the Due Date thereof, after application of any applicable
grace period.
     Legal Requirements means, with respect to the context in which this defined
term is used herein, all applicable federal, state or local laws (including
without limitation any Predatory Lending Law and anti-money laundering law) and
any other applicable requirements of any government or any agency or
instrumentality thereof, which involve or relate to the origination and
servicing of a Mortgage Loan, the actions or interests of the lender or
mortgagee of a Mortgage Loan, the management (including ownership, servicing,
and disposition) of a

5



--------------------------------------------------------------------------------



 



Mortgaged Property or REO Property, and the performance of the servicing
obligations by the Subservicer hereunder.
     Lender-Paid Mortgage Insurance means lender-paid mortgage insurance.
     LIBOR means, as of any date of determination, the rate per annum equal to
the one-month LIBOR rate published by Bloomberg for such date or, if such rate
is not available, the rate appearing at page 3750 of the Telerate Screen as
one-month LIBOR for such date.
     Limited Power of Attorney means the power of attorney or other
documentation to be agreed upon by the Trustee and the Subservicer.
     Liquidated Mortgage Loan shall have the meaning set forth in the Pooling
and Servicing Agreement.
     Liquidation Proceeds shall have the meaning set forth in the Pooling and
Servicing Agreement.
     MERS® means the proprietary system of recording transfers of mortgages
electronically, which was created and is maintained by Mortgage Electronic
Registration Systems, Inc., a corporation organized and existing under the laws
of the State of Delaware.
     Monthly Payment shall have the meaning set forth in the Pooling and
Servicing Agreement.
     Mortgage shall have the meaning set forth in the Pooling and Servicing
Agreement.
     Mortgage Interest Rate shall have the meaning set forth in the Pooling and
Servicing Agreement
     Mortgage Loan means an individual mortgage loan which is the subject of
this Agreement as a result of the Servicer’s identification of such Mortgage
Loan and the delegation of the servicing thereof to the Subservicer pursuant to
Section 2.1 hereof and which mortgage loan is included on the Mortgage Loan
Schedule, and includes without limitation the Mortgage Loan Documents, the
Monthly Payments, Principal Prepayments, Liquidation Proceeds, Condemnation
Proceeds, Insurance Proceeds, REO Disposition Proceeds, Ancillary Income and all
other rights, benefits, proceeds and obligations arising from or in connection
with such Mortgage Loan. As applicable, “Mortgage Loan” shall be deemed to refer
to the related REO Property or unsecured debt.
     Mortgage Loan Documents means all documents relating to a Mortgage Loan
held by the Trustee, the Servicer, any Custodian, any Owner Designee and the
Subservicer or its designee.
     Mortgage Loan Pool means each group of Mortgage Loans identified on a
Mortgage Loan Schedule and made subject to this Agreement from time to time.

6



--------------------------------------------------------------------------------



 



     Mortgage Loan Schedule means a schedule of the Mortgage Loans prepared by
the Servicer to be delivered by the Servicer as set forth in Section 2.1(a) of
this Agreement.
     Mortgage Note shall have the meaning set forth in the Pooling and Servicing
Agreement.
     Mortgaged Property shall have the meaning set forth in the Pooling and
Servicing Agreement.
     Mortgagor shall have the meaning set forth in the Pooling and Servicing
Agreement.
     Negative Environmental Condition means, with respect to any Mortgaged
Property, a violation of any standards under applicable statutes, ordinances,
rules, regulations, orders or decisions relating to pollution, protection of
human health or the environment (including, without limitation, ambient air,
surface water, ground water, land surface or subsurface strata and natural
resources), including without limitation, applicable statutes, ordinances,
rules, regulations, orders or decisions relating to emissions, discharges,
releases or threatened releases of chemicals, pollutants, contaminants, wastes,
toxic substances, petroleum and petroleum products, asbestos and
asbestos-containing materials, polychlorinated biphenyls and lead and
lead-containing materials, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of such
items.
     Non-recoverable Servicing Advance means any Servicing Advance previously
made or proposed to be made in respect of a Mortgage Loan or REO Property that,
in the reasonable business judgment of the Subservicer, will not, or, in the
case of a proposed Servicing Advance, would not be, ultimately recoverable from
related late payments, Insurance Proceeds, Primary Insurance Proceeds,
Condemnation Proceeds or Liquidation Proceeds on such Mortgage Loan or REO
Property as provided herein.
     NPV Tool means the Fannie Mae approved Net Present Value calculator
utilized pursuant to the HMP Program for determining whether foreclosure, a deed
in lieu, short sale or a loan modification (or other loss mitigation treatment)
results in the optimal economic outcome.
     Owner Designee means a Person designated by the Trustee or Servicer, as the
case may be, pursuant to a written notice delivered to the Subservicer that
identifies the full legal name and address of such Person and the purpose for
which such Person has been designated to act or serve on behalf of the Trustee
or Servicer, as the case may be.
     P & I Custodial Account means the separate account or accounts created and
maintained pursuant to Article VI hereof.
     Paid-In-Full means with respect to a Mortgage Loan, the amount required to
satisfy a Mortgage Loan in full, which amount includes the unpaid principal
balance, interest due on account and, to the extent permitted by the Legal
Requirements, any other funds to be collected at the time of payoff from the
Mortgagor pursuant to the terms of such Mortgage Loan, such as recording fees,
service fees, attorney fees, escrow advances, prepayment penalties and other
costs as applicable.

7



--------------------------------------------------------------------------------



 



     Pass-Through Expense means all customary and reasonable costs and expenses
incurred by the Subservicer, which pursuant to customary industry standards are
due and payable to a Person other than the Subservicer, which are not
reimbursable to the Subservicer from the Mortgagor or through the netting of
proceeds from the related Mortgage Loan or Mortgaged Property, and which are in
the nature of an expenditure that relates to establishing, maintaining or curing
the right, title or interests of the mortgagee or lender of the Mortgage Loan;
provided that such costs and expenses shall not include any allocation of
overhead costs of the Subservicer. If not specifically listed in Exhibit I, such
Pass-Through Expenses shall include, but are not limited to, each of the
following items:

  1.   The reasonable actual cost of research, recovery and locating any
documents missing from the Mortgage Loan Documents.     2.   Payments for
reasonable actual costs, fees and expenses incurred in perfecting, filing or
recording documents evidencing the assignment, foreclosure, sale or mortgaging
of any Mortgaged Property.     3.   Reasonable actual expenses incurred to
resolve or cure a dispute or issue involving any failure of the Mortgage Loan to
comply with any Legal Requirements or customary industry standards that is
attributable to the Servicer, originator or any Person (other than the
Subservicer).     4.   Actual expenses or costs incurred in connection with any
proceeding, investigation, audit, request or other inquiry by any governmental
regulatory agency or other instrumentality involving the compliance of any
Mortgage Loans with the Legal Requirements relating to the origination or
servicing prior to the Servicing Transfer Date of such Mortgage Loans.     5.  
Prior Servicer Expenses — for the prior servicers’ failure to fund or offset the
funding of the following; non-funded positive escrow, unapplied balances,
non-documented corporate advances, monthly payments not forwarded to the
Subservicer, and positive Lender-Paid Mortgage Insurance collected or advanced
balances.     6.   Tax Penalties and Interest Expenses — incurred as a result of
a prior servicer not disbursing property taxes in a timely manner as defined in
the Servicing Transfer Procedures.     7.   Regulatory fines and or penalties
associated with the Servicer’s or Owner Designee’s or Custodian’s failure to
provide required documents in order to complete the timely satisfaction or
release of the mortgage.     8.   Custodian expenses that are paid by the
Subservicer.     9.   Set-up, transfer, and release fees for MERS® Mortgage
Loans.

8



--------------------------------------------------------------------------------



 



     Payments for the cost of transfer and/or purchase of services, including
such services for property taxes and flood insurance information.
     Person shall have the meaning set forth in the Pooling and Servicing
Agreement.
     Pooling and Servicing Agreement shall mean the pooling and servicing
agreement, dated February 1, 2006, among Second Street Funding Corporation, as
depositor, American General Finance Corporation, as Master Servicer, and
JPMorgan Chase Bank, National Association, as trustee.
     Predatory Lending Law means any Federal, state or local law relating to any
predatory, High Cost Loan or abusive lending practices or transactions, which
involve or govern single family mortgage loans, including without limitation any
such law that provides for the assessment of liability against the purchaser or
assignee of the mortgage loan for violations of such law.
     Pricing Schedule means the schedule attached hereto and incorporated herein
by reference as Exhibit D, which sets forth certain pricing and compensation
rates and amounts accruing and due to the Subservicer hereunder
     Principal Prepayment shall have the meaning set forth in the Pooling and
Servicing Agreement.
     Private Mortgage Insurance or Private Mortgage Insurance Policy means
insurance obtained from a Private Mortgage Insurer that insures the holder of
the Mortgage Note against all or a portion of any loss incurred from a Mortgagor
default under the Mortgage Note or the Mortgage, including all endorsements or
riders thereto.
     Private Mortgage Insurer means, with respect to any Mortgage Loan, the
entity that has provided Private Mortgage Insurance with respect to such
Mortgage Loan.
     Proprietary Information has the meaning set forth in Section 11.1 hereof.
     Qualified Depository has the meaning set forth in Section 6.2 hereof.
     Released Servicing Date means, with respect to a Mortgage Loan, the date on
which the servicing of such Mortgage Loan is released from this Agreement and
which the servicing functions for such Mortgage Loan are transferred by the
Subservicer to another Person.
     REMIC means a “real estate mortgage investment conduit” within the meaning
of Section 860D of the Code.
     REMIC Provisions means provisions of the United States federal income tax
law relating to real estate mortgage investment conduits which appear at
Section 860A through 860G of Subchapter M of Chapter 1 of the Code, and related
provisions, and regulations and rulings promulgated thereunder, as the foregoing
may be in effect from time to time.
     Remittance Date means each Business Day of each month.

9



--------------------------------------------------------------------------------



 



     Reporting Date means the applicable date for reports and files as set forth
on Exhibit G-1 and Exhibit G-2.
     REO Disposition shall have the meaning set forth in the Pooling and
Servicing Agreement.
     REO Disposition Proceeds means all amounts received with respect to an REO
Disposition.
     REO Property shall have the meaning set forth in the Pooling and Servicing
Agreement.
     Servicing Advances shall have the meaning set forth in the Servicing
Agreement.
     Servicing Fee shall have the meaning set forth in the Servicing Agreement.
     Servicing File means the applicable documents identified in Section 4.6
pertaining to a particular Mortgage Loan, and the computer files, data disks,
books, records, data tapes, notes and additional documents generated in the
course of servicing the Mortgage Loan, in paper or electronic form.
     Servicing Transfer Date means, with respect to a Mortgage Loan, February 1,
2011, unless otherwise agreed by the Servicer and the Subservicer.
     Servicing Transfer Procedures means the procedures for effecting servicing
transfers to the Subservicer hereunder as set forth on Exhibit B attached
hereto.
     Subsequent Recovery shall have the meaning set forth in the Pooling and
Servicing Agreement.
     Subservicing Fees shall have the meaning set forth in Section 5.1 hereof.
     Subservicer means Nationstar Mortgage LLC, or its successor in interest or
assigns or any successor to the Subservicer under this Agreement, as permitted
pursuant to this Agreement.
     Subservicing Officer means any officer of the Subservicer involved in, or
responsible for, the administration and servicing of Mortgage Loans, whose name
and specimen signature appear on a list of servicing officers furnished by the
Subservicer to the Servicer, the Trustee and the Custodian on the initial
Servicing Transfer Date, as such list may be amended from time to time.
     T & I Advance has the meaning set forth in Section 4.12 hereof.
     T & I Escrow Account means the separate account or accounts defined in
Section 6.1 and operated and maintained pursuant to Article VI hereof.
     Tax and Insurance Reserve means an accounting maintained by the Subservicer
for tracking a Mortgagor’s Escrow Payments and Insurance Proceeds.
     Termination Fee has the meaning given in Section 9.2(b) hereof.

10



--------------------------------------------------------------------------------



 



     Termination for Convenience has the meaning given in Section 9.2(a)
hereof.Title Insurance or Title Insurance Policy means an American Land Title
Association or California Land Title Association lender’s title insurance policy
issued by a title insurer qualified to do business in the jurisdiction where the
Mortgaged Property is located.
     Trust shall have the meaning set forth in the Pooling and Servicing
Agreement.
     Trustee shall have the meaning set forth in the Pooling and Servicing
Agreement
     Valuation means an Appraisal Report or Broker’s Price Opinion of any
Mortgaged Property.
ARTICLE II
ENGAGEMENT OF SUBSERVICER
     Section 2.1 Servicing; Possession of Servicing Files.
     (a) The Servicer shall transfer the servicing of the Mortgage Loans to the
Subservicer on the Servicing Transfer Date. The procedures for affecting such
transfer shall be as set forth on the Servicing Transfer Procedures schedule
attached hereto as Exhibit B. The Servicer shall make reasonable efforts to
provide the Subservicer with advance written or electronic notice of the
expected mortgage loans for which servicing may be transferred on the Servicing
Transfer Date. Prior to the Servicing Transfer Date, the Subservicer shall
negotiate a Limited Power of Attorney with the Trustee in form and substance
acceptable to the Subservicer and the Trustee authorizing Subservicer or its
authorized agent to execute necessary loan and real estate documents on the
Trust’s behalf; and the Subservicer shall deliver a list of its Subservicing
Officers to the Servicer and the Trustee. Additionally, with respect to each
Mortgage Loan to be serviced hereunder, the Servicer shall comply with the
Servicing Transfer Procedures and deliver to the Subservicer the Mortgage Loan
Data Field Request (in the form set forth on Exhibit A) for each related
Mortgage Loan and, by computer readable electronic transmission, the related
Mortgage Loan Schedule not later than five (5) Business Days after the Servicing
Transfer Date.
     (b) No later than five (5) Business Days after the Servicing Transfer Date,
the Servicer shall deliver or cause to be delivered to the Subservicer all of
the documents, information and property that is required for the transfer and
commencement of servicing for the related Mortgage Loans, including without
limitation the Servicing File and all escrow balances (whether positive or
negative), suspense balances, restricted escrow and other cash balances that
exist in connection with the Mortgage Loans without offset or netting of any
negative balances. In the event that the Subservicer reasonably incurs any cost
or expenses because of the failure by the Servicer to deliver or cause the
delivery of all such required documents, information and property (including
without limitation any advances of funds for escrows or impounds), then the
Subservicer shall be reimbursed any such amounts as Pass-Through Expenses
pursuant to Section 6.3 hereof. Notwithstanding any provision in this Agreement
to the contrary, this paragraph shall not be applicable with respect to any
Mortgage Loans to the extent servicing of such Mortgage Loans was previously
transferred by the prior servicer to the Subservicer prior to the Trust becoming
owner of such Mortgage Loans.

11



--------------------------------------------------------------------------------



 



     (c) Nothing shall prohibit the Subservicer or any Affiliate of the
Subservicer from taking applications from those Mortgagors who initiate action
on their own, or in the case of Mortgage Loans for which default is reasonably
foreseeable, from engaging in a program generally to encourage or recommend
mortgage loan products provided by the Subservicer or such Affiliate; provided
such refinancing is in accordance with Exhibit I. The Subservicer shall furnish
to the Servicer all marketing materials at such time such items are provided to
the Mortgagors, which materials shall be acceptable to the Servicer. To the
extent consistent with Accepted Servicing Practices, as one of its loss
mitigation options, the Subservicer shall consider the refinancing of an
existing Mortgage Loan in accordance with Exhibit I and to the extent for which
default is reasonably foreseeable, into a mortgage loan with a principal balance
less than the principal balance of the Mortgage Loan to the extent necessary to
qualify the Mortgagor for an FHA-insured mortgage loan.
     (d) The Subservicer shall service the Mortgage Loans as provided herein
commencing on the related Servicing Transfer Dates. All servicing shall be
conducted in the name of the Subservicer as servicing agent for the Servicer;
provided, however, that the Subservicer shall conduct any foreclosure
proceedings in the name of the Trust or an Owner Designee designated by the
Trust, as provided above, and may complete and record any related Assignment of
Mortgage in the name of the Trust, or Owner Designee, as applicable, in such
proceedings. The Subservicer may enter into a commercially reasonable
arrangement for certain functions relating to the servicing and administration
of Mortgage Loans with any Person if such Person is in compliance with the laws
of the state(s) necessary to enable it to perform its obligations under such
servicing arrangement; provided, however, that pursuant to Section 4.5 the
Subservicer shall not delegate the servicing responsibilities with respect to
any Mortgage Loan to any subservicer without the prior written consent of the
Servicer. Any such arrangement shall be consistent with and not violate the
provisions of this Agreement and shall not constitute a “mortgage servicing
transfer” within the meaning of Section 6 of the Real Estate Procedures
Settlement Act, 12 U.S.C. §2605, (“RESPA”), without prior written approval of
the Servicer. In each case, the Subservicer shall remain responsible for its
obligations under this Agreement notwithstanding any such arrangement, the
Subservicer shall be liable for all acts and omissions of such Person as fully
as if such acts and omissions were those of the Subservicer, and the Subservicer
shall pay all fees and expenses associated with such arrangement from the
Subservicer’s own funds..
     (e) If permitted by the Limited Power of Attorney, the Subservicer, on
behalf of the Trust, may sue to enforce or collect on any of the Mortgage Loans
or any Insurance Policy covering a Mortgage Loan, as agent of the Trust.
     (f) The Subservicer shall hold each Servicing File in trust for the benefit
of the Trust for the sole purpose of servicing the Mortgage Loans. The
Subservicer’s possession of Servicing Files shall be for the sole purpose of
facilitating servicing of the related Mortgage Loan pursuant to this Agreement,
and the ownership of the Servicing Files shall remain vested in the Trust and
Subservicer shall provide the Trust, Servicer and Owner Designee with full
access to the Servicing Files. All records and documents with respect to the
related Mortgage Loan prepared by or which come into the possession of the
Subservicer shall become part of the Servicing Files. The ownership of each
Mortgage Loan, including the Mortgage Note, the Mortgage, the Mortgage Loan
Documents, the contents of the related Servicing File and all

12



--------------------------------------------------------------------------------



 



rights, benefits, proceeds and obligations arising therefrom or in connection
therewith, is vested in the Trust. All rights arising out of the Mortgage Loans
including, but not limited to, all funds received on or in connection with the
Mortgage Loans and all records or documents with respect to the Mortgage Loans
prepared by or which come into the possession of the Subservicer shall be
received and held by the Subservicer in trust for the benefit of the Trust as
the owner of the Mortgage Loans. Any portion of the Servicing Files held by the
Subservicer shall be segregated from the other books and records of the
Subservicer and shall be appropriately marked to clearly reflect the ownership
of the Mortgage Loans by the Trust. The Subservicer shall release its custody of
the contents of the Servicing Files only in accordance with written instructions
of the Servicer, except when such release is required as incidental to the
Subservicer’s servicing of the Mortgage Loans. Except as provided herein, the
original Mortgage Loan Documents for each Mortgage Loan shall be retained by the
Custodian pursuant to the Custodial Agreement. Except as set forth in
Section 2.3(a), any fees and expenses of the Custodian shall not be payable by
the Subservicer.
     Section 2.2 Books and Records.
     Unless otherwise specifically agreed by the Servicer, record title to each
Mortgage and the related Mortgage Note shall remain (i) in blank, (ii) in the
name of the Trust, or (iii) in the name of an Owner Designee. The Subservicer
shall be responsible for maintaining, and shall maintain, a complete set of
books and records for the Mortgage Loans which shall be clearly marked to
reflect the ownership of the Mortgage Loans by the Trust. The Trustee, the
Servicer and their agents may from time to time upon reasonable notice inspect
any of the Subservicer’s books and records pertaining to this Agreement,
including without limitation all Servicing Files, at reasonable times during the
Subservicer’s normal business hours at the Subservicer’s offices; provided, that
upon the occurrence and continuance of an Event of Default, only one
(1) Business Day’s prior notice shall be required. At all times while a Mortgage
Loan is being serviced hereunder, the beneficial ownership of such Mortgage Loan
shall be vested and remain in the name of the Trust. All rights arising out of
each Mortgage Loan shall be vested in the Trust and the Subservicer shall not
assert any contrary interest therein.
     Section 2.3 Custodial Agreement.
     (a) On or prior to the Servicing Transfer Date, the Servicer shall use
reasonable efforts to ensure that the Custodian has received all such Mortgage
Loan Documents required to be delivered to it pursuant to the Custodial
Agreement. The Servicer shall be responsible for maintaining the Custodial
Agreement and shall pay fees and expenses as required under the Custodial
Agreement. In the event that the Subservicer is required to pay any of the
Custodian’s fees and expenses, the Subservicer shall notify the Servicer and if
the Servicer instructs the Subservicer to pay such fees and expenses these shall
be considered Pass-Through Expenses and the Subservicer shall be reimbursed
pursuant to the terms of Section 6.3 hereof if not previously reimbursed by the
Servicer.
     (b) The Subservicer shall forward to the Custodian original documents
evidencing any assumption, modification, consolidation or extension of any
Mortgage Loan entered into in accordance with this Agreement within ten
(10) Business Days of the Subservicer’s receipt of an executed copy of such
document; provided, however, that the

13



--------------------------------------------------------------------------------



 



Subservicer shall provide the Custodian with a certified true copy of any such
document submitted for recordation within ten (10) Business Days of submission,
and to provide the original of any document submitted for recordation or a copy
of such document certified by the appropriate public recording office to be a
true and complete copy of the original within ten (10) Business Days of receipt
by Subservicer of the original recorded document.
     (c) If permitted by the Limited Power of Attorney, the Subservicer will be
permitted to release any Liquidated Mortgage Loan or proceed with foreclosure
actions.
     Section 2.4 Limitation on Scope of Servicing Obligation.
The Subservicer shall not be under any obligation to appear in, prosecute or
defend any legal action that (i) is not incidental to its duties to service the
Mortgage Loans in accordance with this Agreement, or (ii) exclusively involves
allegations against the Trust, the Trustee, the Servicer or prior owners or
prior servicers of the Mortgage Loan, including without limitation any
allegation or claim involving a violation or breach of any Predatory Lending
Law. Notwithstanding the forgoing, should Subservicer desire to undertake to
appear in, prosecute or defend actions described in (i) or (ii) above,
Subservicer shall obtain Servicer’s consent prior to appearing in, prosecuting
or defending these actions. In such event, the reasonable legal expenses and
costs of such action and any liability resulting therefrom shall be expenses,
costs and liabilities for which the Servicer will be liable and the Servicer
agrees to reimburse the Subservicer for any such expenses, costs and liabilities
as Pass-Through Expenses under the terms of this Agreement, except with respect
to any expenses, costs and liabilities that are incurred solely as a result of a
material breach of this Agreement, the negligence or willful misconduct of the
Subservicer that relate to actions pursuant to this Section.
     Section 2.5 Loss Mitigation and Recovery Actions.
     Consistent with Section 4.2 below, Subservicer shall have the delegated
authority to initiate loss mitigation or recovery actions (e.g., forbearance
plans, modifications and deeds in lieu of foreclosure, foreclosures and
repossessions, as applicable) within the agreed upon parameters set forth on
Exhibit I hereto (also known herein as the “Approval Matrix”). Subservicer will
not engage in principal forgiveness without the prior written consent of the
Servicer.
     Section 2.6 HMP Program.
     Subservicer shall implement the HMP Program with respect to the Mortgage
Loans subserviced under the Agreement to the extent a Mortgage Loan is eligible
for the HMP Program. Subservicer warrants that Subservicer is a servicer in good
standing under the HMP. With regard to the Mortgage Loans, Subservicer will not
participate in the HMP Principal Reduction Alternative program, the Second Lien
Modification Program or the HFA Hardest-Hit Fund Program. Subservicer must
obtain Servicer’s written approval with regard to Mortgage Loans to participate
in any future optional HMP programs.

14



--------------------------------------------------------------------------------



 



     If required by FNMA, FHLMC or the U.S. Department of Treasury, Servicer and
Subservicer will execute an Assignment and Assumption Agreement for the transfer
of servicing of the Mortgage Loans.
     Section 2.7 Oversight Program.
     Subservicer shall provide to Servicer the ability to monitor Subservicer’s
actions by:
     (a) Allowing ten (10) users of Servicer to have remote access to all of
Subservicer’s systems that contain account notes, balances, and loan level data.
These Subservicer systems include, but are not limited to, LSAMs, Foretracs, and
Remedy, as well as other Subservicer systems for which remote access is
available for use.
     (b) Subservicer will provide recordings of phone calls with Mortgagors with
respect to Mortgage Loans as requested by Servicer not to exceed 10 recorded
phone calls per week. Servicer will provide pertinent information needed for
Subservicer to identify the requested recordings and Subservicer will send the
requested recordings to Servicer on a weekly basis in the form of a .wav or
equivalent file per recording. The Servicer and the Subservicer may also have
regularly scheduled monitoring sessions on the premises of the Subservicer to
listen to the requested phone calls with Mortgagors with respect to Mortgage
Loans.
     (c) Subservicer will provide oversight specific reporting. Subservicer
agrees to provide data files in formats agreed to with Servicer.
ARTICLE III
REPRESENTATIONS, WARRANTIES AND COVENANTS
     Section 3.1 Subservicer Representations, Warranties and Covenants.
     With respect to each Mortgage Loan, as of the related Servicing Transfer
Date and as of each day thereafter during which such Mortgage Loan is serviced
hereunder, the Subservicer represents, warrants and covenants to the Servicer as
follows:
     (a) Due Organization and Authority. The Subservicer is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware and has the full power and authority to execute, deliver
and perform this Agreement; the execution, delivery and performance of this
Agreement by the Subservicer and the consummation of the transactions
contemplated hereby have been duly and validly authorized and the Subservicer
has duly executed and delivered this Agreement; and this Agreement evidences the
valid and binding agreement of the Subservicer, enforceable in accordance with
its terms, except as limited by applicable bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting creditors’ rights generally or
general equitable principles.
     (b) Ordinary Course of Business. The consummation of the transactions
contemplated by this Agreement is in the ordinary course of business of the
Subservicer.
     (c) No Conflicts. The execution, delivery and performance of this Agreement
by the Subservicer will not: (i) conflict with or result in a material breach of
any of the terms,

15



--------------------------------------------------------------------------------



 



conditions or provisions of the Subservicer’s organizational documents or any
material agreement or instrument to which the Subservicer is now a party or by
which it is bound, or (ii) result in the material violation of any law, rule,
regulation, order, judgment or decree to which the Subservicer or its property
is subject, which violations would have a material adverse effect on the
Subservicer’s ability to perform its obligations hereunder.
     (d) Ability to Perform. The Subservicer does not believe, nor does it have
any reason or cause to believe, that it cannot perform in all material respects
each and every covenant of the Subservicer contained in this Agreement.
     (e) No Litigation Pending. There is no action, suit, proceeding or
investigation pending or, to the Subservicer’s knowledge, threatened against the
Subservicer which, either in any one instance or in the aggregate, is reasonably
likely to result in any material adverse change in the business, operations,
financial condition, properties or assets of the Subservicer, or in any material
impairment of the right or ability of the Subservicer to carry on its business
substantially as now conducted, or in any material liability on the part of the
Subservicer, or which would draw into question the validity of this Agreement or
of any action taken or to be taken in connection with the obligations of the
Subservicer contemplated herein, or which would be likely to impair materially
the ability of the Subservicer to perform under the terms of this Agreement.
     (f) No Consent Required. No material consent, approval, authorization or
order of any court or governmental agency or body is required for the execution,
delivery and performance by the Subservicer of this Agreement or the
consummation of the transactions contemplated in the Agreement, except those
that have been obtained and, to the extent required, remain in full force and
effect.
     (g) Qualifications. The Subservicer is an FHA nonsupervised mortgagee.
     (h) Compliance. The Subservicer, its agents and employees, have, and will
maintain at all times, all requisite licenses, permits, qualifications and
approvals to perform its obligations hereunder in each jurisdiction in which any
Mortgaged Property or REO Property is located and is in good standing in each
such jurisdiction, except where the failure to possess any such license, permit,
qualification or approval would not materially and adversely affect the ability
of the Subservicer to conduct its business as it is presently conducted or the
enforceability of the related Mortgage Note or Mortgage.
     Section 3.2 Servicer Representations, Warranties and Covenants.
     With respect to each Mortgage Loan, as of the related Servicing Transfer
Date and as of each day thereafter during which such Mortgage Loan is serviced
hereunder, the Servicer represents, warrants and covenants to the Subservicer as
follows:
     (a) Due Organization and Authority. The Servicer is duly organized, validly
existing and in good standing under the laws of the State of its organization;
the Servicer has the full power and authority to execute, deliver and perform
this Agreement; the execution, delivery and performance of this Agreement by the
Servicer and the consummation of the transactions contemplated hereby have been
duly and validly authorized and the Servicer has duly executed

16



--------------------------------------------------------------------------------



 



and delivered this Agreement; and this Agreement evidences the valid and binding
agreement of the Servicer, enforceable in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, moratorium, reorganization or
other similar laws affecting creditors’ rights generally or general equitable
principles.
     (b) No Conflicts. The execution, delivery and performance of this Agreement
by Servicer will not: (i) conflict with or result in a material breach of any of
the terms, conditions or provisions of the Servicer’s organizational documents
or any material agreement or instrument to which the Servicer is now a party or
by which it is bound, or (ii) result in the material violation of any law, rule,
regulation, order, judgment or decree to which the Servicer or its property is
subject, which violations would have a material adverse effect on Servicer’s
ability to perform its obligations hereunder or impair the value of the Mortgage
Loans.
     (c) Ability to Perform. The Servicer does not believe, nor does it have any
reason or cause to believe, that it cannot perform each and every covenant of
the Servicer contained in this Agreement.
     (d) No Litigation Pending. There is no material action, suit, proceeding or
investigation pending or, to the Servicer’s knowledge, threatened against the
Servicer that, either in any one instance or in the aggregate, would draw into
question the validity of this Agreement or of any action taken or to be taken in
connection with the obligations of the Servicer contemplated herein, or which
would be likely to impair materially the ability of the Servicer to perform
under the terms of this Agreement.
     (e) No Consent Required. No material consent, approval, authorization or
order of any court or governmental agency or body is required for the execution,
delivery and performance by the Servicer of or compliance by the Servicer with
this Agreement, or if required, such approval has been obtained prior to the
date of this Agreement, including the approval of this Agreement by the
appropriate examiners and supervisory agents.
     (f) Compliance. The Servicer has all requisite licenses, permits,
qualifications and approvals to perform its obligations hereunder in each
jurisdiction in which any Mortgaged Property is located, except where the
failure to possess any such license, permit, qualification or approval would not
materially and adversely affect the enforceability of the related Mortgage Note
or Mortgage.
     Section 3.3 Servicer Representations, Warranties and Covenants for Mortgage
Loans.
     Subject to any disclosures provided by the Servicer, with respect to each
Mortgage Loan as of the related Servicing Transfer Date, the Servicer
represents, warrants and covenants to the Subservicer as follows:
     (a) Rights to Transfer Servicing. The servicing responsibilities contracted
for as of the Servicing Transfer Date have not been assigned or pledged, and the
Servicer has full right to transfer the servicing responsibilities to the
Subservicer and has full right and authority subject to no interest, or
agreement with, any other party (other than any notice required by law,
regulation or otherwise, to be delivered to the Mortgagors) to assign the
servicing responsibilities

17



--------------------------------------------------------------------------------



 



pursuant to this Agreement. Upon execution of this Agreement by the parties, no
right, title, and interest in and to the ownership of the servicing rights
arising from or in connection with the Mortgage Loans shall transfer to the
Subservicer.
     (b) Compliance; Enforceability. Except as previously disclosed to the
Subservicer in writing: (i) to Servicer’s knowledge, each Mortgage Loan conforms
in all material respects to the Legal Requirements; and (ii) to Servicer’s
knowledge, the Servicer and each other originator or servicer, as applicable,
have complied with all Legal Requirements, the related Mortgage Note and
Mortgage and any applicable Insurance Policy with respect to the processing,
origination and servicing of each Mortgage Loan.
     (c) Servicing Files and Related Materials. Servicer shall use commercially
reasonable efforts to ensure the Servicing Files or Imaged Files provided to the
Subservicer by or on behalf of the Servicer and its agent, if applicable, shall
contain all documents, instruments and information necessary to service the
Mortgage Loans in accordance with the Accepted Servicing Practices and the
Mortgage Loan Documents, which may include copies thereof.
     (d) Assistance and Cooperation of Trustee. If any actions of the Trustee or
any applicable Owner Designee are necessary or appropriate in connection with
the servicing and administration of any Mortgage Loan hereunder, following
request by the Subservicer the Servicer shall use its commercially reasonable
efforts to cause the Trustee or Owner Designee to perform such actions in a
timely manner and to cooperate with and assist the Subservicer in connection
with such actions.
ARTICLE IV
SERVICING OF THE MORTGAGE LOANS
     Section 4.1 Standard and Scope of Service.
     On and after each Servicing Transfer Date, the Subservicer shall service
each Mortgage Loan in accordance with the Accepted Servicing Practices, the
Mortgage Loan Documents and the Legal Requirements and, to the extent applicable
to any servicing actions undertaken in connection with the delinquency,
foreclosure, REO disposition, remedies for defaulted Mortgage Loans and property
insurance procedures and claims, generally in accordance with Accepted Servicing
Practices. The Subservicer shall make all Servicing Advances as required
pursuant to Section 4.18 and any other applicable provisions of this Agreement.
The Subservicer shall not be required to take any action with respect to a
Mortgage Loan if it determines in good faith that the action is not permitted by
the Legal Requirements, any related Insurance Policy or the Mortgage Loan
Documents; provided, however, that the Subservicer shall be entitled to assume
that the Mortgage Note and Mortgage may be enforced in accordance with their
respective terms. Notwithstanding any provision herein to the contrary,
Subservicer shall cooperate with and assist the Servicer in the implementation
of all servicing provisions of the Pooling and Servicing Agreement and the
Servicing Agreement.

18



--------------------------------------------------------------------------------



 



     Section 4.2 Authority of the Subservicer; Delinquencies.
     (a) The Subservicer shall have the full power and authority acting alone to
do or cause to be done any and all things in connection with the servicing and
administration of the Mortgage Loans consistent with the Accepted Servicing
Practices.
     (b) If agreed to by the Trustee, upon the request of the Subservicer, the
Trustee will furnish the Subservicer with a sufficient quantity of Limited
Powers of Attorney and other documents necessary or appropriate, as reasonably
specified by Subservicer, to enable the Subservicer to carry out its servicing
and administrative duties under this Agreement.
     (c) The Subservicer will conduct its activities hereunder with the goal of
curing any Delinquencies in accordance with Accepted Servicing Practices, and in
no case, less than in a commercially reasonable manner, including without
limitation the pursuit of any remedy or recovery in a manner that has a
reasonable likelihood of realizing a higher amount of net proceeds taking into
consideration the costs and expenses of obtaining such realization, the
probability or risks associated in obtaining such realization and the net
present value of such amount based on the expected timing of such realization.
The Subservicer’s initial discussions with the Mortgagor will cover the cause of
the Delinquency and the time frame in which the Mortgagor believes the
Delinquency will be cured. The Subservicer will, at its sole discretion, use
notices, letters, telegrams, telephone calls, face-to-face contact and other
responsible collection techniques consistent with the Accepted Servicing
Practices to attempt to cure the Delinquency and will maintain collection
records on all contacts with the Mortgagor. Subject to Legal Requirements and
the Accepted Servicing Practices, the Subservicer shall have the right, at its
sole discretion and without the approval of the Servicer, to:
     (i) determine the timing, manner and amount of contact the Subservicer
makes with the Mortgagors, but contact attempts with Mortgagors must be
initiated no more than sixteen (16) calendar days after each Mortgagor’s Due
Date in the event of nonpayment by Mortgagors;
     (ii) negotiate with any Mortgagor a repayment plan of up to twelve
(12) months duration; and
     (iii) determine the timing of any notice of intent to foreclose, posting of
an account for foreclosure, commencement of foreclosure proceedings or the
filing of any documents in connection therewith; provided, however, that the
Subservicer shall follow Accepted Servicing Practices.
     (d) Consistent with the terms of this Agreement, the Subservicer may waive,
modify or vary any term of any Mortgage Loan or consent to the postponement of
strict compliance with any such term or in any manner grant indulgence to any
Mortgagor if in the Subservicer’s reasonable and prudent determination such
waiver, modification, postponement or indulgence is not materially adverse to
the Trust; provided, however, that the Subservicer shall not permit any waiver
or modification with respect to any Mortgage Loan that would change the Mortgage
Interest Rate, defer or forgive the payment thereof of any principal or interest
payments, reduce the outstanding principal amount (except for actual payments of
principal),

19



--------------------------------------------------------------------------------



 



make any future advances, extend the final maturity date with respect to such
Mortgage Loan, waive any prepayment penalty (other than accordance with
Section 4.19) or any other act that could reasonably be expected to affect
materially and adversely the Trust’s interest in the Mortgage Note, Mortgage
Loan, Mortgage, Mortgaged Property, Mortgage Loan Documents or Mortgage
Servicing File related to a Mortgage Loan.
     (e) Notwithstanding the foregoing, in the event that any Mortgage Loan is a
Defaulted Loan or, in the judgment of the Subservicer, such default is imminent,
the Subservicer, consistent with Accepted Servicing Practices, may also waive,
modify or vary the following terms of such Mortgage Loan (including
modifications that would change the Mortgage Interest Rate, forgive the payment
of interest or extend the final maturity date of such Mortgage Loan), accept
payment from the related Mortgagor of an amount less than the unpaid principal
balance in final satisfaction of such Mortgage Loan, or consent to the
postponement of strict compliance with any such term or otherwise grant
indulgence to any Mortgagor (any and all such waivers, modifications, variances,
forgiveness of principal or interest, postponements, or indulgences collectively
referred to herein as “forbearance”), unless prohibited by Exhibit I.
     (f) As to any Mortgage Loan that becomes 180 days Delinquent, if the
Subservicer, determines that the expected recovery through foreclosure or other
liquidation of the Mortgaged Property will result in no or a de minimus amount
of Liquidation Proceeds, then the Subservicer shall provide the Servicer at
least four Business Days prior notice of the Subservicer’s intention to
charge-off such Mortgage Loan. In the event that the Servicer does not respond
within such period, then the parties agree that the Servicer consents to such
action.
     (g) The Subservicer further is hereby authorized and empowered in its own
name, when such Subservicer believes it is appropriate in its best judgment and
in accordance with Accepted Servicing Practices, to cause the removal from the
registration of any Mortgage Loan on the MERS® system and record the related
Mortgage in the appropriate jurisdiction. Any expenses incurred in connection
with the actions described in the preceding sentence shall be a Servicing
Advance.
     (h) The Subservicer shall not consent to the placement of any lien on the
Mortgaged Property or any REO Property that would impair the Trust’s lien
position without notifying and obtaining the written consent of the Servicer.
     (i) Exhibit I (Approval Matrix) hereto provides an overview of the actions
which may be taken by the Subservicer under the terms of this Agreement and the
corresponding Servicer approval required for such actions.
     (j) Notwithstanding anything contained in this Section 4.2 to the contrary,
the Subservicer shall apply the appropriate loss mitigation treatment as
identified in and in compliance with Approval Matrix. Such treatments include,
but are not limited to, the HMP Program. With respect to Mortgage Loans modified
under the HMP Program, in the event of any conflict among the HMP Program,
Exhibit I, and/or the Servicing Agreement, the Servicing Agreement will govern
the servicing, and to the extent not in conflict with the Servicing Agreement,
the HMP Program will govern the servicing, and to the extent not in conflict
with the Servicing Agreement or the HMP Program, Exhibit I will govern the
servicing. Notwithstanding

20



--------------------------------------------------------------------------------



 



anything to the contrary in this Agreement, Trust will be given credit for all
HMP Owner Payments and the Subservicer will be given credit for all HMP Servicer
Payments.; provided, however, the Subservicer shall pay to the Servicer fifty
percent (50%) of all “Servicer Pay for Success Payments” received by the
Subservicer pursuant to the HMP Program through and including January 31, 2012
within sixty (60) days of receipt thereof.
     (k) Prior to pursuing any foreclosure action hereunder with respect to a
Mortgage Loan or if the related Mortgagor files for bankruptcy protection,
Subservicer shall (i) if such Mortgage Loan is registered on the MERS® system,
remove the related Mortgage from the MERS system and record the related
Assignment of Mortgage in the name of the Trust in the applicable jurisdiction
and (ii) if such Mortgage Loan is not registered on the MERS® system, record the
related Assignment of Mortgage in the name of the Trust.
     Section 4.3 Collection of Mortgage Loan Payments.
     Continuously from each Servicing Transfer Date, in accordance with the
Accepted Servicing Practices and this Agreement, the Subservicer shall
diligently collect all payments due under each of the related Mortgage Loans and
ascertain and estimate Escrow Payments with respect to escrowed Mortgage Loans
and all other charges that will become due and payable with respect to the
Mortgage Loans and each related Mortgaged Property such that the installments
payable by the Mortgagors will be sufficient to pay such charges as and when
they become due and payable.
     Section 4.4 Notification of Adjustments.
     With respect to each adjustable rate Mortgage Loan, the Subservicer shall
adjust the Mortgage Interest Rate on the related interest rate adjustment date
and shall adjust the Monthly Payment on the related mortgage payment adjustment
date, if applicable, in compliance with the Legal Requirements and the related
Mortgage and Mortgage Note. The Subservicer shall execute and deliver any and
all necessary notices required under applicable law and the terms of the related
Mortgage Note and Mortgage regarding the Mortgage Interest Rate and Monthly
Payment adjustments.
     Section 4.5 Duties the Subservicer May Delegate.
     (a) Subject to the limitations set forth in Section 4.16(j) below, in the
ordinary course of business, the Subservicer at any time may delegate any of its
duties hereunder relating to the tracking of tax payments and insurance,
collections agreements and the listing of REO Properties to any Person,
including any of its Affiliates, who agrees to conduct such duties in accordance
with the servicing standards set forth in Section 4.1 and pursuant to the terms
of this Section 4.5.
     (b) The Subservicer shall use reasonable efforts to ensure that each such
Person retained to provide any of the delegated services is fully licensed and
holds all required governmental licenses, franchises, certificates,
qualifications and permits necessary to provide, and that such Person is
reputable and capable of providing, the services for which such Person is
retained. Any such Person shall be retained solely for the Subservicer’s account
and any servicing fees and compensation payable to the Person shall be at the
sole expense of the

21



--------------------------------------------------------------------------------



 



Subservicer. The Subservicer shall remain liable to the Trust, Trustee, Master
Servicer, Servicer, their successors and assigns for the performance of the
Subservicer’s duties and obligations under this Agreement, notwithstanding the
delegation of any servicing function pursuant to this Section 4.5.
     (c) The Subservicer shall indemnify and hold the Trust, Trustee, Master
Servicer, Servicer and Owner Designee harmless from any and all claims, losses,
expenses, costs, fees (including but not limited to attorney fees) and damages
arising out of or relating to the delegation of any of its duties hereunder
except where delegation by the Subservicer was at the request of the Servicer;
provided, however, that this provision shall not protect the Subservicer against
any liability which would be imposed on the Subservicer or any its directors,
officers, agents or employees by reason of the Subservicer’s willful misconduct,
bad faith, negligence or reckless disregard of its obligations hereunder in
following such instructions.
     Section 4.6 Servicing Files.
     (a) Each Servicing File maintained by the Subservicer for each Mortgage
Loan shall be clearly identified and marked to reflect the Trust’s ownership of
the related Mortgage Loan, shall be kept in accordance with the Accepted
Servicing Practices, and shall contain the following items, to the extent
received by the Subservicer from the Servicer or its agent or photocopies or
imaged copies of each:
     (i) a copy of the Mortgage Note bearing all intervening endorsements,
endorsed “Pay to the order of “[Trust’s Name], without recourse”; or in blank
and signed in the name of the previous endorsee by an authorized officer;
     (ii) a copy of the Mortgage, with evidence of recording thereon;
     (iii) a copy of all assumption, modification, consolidation or extension
agreements, and if recorded, with evidence of recording thereof;
     (iv) evidence (which may be a certificate of insurance) of all insurance
required by such Mortgage;
     (v) a copy of the Title Insurance Policy, or, if not yet issued, evidence
of the title commitment;
     (vi) a copy of all intervening Assignments of Mortgage, if any, with
evidence of recording thereof unless the applicable Assignment of Mortgage is
held by the related public recording office or is registered on the MERS®
system; and
     (vii) any other material documents (or copies thereof, as applicable).
     (b) Notwithstanding any provision herein to the contrary, blanket insurance
policies may be kept by the Subservicer in a separate blanket file and need not
be included in each Servicing File.

22



--------------------------------------------------------------------------------



 



     (c) Each Servicing File shall also contain the following documents or
photocopies or imaged copies thereof, to the extent received by the Subservicer
from the Servicer or its agent in connection with the Subservicer’s duties under
this Agreement:
     (i) the Appraisal Report made at the time the Mortgage Loan was originated;
     (ii) the settlement statement for the purchase and financing or refinancing
of the Mortgaged Property under the Mortgage Note and Mortgage;
     (iii) copies or originals of any tax service contract;
     (iv) documentation of all non-HMP modifications to the original Mortgage
Loan Documents;
     (v) documentation, including appropriate approval by the Trustee, if
required, relating to any releases of any collateral supporting the Mortgage
Loan;
     (vi) the loan application, any credit reports, verification of employment,
verification of any deposit, and tax returns;
     (vii) the originals of all RESPA and Truth in Lending Act disclosure
statements executed by the Mortgagor; and
     (viii) all other Mortgage Loan Documents which are customarily maintained
in a Mortgage Loan file in order to properly service a Mortgage Loan.
     (d) Foreclosure correspondence, and legal notifications, if applicable, as
well as documentation of all HMP modifications to the original Mortgage Loan
Documents, will be provided in separate electronic files.
     (e) Upon discovery by the Subservicer, the Trustee or the Servicer or upon
the request of the Trustee or Servicer, the Subservicer will promptly deliver to
the Custodian any original Mortgage Loan Document listed in Section 4.6(a) that
comes into the Subservicer’s possession and shall retain a copy of any such
Mortgage Loan Document in its Servicing File. Notwithstanding the foregoing,
with respect to any document listed in clause (a)(iii) above, (1) within ten
(10) Business Days of the execution of any such assumption, modification,
consolidation or extension agreement, Subservicer shall provide a copy thereof
to the Custodian; and (2) within sixty (60) days of the execution of any such
assumption, modification, consolidation or extension agreement, Subservicer
shall provide the original counterpart(s) thereof to the Custodian.
     Section 4.7 Imaged Records.
     The Subservicer, at its expense, may duplicate or image the Servicing Files
on electronic media, but may not destroy hard copies of the documents required
to be maintained in Servicing Files without the Servicer’s prior consent;
provided, however, if Subservicer is under no legal, regulatory, administrative
or similar obligation to maintain the original contents of the Servicing Files
in hard format for at least seven (7) years after the last activity on the
Mortgage Loan, and

23



--------------------------------------------------------------------------------



 



the Servicer does not consent to the destruction of such hard copies, the cost
and responsibility of storing such hard copies shall be the cost and
responsibility of Servicer.
     Section 4.8 Enforcement of Due-On-Sale Clause; Assumption.
     (a) Upon the transfer of title to the Mortgaged Property, the Subservicer,
upon the earlier of notice or discovery, shall enforce the due-on-sale clause
contained in any Mortgage Loan, unless (i) the Subservicer determines that the
enforcement would not be permitted by the Legal Requirements; provided, however,
that the Subservicer shall be entitled to assume that the Mortgage Note and
Mortgage may be enforced in accordance with their respective terms, (ii) a
Mortgage Note assumption rider relates to the Mortgage Loan, or (iii) the
applicable Insurer advises that the enforcement of the due-on-sale clause will
jeopardize the Private Mortgage Insurance coverage, if any, on such Mortgage
Loan. Notwithstanding the foregoing, the Subservicer may, in its reasonable
discretion, provide the Mortgagor notice of the Mortgagor’s breach of the
due-on-sale clause and allow the Mortgagor to cure the breach within thirty
(30) days of receipt of such notice. In all circumstances of unapproved transfer
initiated by the Mortgagor, the Subservicer shall notify the Servicer (which
notice may be pursuant to the reports to the Servicer required by this
Agreement) and the Private Mortgage Insurer, if any, of such transfer and obtain
written approval from the Private Mortgage Insurer before initiating enforcement
proceedings.
     (b) Notwithstanding the preceding paragraph, the Subservicer may also in
its discretion waive the due-on-sale clause on any Mortgage Loan and permit the
assumption of such Mortgage Loan if the assumption is required by the Legal
Requirements or by the terms of the Mortgage Loan Documents. Upon such approval
and the execution by the new Mortgagor of an assumption agreement obligating the
new Mortgagor to all of the terms of the related Mortgage Note and Mortgage, the
Subservicer may approve such assumption in accordance with the Legal
Requirements and the terms of the Mortgage Loan Documents, as applicable.
Subsequent to the assumption, the new mortgagor shall be deemed to be Mortgagor
under this Agreement. The Subservicer shall notify the Servicer of the
completion of any approved assumption by the tenth (10th) day of the month
following the month of completion. The Subservicer shall provide to the
Custodian the original assumption agreement.
     (c) Subject to the Accepted Servicing Practices, the Subservicer may charge
the related Mortgagor a reasonable and customary assumption fee and retain such
fee.
     Section 4.9 Insurance.
     (a) Subject to reimbursement as a Servicing Advance under the terms of this
Agreement, and subject to the Accepted Servicing Practices, the Subservicer
shall cause each Mortgaged Property and REO Property to be covered at all times
by Hazard Insurance in an amount at least equal to the lesser of (a) the full
insurable value of the Mortgaged Property or (b) the greater of (i) the
outstanding principal balance owing on the Mortgage Loan and (ii) an amount such
that the proceeds of such insurance shall be sufficient to avoid the application
to the Mortgagor or loss payee of any coinsurance clause under the policy equal
to the lesser of (a) the full insurable value of the Mortgaged Property or
(b) the greater of (i) the outstanding principal balance owing on the Mortgage
Loan and (ii) an amount such that the proceeds of such insurance

24



--------------------------------------------------------------------------------



 



shall be sufficient to avoid the application to the Mortgagor or loss payee of
any coinsurance clause under the policy. All Hazard Insurance Policies shall be
underwritten by an Insurer which is rated A-/VIII or better in the current
Best’s Key Rating Guide (“Best’s”), “A-” or better by S&P or “A3” or better by
Moody’s. Subject to reimbursement under the terms of this Agreement, and subject
to the Accepted Servicing Practices, the Subservicer shall ensure that Flood
Insurance is maintained on each Mortgaged Property and REO Property located in
an area that is identified in the Federal Register by the Federal Emergency
Management Agency as having special flood hazards; provided, that Flood
Insurance, as described below, is available on commercially reasonable terms.
The Flood Insurance Policy shall be in an amount representing coverage equal to
the lesser of: (i) the minimum amount required under the terms of the coverage
to compensate for any damage or loss to the Mortgaged Property on a
replacement-cost basis (or the outstanding principal balance of the Mortgage
Loan if replacement-cost basis is not available), or (ii) the maximum amount of
insurance available under the National Flood Insurance Program. All Flood
Insurance Policies shall be underwritten by a federal government agency or by an
Insurer that satisfies Fannie Mae Guidelines regarding the rating of the Insurer
or the guarantee of the Insurer’s policies by the National Flood Insurance
Program. Additionally, if a Mortgaged Property or REO Property that is not
identified by the Federal Emergency Management Agency as having special flood
hazards becomes so identified in the Federal Register, within a reasonable
period of time after such identification, the Subservicer shall arrange for
Flood Insurance to be obtained on the Mortgaged Property or REO Property in
accordance with this Section 4.9. All such policies shall be endorsed with
standard mortgagee clauses with loss payable to the Subservicer and shall
provide for at least thirty (30) days prior written notice of any cancellation,
reduction in the amount of or material change in coverage to the Subservicer.
The Subservicer shall not interfere with the Mortgagor’s freedom of choice in
selecting either his insurance carrier or agent, provided, however, that the
Subservicer shall not accept any such insurance policies from insurance
companies unless such companies are acceptable under the Fannie Mae Guidelines
and are licensed to do business in the state wherein the Mortgaged Property is
located.
     (b) The Subservicer shall prepare and present on behalf of the Servicer all
claims under the Insurance Policies and take such actions (including the
negotiation, settlement, compromise or enforcement of the insured’s claim) as
shall be reasonably necessary to realize recovery under the Insurance Policies.
Any proceeds disbursed to the Subservicer in respect of such Insurance Policies
(other than amounts applied to the restoration and repair of the related
Mortgaged Property or to be released to the related Mortgagor in accordance with
the Subservicer’s normal servicing procedures) shall be promptly deposited in
the P & I Custodial Account or the applicable T & I Escrow Account, as
appropriate.
     (c) Subservicer may engage one or more insurance claim adjustors for the
purpose of negotiating, settling, compromising, enforcing and otherwise managing
insurance claims related to the Mortgage Loans and the REO Properties. In such
event, the Servicer agrees to be responsible for all such fees.

25



--------------------------------------------------------------------------------



 



     Section 4.10 Insurance Notices.
     The Servicer shall arrange, or shall cause its Owner Designee to arrange,
for all insurance drafts, notices, policies, invoices, and similar documents to
be delivered directly to the Subservicer, to the extent permitted under the
Insurance Policies and Legal Requirements.
     Section 4.11 Tax and Flood Contracts.
     With respect to each First Lien Mortgage Loan designated by Servicer, the
Subservicer shall provide such real estate tax processing, delinquent tax
control, tax status determination, and with respect to any first or junior lien,
flood status determination, monitoring of flood insurance and customer support
services (collectively the “Tax and Flood Services”) as the Subservicer
typically provides for other escrowed and non-escrowed mortgage loans that it
services. The purchase or transfer fees associated with the Tax and Flood
Services shall be reimbursed by the Servicer to the Subservicer as Pass-Through
Expenses in accordance with this Agreement. If the tax or flood data supplied to
Subservicer has been prepared by a provider other than Subservicer’s primary Tax
or Flood Services provider (as listed on Exhibit F hereto), any transfer fees
assessed shall be reimbursed by the Servicer to the Subservicer as Pass-Through
Expenses in accordance with this Agreement. The Subservicer shall request that
the prior servicer, if any, provide Tax and Flood Services agreements and
information with respect to each Mortgage Loan prior to procuring any new Tax
and Flood Services. If such agreements and information are not provided by the
Servicer or the prior servicer within fifteen (15) days the Servicing Transfer
Date, then a tax and/or flood contract (as applicable) will be purchased by
Subservicer. Notwithstanding the foregoing, the Subservicer shall have no
obligation to obtain tax service contracts with respect to second lien Mortgage
Loans.
     Section 4.12 Tax and Insurance Accounts; Tax Service.
     (a) All T & I Escrow Accounts shall be established and maintained in
accordance with the Mortgage Loan Documents and Legal Requirements for those
Mortgage Loans that provide for or otherwise require Escrow Payments. The
Subservicer shall reflect in the Tax and Insurance Account the Escrow funds
collected from the Mortgagor and deposited into the applicable T & I Escrow
Account for the payment of real estate taxes, ground rents, Private Mortgage
Insurance, Hazard Insurance and, if applicable, Flood Insurance premiums,
assessments and other charges. If Escrow funds are being collected when the
Servicer transfers servicing of the Mortgage Loan to the Subservicer, the
Subservicer must establish a T & I Escrow Account (either a separate account or
a sub account) for such Mortgage Loan and continue to collect 1/12 of the yearly
charge for Escrow with each Monthly Payment. If a Mortgagor’s Escrow funds are
insufficient to pay taxes, insurance premiums or other escrowed items, the
Subservicer shall timely advance to the T & I Escrow Account from its own funds
an amount sufficient to cover the shortage and reflect such advance in the
Mortgagor’s Tax and Insurance Account (a “T & I Advance”). Whenever possible,
these T & I Advances shall be recovered from the Mortgagor’s subsequent monthly
Escrow Payments, Insurance Proceeds or Liquidation Proceeds with respect to the
Mortgagor’s Mortgage Loan, pursuant to Section 6.4(b). Insurance premiums that
are not Escrow items but that are collected and disbursed for payment, such as
life, major medical, disability or other assessments not required as part of the
Mortgagor’s monthly installments, should not be reflected in the Mortgagor’s Tax
and Insurance

26



--------------------------------------------------------------------------------



 



Reserve. The Subservicer shall comply with all applicable Legal Requirements in
connection with Escrow items, the analysis of the Mortgagor’s T & I Escrow
Account and any reports to the Mortgagor related thereto. Without limiting the
foregoing, the Subservicer shall comply with all requirements concerning the
handling of escrow accounts contained in the federal Real Estate Settlement
Procedures Act of 1974, as amended, and all regulations promulgated thereunder.
     (b) As outlined in Exhibit I, for any First Lien Mortgage Loan that is a
non-escrowed loan, in the event that any real estate taxes or assessments in
connection with a Mortgage Loan are or become delinquent, then the Subservicer
shall effect payment thereof as appropriate and prior to the related tax sale
foreclosure date, and any such payment shall be reimbursable as a Servicing
Advance under the terms of this Agreement. The Subservicer shall pay, on behalf
of the related Mortgagor, any penalties, fines, similar charges or interest
resulting from such delinquency, and shall be entitled to reimbursement for any
such penalties, fines, similar charges or interest that it may incur as
Servicing Advances under the terms of this Agreement. Additionally, in the event
that any Mortgagor fails to provide Subservicer with reasonable proof of hazard
insurance in connection with a Mortgage Loan, the Subservicer shall promptly
provide such insurance coverage until such time as the Mortgagor submits
reasonable proof of Mortgagor’s own coverage. Any such payment of hazard
insurance by Subservicer shall be reimbursable as a Servicing Advance under the
terms of this Agreement.
     (c) For any Mortgage Loan with an established escrow account, in the event
that any real estate taxes or assessments in connection with a Mortgage Loan are
or become delinquent, then the Subservicer shall effect payment thereof as soon
as reasonably possible and any such payment shall be reimbursable as a Servicing
Advance under the terms of this Agreement. The Subservicer shall pay, on behalf
of the related Mortgagor, any penalties, fines, or other charges or interest
resulting from such delinquency and shall be entitled to reimbursement from the
Servicer as Pass-Through Expenses, for any such expenses that it may incur, so
long as such delinquency was within thirty (30) days after the Servicing
Transfer Date. Any such fines, penalties, or other charges or interest incurred
pursuant to this subsection after thirty (30) days following the Servicing
Transfer Date shall be the responsibility of the Subservicer.
     (d) In the event that a Mortgaged Property has outstanding tax
delinquencies prior to the Servicing Transfer Date that were not reported by the
Servicer, a prior servicer or a prior tax service to the Subservicer, the
Subservicer shall not be liable for a Mortgaged Property lost to a tax sale for
a delinquency occurring prior to the Servicing Transfer Date; provided, however,
that the Subservicer shall take all reasonable actions required to cure such tax
delinquency in accordance with Accepted Servicing Practices and/or the
reasonable instructions of the Servicer. If the Subservicer obtains prior year
delinquency information from a prior servicer and/or owner, the Subservicer may
find it necessary to perform a prior delinquency search in order to adequately
service such loan. Subject to notice and prior approval by the Servicer, the
cost of such search shall be reimbursed by the Servicer to the Subservicer as a
Pass-Through Expense.

27



--------------------------------------------------------------------------------



 



     Section 4.13 Bankruptcies.
     The Subservicer will represent the Trust’s interest in any bankruptcy
proceedings relating to the Mortgagor and follow the procedures set forth in
Section 4.2(k) hereof. The associated costs of protecting the Trust’s interest
in bankruptcy shall be paid as Servicing Advances in accordance with this
Agreement. If the Mortgagor, a creditor, or a bankruptcy trustee proposes to
reduce the unpaid principal balance of the Mortgage Note, reduce the Mortgage
Interest Rate, or otherwise modify a Mortgagor’s obligations under a Mortgage
Loan, the Subservicer shall use reasonable efforts to challenge any such
modification on a timely basis if a commercially reasonable and valid legal
basis exists for such challenge, unless the Servicer agrees to such reduction.
Subservicer shall provide notice as provided in Exhibit I to Servicer of any
reduction in unpaid principal balance prior to this reduction and obtain written
approval of Servicer for the reduction.
     Section 4.14 Foreclosure Procedures.
     (a) In conjunction with loss mitigation efforts provided for in Exhibit I,
in the event that any payment(s) due under any Mortgage Loan remains delinquent
and Subservicer determines that such payment(s) are unlikely to be collected
from the Mortgagor, the Subservicer shall order one or more Valuations or
property inspections with respect to the related Mortgaged Property, and may
commence foreclosure proceedings in accordance with Accepted Servicing
Practices. In such connection, the Subservicer shall from its own funds, subject
to reimbursement pursuant to Section 6.3, make all necessary and proper
Servicing Advances; provided, however, that the Subservicer shall have no
obligation to advance any amount that the Subservicer determines is likely to be
a Non-Recoverable Servicing Advance.
     (b) As provided for in Exhibit I, the Subservicer shall initiate, carry
out, complete or perform any foreclosure proceeding in the name of the Trust or
Owner Designee. Immediately prior to the initiation of foreclosure of any
Mortgage Loan by the Subservicer under this Agreement, the Subservicer shall
perform all actions necessary to transfer ownership of such Mortgage Loan to the
Trust or Owner Designee.
     (c) In connection with a foreclosure or other conversion, the Subservicer
shall exercise such rights and powers vested in it hereunder and use the same
degree of care and skill in its exercise as prudent mortgage servicers would
exercise or use under the circumstances in the conduct of their own affairs and
consistent with Accepted Servicing Practices with respect to mortgage loans in
foreclosure or similar proceedings. In the event that foreclosure results in a
deficiency and applicable law permits, the Subservicer shall continue to perform
collection services in accordance with a receivable collection agreement to be
negotiated with the Servicer.
     (d) Notwithstanding anything to the contrary contained in this Agreement,
in connection with a foreclosure or acceptance of a deed in lieu of foreclosure,
in the event the Subservicer has notice or knowledge that a Mortgaged Property
has a Negative Environmental Condition or is otherwise contaminated by hazardous
or toxic substances or wastes, or if the Servicer otherwise requests, an
environmental inspection or review of such Mortgage Property conducted by a
qualified inspector shall be arranged for by the Subservicer. Upon completion of
the inspection, the Subservicer shall promptly provide the Servicer with a
written report of

28



--------------------------------------------------------------------------------



 



environmental inspection. All costs incurred by the Subservicer pursuant to this
paragraph shall constitute Servicing Advances.
     (e) In the event the environmental inspection report indicates that the
Mortgaged Property has a Negative Environmental Condition or is otherwise
contaminated by hazardous or toxic substances or wastes, the Subservicer
(i) shall promptly notify the Servicer and (ii) shall not proceed with
foreclosure or acceptance of a deed in lieu of foreclosure if the estimated
costs of the environmental clean up, as estimated in the environmental
inspection report, together with the Servicing Advances made by the Subservicer
and the estimated costs of foreclosure or acceptance of a deed in lieu of
foreclosure exceeds the estimated value of the Mortgaged Property based on a
Valuation obtained by the Subservicer at such time. If, however, the aggregate
of such clean up and foreclosure costs and Servicing Advances is less than the
estimated value of the Mortgaged Property, then the Subservicer shall, in its
reasonable judgment and in accordance with Accepted Servicing Practices, proceed
with foreclosure or acceptance of a deed in lieu of foreclosure and the
Subservicer shall be reimbursed for all reasonable costs associated with such
foreclosure or acceptance of a deed in lieu of foreclosure and any related
environmental clean up costs, as applicable. In the event the Subservicer does
not proceed with foreclosure or acceptance of a deed in lieu of foreclosure
pursuant to the first sentence of this paragraph, the Subservicer shall be
reimbursed for all Servicing Advances and the Subservicer shall have no further
obligation to service such Mortgage Loan under the provisions of this Agreement.
     Section 4.15 Reinstatement of Mortgage Loans.
     If the Mortgagor offers full reinstatement of the Mortgage Loan during the
foreclosure process, the Subservicer shall accept the offer. Full reinstatement
means: (i) payment of all amounts due in order to bring the Mortgage Loan
current, including attorneys’ and trustees’ fees, any additional legal costs and
any other expenditures or advances made by the Subservicer during the
foreclosure process, and (ii) payments of all other amounts necessary to cure
all other defaults under the Mortgage Loan Documents, including, without
limitation, the payment of real property taxes due and owing. Upon accepting the
reinstatement, the Subservicer will contact the attorney or trustee promptly to
avoid incurring additional legal costs or fees. The Subservicer will apply the
funds upon receipt. If the Mortgage Note and other Mortgage Loan related
documents were delivered to the Subservicer by the Servicer or the Custodian in
connection with the Mortgagor’s delinquency, the Subservicer will return the
Mortgage Note and other Mortgage Loan related documents to the Servicer or the
Custodian to be included in the Mortgage Loan Documents upon receipt of the
reinstatement funds from the Mortgagor.
     Section 4.16 Servicing REO Property.
     (a) In the event that title to the Mortgaged Property is acquired by deed
in lieu of foreclosure executed prior to the commencement of a foreclosure
proceeding, then the deed or certificate of sale shall be issued in the name of
the Trust or an Owner Designee for the benefit of the holders of the American
General Mortgage Loan Trust 2006-1 certificates. In the event that title to the
Mortgaged Property is acquired in foreclosure or prior to the completion of a
foreclosure proceeding commenced by the Subservicer, then the deed shall be
issued in the name of the Trust or the Owner Designee for the benefit of the
holders of the American General

29



--------------------------------------------------------------------------------



 



Mortgage Loan Trust 2006-1 certificates. The Subservicer shall cooperate with
the Trustee or the Owner Designee in connection with the transfer and assignment
of title and ownership of REO Properties following foreclosure proceedings or
the execution of deeds in lieu of foreclosure and shall ensure that the title to
such REO Property references the Pooling and Servicing Agreement.
     (b) The Subservicer shall manage, conserve, protect, and operate each REO
Property in accordance with Accepted Servicing Practices subject to the REMIC
Provisions, either through itself or through an agent selected by the
Subservicer, and in the manner that similar property in the same locality as the
REO Property is managed. Consistent with the provisions of Exhibit I, if the
Subservicer deems it advisable, the Subservicer may, in accordance with Accepted
Servicing Practices, order one or more Valuations with respect to the REO
Property. The Subservicer shall attempt to sell such REO Property on such terms
and conditions as the Subservicer deems to be in the best interest of the Trust
or the Owner Designee, as applicable. If permitted by the Limited Power of
Attorney, the Subservicer shall be authorized to execute and deliver on behalf
of the Trust or the Owner Designee, as applicable, all deeds, instruments of
transfer and other closing documentation necessary and desirable to implement
the disposition of REO Property.
     (c) The Subservicer shall also maintain on each REO Property fire and
hazard insurance with extended coverage, liability insurance and, to the extent
required and available under the National Flood Insurance Act of 1968, as
amended, flood insurance, and all other insurance coverage required under
Section 4.9.
     (d) Each REO Disposition shall be carried out by the Subservicer as
provided in Exhibit I. If as of the date title to any REO Property was acquired
by the Subservicer there were outstanding unreimbursed Servicing Advances with
respect to the REO Property, the Subservicer, upon an REO Disposition of such
REO Property, shall be entitled to reimbursement for any such unreimbursed
Servicing Advances from proceeds received in connection with such REO
Disposition. The proceeds from the REO Disposition, net of any payment to the
Subservicer as provided above, shall be deposited within two (2) Business Days
of receipt in the P&I Custodial Account following receipt thereof for
distribution on the next Remittance Date.
     (e) The Subservicer shall cause each REO Property to be inspected promptly
upon the acquisition of title thereto and shall cause each REO Property to be
inspected at least annually thereafter. The Subservicer shall make or cause to
be made an electronic report of each such inspection. Such reports shall be
retained in the Mortgage Servicing File and copies thereof shall be forwarded by
the Subservicer to the Servicer upon request. That statement shall be
accompanied by such other information as the Servicer shall reasonably request.
     (f) Upon the foreclosure sale of any Mortgaged Property or the acquisition
thereof by the Trust or the Owner Designee, as applicable, or pursuant to a deed
in lieu of foreclosure, the Subservicer shall submit to the Servicer or the
Owner Designee, as applicable, a liquidation report with respect to such
Mortgaged Property.
     (g) Following the foreclosure sale or abandonment of any Mortgaged
Property, the Subservicer shall report such foreclosure or abandonment to the
Servicer and as required pursuant to Section 6050J of the Code or any successor
provision thereof.

30



--------------------------------------------------------------------------------



 



     (h) In the event that Servicer or Trustee requests the transfer of a
serviced REO Property from the Subservicer, all costs incurred by the
Subservicer in marketing the subject REO Property (prior to the Servicer’s
transfer request) shall be reimbursable as a Servicing Advance. Additionally,
any costs and/or penalties payable by the Subservicer to a third party (to which
Subservicer has delegated some or all of its duties with respect to such REO
Property pursuant to Section 4.5) then-payable in connection with such REO
Property shall be reimbursable as a Servicing Advance.
     (i) The Subservicer shall deposit or cause to be deposited, on a daily
basis in the P & I Custodial Account, all revenues received, including revenues
from rental of an REO Property and sale proceeds, with respect to each REO
Property and shall withdraw therefrom funds necessary for the proper operation,
management and maintenance of the REO Property, including the cost of
maintaining any hazard insurance pursuant to Section 4.9 hereof and the fees of
any managing agent acting on behalf of the Subservicer.
     (j) In accordance with, and subject to the limitations of Sections 4.5 and
4.16(j), the Subservicer may outsource the management, conservation, protection
and operation of REO Property to a third party, which arrangement will result in
fees to the Trust, provided that Subservicer shall seek written approval of
Servicer of the third party and such fees to be charged. In such event, the
Servicer agrees to be responsible for all such fees. Home Select Settlement
Solutions, LLC is a third party of which Servicer approves.
     (k) In the event that the Trust acquires any REO Property as aforesaid or
otherwise in connection with a default or imminent default on a Mortgage Loan,
the Subservicer shall dispose of such REO Property before the end of the third
taxable year beginning after the year of its acquisition by the Trust for
purposes of Section 860G(a)(8) of the Code unless the Subservicer shall have
applied for and received an extension of such period from the Internal Revenue
Service, in which case the Trust may continue to hold such REO Property for the
period of such extension. Notwithstanding any other provision of this Agreement,
no REO Property acquired by the Trust shall be rented (or allowed to continue to
be rented) or otherwise used for the production of income by or on behalf of the
Trust in such a manner or pursuant to any terms that would (i) cause such REO
Property to fail to qualify as “foreclosure property” within the meaning of
Section 860G(a)(8) of the Code or (ii) subject the REMIC created hereunder to
the imposition of any federal, state or local income taxes on the income earned
from such Mortgaged Property under Section 860G(c) of the Code or otherwise,
unless the Subservicer has agreed to indemnify and hold harmless the Trust with
respect to the imposition of any such taxes.
     Section 4.17 Satisfactions.
     If permitted by the Limited Power of Attorney, the Subservicer will thereby
be authorized and empowered to execute and deliver on behalf of itself and the
Trust all instruments of satisfaction or of partial or full release and all
other comparable instruments with respect to the Mortgage Loans and Mortgaged
Properties. The Subservicer shall take all actions necessary to satisfy
mortgages and release their liens in a timely manner. Once the required release
or satisfaction documents are executed and recorded, if applicable, and the
Mortgage Note is canceled, the Subservicer shall promptly send the canceled
documents to the Mortgagor if state

31



--------------------------------------------------------------------------------



 



law requires such action or the Mortgagor specifically requests the return of
the documents. In other instances, the Subservicer may either return the
documents to the Mortgagor or retain them (as long as they are not destroyed
until after the retention period required by applicable law). The Subservicer
should also take any other steps required to release the lien and assure that no
penalties are incurred because the actions were not performed in a timely
manner. The Subservicer may not seek reimbursement from the Servicer, the Trust
or the Mortgagor for any penalty fee that the Subservicer has to pay because the
Subservicer failed to process any release or satisfaction documents within the
required time frame. If the Trustee, the Servicer, or the Custodian fail to do
so, the Subservicer may seek reimbursement from the Trust for any penalty that
the Subservicer pays because the release or satisfaction was not processed in
the required time frame as a result of Trustee’s failure, Servicer’s failure or
the Custodian’s failure to act in a timely manner as a Servicing Advance under
the terms of this Agreement. The Subservicer shall generally follow the
procedures set forth in the Fannie Mae Guidelines regarding satisfactions of
mortgages.
     Section 4.18 Servicing Advances and Pass-Through Expenses.
     (a) The Subservicer shall not have any obligation or duty hereunder to:
(i) advance any amounts constituting delinquent principal and interest payments
or (ii) advance any amounts that would otherwise constitute a Servicing Advance
hereunder if the Subservicer reasonably determines that such amount is not
likely to be recovered from late payments, insurance proceeds, liquidation
proceeds, condemnation proceeds on the related Mortgage Loan or REO Property.
Notwithstanding any provision to the contrary herein, including without
limitation that any Servicing Advance is subsequently determined to be
non-recoverable, the Subservicer shall be entitled to recover any Servicing
Advance and any Pass-Through Expenses in accordance with the terms of
Section 6.3 and Section 6.4(b)(iii).
     (b) The Subservicer shall provide and maintain appropriate procedures to
ensure that each individual Servicing Advance and Pass-Through Expense is
accounted for as a single item and amount without any duplication thereof.
     (c) Notwithstanding anything to the contrary contained herein, if at the
end of any calendar month, the amount of unreimbursed Servicing Advances
(excluding Non-recoverable Servicing advances) exceed the aggregate amount
collected by the Subservicer during such calendar month in accordance with the
provisions of this Agreement, the Subservicer shall so notify the Servicer and
the Servicer shall remit the total amount of such shortfall plus accrued
interest at the rate of LIBOR plus four percent (4%) to the Subservicer for each
calendar day after the end of the calendar month until the day the payment is
made, which shall be within seven (7) days of such notification. If the Servicer
fails to pay to the Subservicer the amount of any such shortfall within thirty
(30) days of the related notification by the Subservicer to the Servicer of such
shortfall, such failure shall constitute an Event of Default under
Section 9.1(k).
     (d) Without limiting any other provision of this Agreement, from the
Servicing Transfer Date until the termination of this Agreement, with respect to
each Mortgage Loan serviced pursuant to this Agreement, Subservicer shall not
assume Servicer’s obligations to make Advances. Advances made by Subservicer
shall be reimbursed by Servicer.

32



--------------------------------------------------------------------------------



 



     Section 4.19 Prepayment Penalties.
     (a) Upon receipt of a request for a payoff, if the information provided by
the Servicer or the prior servicer to the Subservicer indicates that a
prepayment penalty is applicable with respect to a Mortgage Loan, the
Subservicer shall review the Mortgage Note to determine whether a prepayment
penalty may be collected from the Mortgagor and shall be obligated to collect
such prepayment penalty, if any. Notwithstanding anything herein to the
contrary, the Subservicer shall have no obligation to collect, or make payments
to the Servicer with respect to, any prepayment penalties, Late Fees, or other
fees or items which are prohibited under applicable law for that Mortgage Loan.
In addition, as long permissible under Exhibit I, the Subservicer may also
waive, in whole or in part, any such fees mentioned in the preceding sentence
if: (i) the enforceability thereof is limited (1) by bankruptcy, insolvency,
moratorium, receivership or other similar laws relating to creditor’s rights or
(2) due to acceleration in connection with a foreclosure or other involuntary
payment or (ii) such waiver relates to a default or a reasonably foreseeable
default and would, in the reasonable judgment of the Subservicer, maximize
recovery of total proceeds taking into account the value of such fees and the
related Mortgage Loan.
     (b) Upon transfer of servicing of a Mortgage Loan to the Subservicer, if
the servicing transfer tape or data provided to the Subservicer indicates that
such Mortgage Loan has a prepayment penalty, then the Subservicer shall flag its
system to indicate that a prepayment penalty is applicable with respect to such
Mortgage Loan.
     (c) Except as provided in this Section 4.19 in no event will the
Subservicer waive a prepayment penalty in connection with a refinancing of a
Mortgage Loan that is not related to a default or a reasonably foreseeable
default without Servicer’s written approval. If the Subservicer waives or does
not collect all or a portion of a prepayment penalty relating to a Principal
Prepayment in full or in part due to any action or omission of the Subservicer,
other than as permitted above, the Subservicer shall deposit from its own funds
without any right of reimbursement therefore the amount of such prepayment
penalty (or such portion thereof as had been waived for deposit) in the P & I
Custodial Account for distribution in accordance with the terms of this
Agreement.
     Section 4.20 Restoration and Repair.
     The Subservicer need not obtain the approval of the Servicer prior to
releasing any Insurance Proceeds or Condemnation Proceeds to the Mortgagor to be
applied to the restoration or repair of the Mortgaged Property or REO Property
if such release is in accordance with Accepted Servicing Practices and the terms
of this Agreement. If Insurance Proceeds or Condemnation Proceeds exceed
$10,000, the Subservicer shall comply with the following conditions in
connection with any such release :
     (i) the Subservicer shall receive satisfactory independent verification of
completion of repairs and issuance of any required approvals with respect
thereto;

33



--------------------------------------------------------------------------------



 



     (ii) the Subservicer shall take all steps necessary to preserve the
priority of the lien of the Mortgage, including, but not limited to requiring
waivers with respect to mechanics’ and material men’s liens;
     (iii) the Subservicer shall verify that the Mortgage Loan is not in
default; and
     (iv) pending repairs or restoration, the Subservicer shall place the
Insurance Proceeds or Condemnation Proceeds in the Escrow Account.
     If the Servicer is named as an additional loss payee, the Subservicer is
hereby empowered to endorse any loss draft issued in respect of such a claim in
the name of the Servicer.
     The Subservicer shall inspect the Mortgaged Property as often as is deemed
necessary by the Subservicer to assure itself that the value of the Mortgaged
Property is being preserved. In addition, if any Mortgage Loan is more than
ninety (90) days Delinquent, the Subservicer shall immediately inspect the
Mortgaged Property and shall conduct subsequent inspections in accordance with
Accepted Servicing Practices. The Subservicer shall keep a written report of
each such inspection.
     Section 4.21 Subservicer Bond, Errors and Omissions Insurance.
     The Subservicer shall maintain, at its own expense, a blanket Subservicer
Bond and an errors and omissions insurance policy, with broad coverage with a
Qualified Insurer on all officers, employees or other Persons acting in any
capacity with regard to the Mortgage Loans to handle funds, money, documents and
papers relating to the Mortgage Loans. The Subservicer Bond shall be in the form
of the Mortgage Banker’s Blanket Bond and shall protect and insure the
Subservicer against losses, including forgery, theft, embezzlement,
misrepresentation and fraud. The errors and omissions insurance policy shall
protect and insure the Subservicer against losses due to errors and omissions
and negligent acts of such Persons. Such errors and omissions insurance policy
shall also protect and insure the Subservicer against losses in connection with
the failure to maintain any insurance policies required pursuant to this
Agreement and the release or satisfaction of a Mortgage Loan without having
obtained payment in full of the indebtedness secured thereby. No provision of
this Section 4.21 requiring the Subservicer Bond and errors and omissions
insurance policy shall diminish or relieve the Subservicer from its duties and
obligations as set forth in this Agreement. The minimum coverage under any such
bond and insurance policy shall be at least equal to the corresponding amounts
required by Fannie Mae in the Fannie Mae MBS Selling and Servicing Guide. Upon
request of the Servicer, the Subservicer shall cause to be delivered to the
Servicer a certified true copy of the Subservicer Bond and errors and omissions
insurance policy and a statement from the surety and the insurer that such
Subservicer Bond and errors and omissions insurance policy shall in no event be
terminated or materially modified without thirty (30) days’ prior written notice
to the Servicer.
     Section 4.22 Disaster Recovery.
     The Subservicer will maintain disaster recovery services at a dedicated
facility which is equipped to handle Subservicer’s data center processing in the
event disaster recovery is needed. Throughout the term of this Agreement,
Subservicer shall maintain in effect contracts and/or arrangements which are
substantially equivalent to those that are currently in effect.

34



--------------------------------------------------------------------------------



 



     Subservicer will test its disaster recovery capabilities at least once per
calendar year and provide the results of each such test to Servicer. Subservicer
will notify Servicer within one (1) hour of an event occurring that will likely
result in service interruption in excess of forty-eight (48) hours. Following
such a communication, Subservicer will provide updates on an hourly basis as to
whether or not a disaster will be declared.
     Subservicer will provide off-site storage for Servicer’s data files so that
they can be reconstructed in the event of loss or destruction of Servicer’s
processing files at Subservicer’s location.
     Section 4.23 High Cost Loans.
     To the extent any Mortgage Loan is discovered to be a High Cost Loan, the
Subservicer shall continue to service such High Cost Loan provided that the
unpaid principal balance of all High Cost Loans that the Subservicer is
subservicing under this Agreement with Servicer, as of any date of
determination, is not more than one million ($1,000,000) dollars (or such other
amount as mutually agreed upon by the Subservicer and the Servicer); provided
that, in the event the addition of any High Cost Loan(s) results in the unpaid
principal balance of all High Cost Loans that the Subservicer is servicing
pursuant to this Agreement with Servicer, as of such date of determination,
becomes greater than one million ($1,000,000) dollars (or such other amount as
mutually agreed upon by the Subservicer and the Servicer), the Subservicer shall
promptly notify the Servicer of such event and shall service transfer one or
more High Cost Loans within one-hundred eighty (180) calendars days of
Servicer’s receipt of such notice such that, after the date of such service
transfer, the unpaid principal balance of all High Cost Loans that the
Subservicer is servicing pursuant to this Agreement with Servicer, as of such
date of determination, is less than one million ($1,000,000) dollars (or such
other amount as mutually agreed upon by the Subservicer and the Servicer);
provided further that the specific High Cost Loans to be serviced transferred
shall be selected by the Servicer in its sole discretion. The Subservicer shall
not have any affirmative obligation to determine whether a Mortgage Loan is a
High Cost Loan or satisfies the document disclosure or other requirements
applicable to High Cost Loans.
ARTICLE V
COMPENSATION TO THE SUBSERVICER
     Section 5.1 Compensation to the Subservicer.
     With respect to each Mortgage Loan, as compensation for its services under
this Agreement the Subservicer shall be entitled to withdraw from the P & I
Custodial Account when earned the fees (collectively, the “Subservicing Fees”)
set forth on the Pricing Schedule attached hereto as Exhibit D. As additional
servicing compensation, the Subservicer shall be entitled to receive an amount
equivalent to all Ancillary Income (except as otherwise described in
Section 4.2(j)) with respect to the Mortgage Loans.

35



--------------------------------------------------------------------------------



 



ARTICLE VI
ACCOUNTING
     Section 6.1 General.
     Upon the initial Servicing Transfer Date, the Subservicer shall establish
one or more escrow accounts (including subaccounts) for the deposit of Escrow
funds collected (each a “T & I Escrow Account”) and one or more custodial
accounts for the deposit of funds collected in connection with the Mortgage
Loans for principal and interest (each a “P & I Custodial Account”). All of the
foregoing accounts shall be maintained in accordance with sound and controlled
practices and the Subservicer shall segregate and hold all funds collected and
received separate and apart from any of its own funds and general assets. The
funds in the T & I Escrow Accounts and the P & I Custodial Accounts may not be
commingled with any other funds, including the proceeds of any other mortgage
loans or with funds serviced for other investors or for the Subservicer’s own
portfolio.
     Section 6.2 Account Maintenance.
     Each P & I Custodial Account and T & I Escrow Account shall be an Eligible
Account.
     (a) The accounts shall be an account or accounts maintained with a federal
or state chartered depository institution or trust company the short-term
unsecured debt obligations of which (or, in the case of a depository institution
or trust company that is the principal subsidiary of a holding company, the
short-term unsecured debt obligations of such holding company) are rated “A-1”
by S&P and “P-1” by Moody’s at the time any amounts are held on deposit therein,
(ii) an account or accounts the deposits in which are fully insured by the FDIC,
(iii) a trust account or accounts maintained with the trust department of a
federal or state chartered depository institution, national banking association
or trust company acting in its fiduciary capacity or (iv) an account otherwise
acceptable to Moody’s and S&P without reduction or withdrawal of their then
current ratings of the Certificates as evidenced by a letter from each Rating
Agency to the trustee of such securitization (each a “Qualified Depository”).
     (b) The name of each P & I Custodial Account and T & I Escrow Account shall
be designated as:
     (i) T & I Escrow Account: “Nationstar Mortgage LLC, in trust for Second
Street Funding Corporation, as Purchaser of Mortgage Loans and various
Mortgagors - T&I Account”; and
     (ii) P & I Custodial Account: “Nationstar Mortgage LLC, in trust for Second
Street Funding Corporation, as Purchaser of Mortgage Loans and various
Mortgagors - P&I Account”
     (c) The Subservicer shall provide a reconciliation of each P & I Custodial
Account to the Servicer within 30 days after each month end. Subservicer shall
provide for on-line view access to custodial accounts or PDF transmissions of
transactions in lieu of on-line access.

36



--------------------------------------------------------------------------------



 



     (d) All collections on the Mortgage Loans with posting instructions shall
be deposited to the P & I Custodial Account no later than two (2) Business Days
following the day on which good funds are received by the Subservicer.
     (e) Each T & I Escrow Account will be maintained at the expense of the
Subservicer. Such accounts may be interest-bearing accounts; provided, however,
that such accounts shall comply with the Legal Requirements and all local, state
and federal laws and regulations governing interest-bearing accounts and
borrower escrow accounts.
     (f) If the Subservicer elects or is required by law to deposit a
Mortgagor’s Escrow funds into an interest-bearing account, the Subservicer shall
remain obligated to pay the Mortgagor’s taxes and insurance premiums when due,
even if the Mortgagor’s Escrow funds are not subject to withdrawal on demand.
Any amounts held in the P & I Custodial Account may be, but are not required to
be, invested, and if invested by the Subservicer, such funds will be invested in
Eligible Investments. Other than interest or other income received on Eligible
Investments, which shall belong to the Subservicer and which may be withdrawn by
the Subservicer from the P & I Custodial Account in accordance with Section 6.3
hereof, no other amounts may be commingled in the P & I Custodial Account. The
Subservicer shall promptly deposit in the P & I Custodial Account from its own
funds, without any right of reimbursement, the full amount of any losses on its
investment of funds in the P & I Custodial Account.
     Section 6.3 P & I Custodial Account; Remittance.
     (a) The following funds received with respect to the Mortgage Loans shall
be transferred into the P & I Custodial Account within two (2) Business Days of
the receipt of good funds (together with information sufficient to identify the
Mortgage Loan to which such funds relate). The Subservicer shall maintain
separate accounting for each category of funds. Such funds may be net of
reimbursements for any unreimbursed Servicing Advances and Pass-Through Expenses
and any unpaid Subservicing Fees pursuant to Section 5.1 hereof:
     (i) principal collections (including prepayments and curtailments);
     (ii) interest collections;
     (iii) Liquidation Proceeds, Subsequent Recoveries and Insurance Proceeds
(except as set forth in Section 6.4(a) hereof);
     (iv) the net proceeds of any sale of an REO Property pursuant to
Section 4.16 hereof;
     (v) prepayment penalties, if any; and
     (vi) any amounts deposited in accordance with the last sentence of
Section 6.2 hereof.
     (b) The Subservicer may from time to time withdraw funds from the P & I
Custodial Account for the following reasons:

37



--------------------------------------------------------------------------------



 



     (i) to reimburse itself for any unreimbursed Pass-Through Expenses and
unreimbursed Servicing Advances, and any unpaid Subservicing Fees pursuant to
Section 5.1 (and Subservicer shall prepare and deliver to Servicer, a report
detailing the reimbursement of any Servicing Advances, Pass-Through Expenses and
Subservicing Fees from the P & I Custodial Account);
     (ii) to reimburse itself for Non-recoverable Servicing Advances;
     (iii) to pay itself Ancillary Income, to the extent not retained or
previously paid to Subservicer;
     (iv) to make remittances to the Servicer, as set forth in subsection (c);
     (v) to clear and terminate the P & I Custodial Account;
     (vi) to transfer funds in any P & I Custodial Account to another P & I
Custodial Account maintained by a Qualified Depository;
     (vii) to remove any deposits made in error; and
     (viii) to cover non-sufficient funds.
     (c) On each Remittance Date, the Subservicer shall remit all amounts in the
P & I Custodial Account as of the close of business on the related Determination
Date, net of allowable withdrawals under subsection (b), to the Servicer by wire
transfer of immediately available funds to the account designated in writing by
the Servicer.
     (d) With respect to any remittance received by the Servicer after the
Business Day on which such payment was due, the Subservicer shall pay to the
Servicer interest on any such late payment at LIBOR, plus two (2) percentage
points but in no event greater than the maximum amount permitted by applicable
law. Such interest shall be paid by the Subservicer to the Servicer on the date
such late payment is made and shall cover the period commencing with the
Business Day on which such payment was due and ending with the Business Day on
which such payment is made, both inclusive. Such interest shall be remitted
along with such late payment. The payment by the Subservicer of any such
interest shall not be deemed an extension of time for payment or a waiver by the
Servicer of any Subservicer Event of Default.
     Section 6.4 T & I Escrow Accounts.
     (a) The following funds shall be deposited into the applicable T & I Escrow
Account promptly after the Subservicer’s receipt and verification of such
amounts and the Subservicer shall maintain separate accountings for each of
these types of funds:
     (i) Mortgagors’ Escrow Payments;
     (ii) Loss drafts;
     (iii) Unapplied funds; and

38



--------------------------------------------------------------------------------



 



     (iv) Liquidation Proceeds that offset a deficit balance in a Mortgagor’s
Tax and Insurance Reserve.
     (b) The Subservicer may make withdrawals from the applicable T & I Escrow
Account for the following:
     (i) timely payment of Mortgagors’ taxes and insurance premiums;
     (ii) refunds to Mortgagors of excess Escrow funds collected;
     (iii) reimbursement to itself for all T & I Advances made by the
Subservicer with respect to the related Mortgage Loan;
     (iv) pay interest, if required, to Mortgagors on funds in the T & I
Accounts;
     (v) removal of any deposits made in error;
     (vi) termination of the account;
     (vii) disburse loss drafts to contractors for repairs to Mortgaged Property
damaged by hazard losses;
     (viii) pay loss drafts to Mortgagors to the extent a loss draft exceeds
total hazard loss repair charges and the Tax & Insurance Reserve deficiency; and
     (ix) cover non-sufficient funds.
     (c) The Subservicer shall not allow the T & I Escrow Accounts to become
overdrawn. If there are insufficient funds in an account, the Subservicer will
make a Servicing Advance which shall be reimbursable pursuant to the terms of
this Agreement.
     (d) Each T & I Escrow Account is to be designated in the name of the
Subservicer acting as an agent for the applicable Mortgagors in order to show
that the account is custodial in nature. The Subservicer is required to keep
records identifying each Mortgagor’s payment deposited into the account.
     Section 6.5 Interest on Tax and Insurance Reserves.
     If the law requires payment of interest on Tax and Insurance Reserves to
the Mortgagor, the Subservicer is solely and fully responsible for payment of
such interest. Payment of such interest on Tax and Insurance Reserves shall not
be reflected in the Subservicer’s accounting for principal and interest.
     Section 6.6 Access to Records.
     (a) The Subservicer will establish and maintain a system of: (i) records of
operational information relating to the collection of Mortgage Loans, the
conduct of default management services and the administration, management,
servicing, repair, maintenance, rental, sale, or other disposition of Mortgage
Loans and Mortgaged Property and (ii) books and

39



--------------------------------------------------------------------------------



 



accounts, which shall be maintained in accordance with customary business
practices, of financial information relating to the Mortgage Loans and the
Mortgaged Properties. Information may be maintained on a computer or electronic
system.
     (b) The Trustee, Servicer and their accountants, attorneys, agents, or
designees may at their expense upon reasonable prior written notice and at
reasonable times during the Subservicer’s regular business hours, examine the
Subservicer’s books and records relating to the Mortgage Loans and the Mortgaged
Properties. Such records shall not include any proprietary or confidential
information, as reasonably determined by the Subservicer. In addition, the
Subservicer may provide to Servicer at Servicer’s expense, any other information
reasonably requested by the Servicer related to the Mortgage Loans and Mortgaged
Properties, subject to compliance by the Subservicer and Servicer with the Legal
Requirements, including without limitation, the Gramm-Leach-Bliley Act.
ARTICLE VII
REPORTS TO THE SERVICER
     Section 7.1 Reports to the Servicer.
     (a) The Subservicer shall prepare and deliver to the Servicer the reports
and files identified on Exhibit G-1 and Exhibit G-2 in accordance with the time
frames set forth thereon; provided, however, that in the event the Subservicer
fails to provide such reports and files within such time frames, the Subservicer
shall submit to the Servicer within ten (10) Business Days of such failure a
written report detailing the reason for such failure and its recommended plan to
overcome such failure in the future.
     (b) The Subservicer shall deliver to the Servicer a written remittance
advice on each Remittance Date.
     (c) With respect to each Reporting Date, the corresponding individual loan
accounting report shall be received by the Servicer no later than the next
calendar date, which report shall contain the following:
     (i) with respect to each Monthly Payment, the amount of such remittance
allocable to principal (including a separate breakdown of any Principal
Prepayment, including the date of such prepayment, and any prepayment penalties
or premiums, along with a detailed report of interest on principal prepayment
amounts);
     (ii) with respect to each Monthly Payment, the amount of such remittance
allocable to interest;
     (iii) the amount of servicing compensation received by the Subservicer
since the preceding Remittance Date;
     (iv) the aggregate outstanding principal balance of the Mortgage Loans;
     (v) the aggregate of any expenses reimbursed to the Subservicer during the
prior distribution period;

40



--------------------------------------------------------------------------------



 



     (vi) a listing of (a) the paid-through date of each Mortgage Loan, (b) the
Mortgage Loans as to which foreclosure has commenced, which foreclosure shall be
carried out in the name of the Trust or the Owner Designee, (c) the Mortgage
Loans with respect to which the related Mortgagors that have declared
bankruptcy; and (d) the Mortgage Loans as to which REO Property has been
acquired; and
     (vii) a trial balance, sorted in the Servicer’s assigned loan number order.
     (d) The Servicer shall pay the Subservicer for any additional servicing
reports, that are not customary in the mortgage servicing industry and for which
the Subservicer would undertake significant expense to prepare. The cost for
such reports or modification to existing reports, including reports or data in
electronic form, shall be agreed to by the parties before Subservicer shall be
obligated to produce such reports. Notwithstanding the previous sentence, if a
requested report pertains to an Event of Default or other breach of this
Agreement by the Subservicer, the cost of such report or reports shall be borne
by the Subservicer. Notwithstanding anything else stated previously in this
subsection, Servicer shall have sixty days after the effective date of this
Agreement to review the reports required by this Section and determine what, if
any other reports Servicer will require, and Subservicer shall provide these
reports requested by Servicer without additional cost, with delivery time of
these reports to be as mutually agreed by Servicer and Subservicer.
     Section 7.2 Annual Independent Certified Public Accountants’ Servicing
Report.
     On or before March 30 of each year, beginning with March 30, 2011 (with
respect to calendar year 2010), the Subservicer at its expense shall cause to be
delivered to the Servicer a letter or letters of a firm of independent public
accountants which is a member of the American Institute of Certified Public
Accountants to the effect that such firm has examined certain documents and
records relating to the Subservicer’s overall servicing operations and that on
the basis of such an examination conducted substantially in compliance with the
Uniform Single Attestation Program for Mortgage Bankers (the “Standards”), such
firm confirms that such servicing has been conducted in compliance with the
Standards, except for such significant exceptions or errors in the records that,
in the opinion of such firm, the Uniform Single Attestation Program for Mortgage
Bankers requires it to report.
     Subservicer will at its expense cause to be delivered to Servicer an
initial SSAE 16 Type 2 report (formerly, through June 15, 2011, a Type II SAS 70
report) prepared by a firm of independent public accountants which is a member
of the American Institute of Certified Public Accountants covering the period of
April 1, 2011 to September 30, 2011, with a reporting deadline of November 15,
2011. Subservicer will provide a gap letter by January 31, 2012 to address any
changes from September 30, 2011 to December 31, 2011. Thereafter, Subservicer
will, at its expense, cause to be delivered to Servicer a SSAE 16 Type 2 report
prepared by a firm of independent public accountants which is a member of the
American Institute of Certified Public Accountants covering the annual periods
of October 1 to September 30 each year with a reporting deadline of November 15.
Subservicer will provide a gap letter to address any changes from September 30
to December 31 each year, which is due by January 31 of the following year. The
scope of such SSAE 16 Type 2 reports shall be limited to documentation and
testing of those areas directly affecting the servicing of the Mortgage Loans.
Subservicer will also obtain a

41



--------------------------------------------------------------------------------



 



SSAE 16 Type 2 report as described above for its lockbox provider covering the
annual periods of October 1 to September 30 each year with a reporting deadline
of November 15 with the initial report covering the period of October 1, 2010 to
September 30, 2011 will be due November 15, 2011. Subservicer will cause the
Lockbox provider to provide a gap letter to address any changes from
September 30 to December 31 each year, which is due by January 31 of the
following year. The initial lockbox provider gap letter covering the period of
October 1, 2011 to December 31, 2011 will be due January 31, 2012.
     As part of the initial year transfer of servicing from the Servicer to the
Subservicer, the Subservicer will provide written representation to Servicer
addressing any significant changes to systems and controls affecting the
Mortgage Loans since December 31, 2010 through March 31, 2011 or note that there
were no significant changes. Such representation letter is to be delivered by
April 30, 2011. As a supplement to the initial USAP Report for 2010 to be
delivered by March 30, 2011 as described above, the Subservicer at its expense
shall cause to be delivered to the Servicer a letter of a firm of independent
public accountants which is a member of the American Institute of Certified
Public Accountants to the effect that such firm has examined certain documents
and records relating to the Subservicer’s overall servicing of the Mortgage
Loans through March 31, 2011 and, on the basis of such an examination conducted
substantially in compliance with procedures to be mutually agreed upon between
the Servicer, Subservicer and the firm of independent public accountants, to
provide a report on the results of such examination. At a minimum the agreed
upon procedures shall address transactional processes for payment processing,
payoffs, adjustable rate mortgages, escrow balances, loan modifications, loan
default processes, and REO management. Such report is to be delivered to
Servicer by May 1, 2011. For the three months ended June 30, 2011, the
Subservicer will provide written representation to Servicer addressing any
significant changes to systems and controls affecting the Mortgage Loans since
December 31, 2010 through June 30, 2011 or note that there were no significant
changes. Such representation letter is to be delivered by July 31, 2011. For the
three months ended September 30, 2011, the Subservicer will provide written
representation to Servicer addressing any significant changes to systems and
controls affecting the Mortgage Loans since December 31, 2010 through
September 30, 2011 or note that there were no significant changes. Such
representation letter is to be delivered by October 31, 2011.
     As part of Servicer’s review for Type II SAS 70 compliance, Servicer has
conducted a security assessment review of Subservicer, as identified on
Exhibit H. Subservicer agrees to take the necessary actions indicated as
“Remediation Required” within the times indicated on Exhibit H.
     Section 7.3 Reports of Foreclosures and Abandonment of Mortgaged Property.
     The Subservicer shall file, or cause to be filed, the information returns
with respect to the receipt of mortgage interest received in a trade or
business, the reports of foreclosures and abandonment of any Mortgaged Property
and the information returns relating to cancellation of indebtedness income with
respect to any Mortgaged Property required by Sections 6050H, 6050J, 6050P and
any comparable or successor provisions of the Code, respectively. Such reports
shall be in form and substance sufficient to meet the reporting requirements
imposed by Sections 6050H, 6050J, 6050P of the Code and any comparable or
successor provisions.

42



--------------------------------------------------------------------------------



 



     Section 7.4 Real Estate Owned Reports.
     Together with the statement furnished pursuant to Section 4.2, with respect
to any REO Property, the Subservicer shall furnish to the Servicer a statement
covering the Subservicer’s efforts in connection with the sale of such REO
Property and any rental of such REO Property incidental to the sale thereof for
the previous month, together with an operating statement.
     Section 7.5 Liquidation Reports.
     Upon the foreclosure sale of any Mortgaged Property or the acquisition
thereof by the Servicer Designee pursuant to a deed-in-lieu of foreclosure, the
Subservicer shall submit to the Servicer a liquidation report with respect to
such Mortgaged Property.
     Section 7.6 Compliance with Gramm-Leach-Bliley Act of 1999.
     With respect to each Mortgage Loan and related Mortgagor, the Subservicer
shall comply with Title V of the Gramm-Leach-Bliley Act of 1999 and all
applicable regulations promulgated thereunder, and shall provide all notices
required thereunder with respect to the Subservicer and the Servicer.
     Section 7.7 Reporting.
     The Subservicer shall prepare promptly each report required by applicable
law including reports to be delivered to all governmental agencies having
jurisdiction over the servicing of the Mortgage Loans and the Escrow Accounts,
shall execute such reports or, if the Servicer must execute such reports, shall
deliver such reports to the Servicer for execution prior to the date on which
such reports are due and shall file such reports with the appropriate Persons.
The Subservicer shall timely prepare and deliver to the appropriate Persons
Internal Revenue Service forms 1098, 1099 and 1099A (or any similar replacement,
amended or updated Internal Revenue Service forms) relating to any Mortgage Loan
for the time period such Mortgage Loan has been serviced by the Subservicer. The
Servicer shall be solely responsible for filing any other forms including,
without limitation and to the extent applicable, forms 1041 and K-1 or any
similar replacement, amended or updated Internal Revenue Service forms. The
reports to be provided under this subsection shall cover the period through the
end of the month following the termination of this Agreement or, in the case of
reports to be sent to the Internal Revenue Service, the end of the calendar year
following termination of the Agreement. To the extent it is an Acceptable
Servicing Practice, the Subservicer shall promptly prepare all reports or other
information required to respond to any inquiry from, or give any necessary
instructions to, any mortgage insurer, provider of hazard insurance or other
insurer or guarantor, taxing authority, tax service, or the Mortgagor.
ARTICLE VIII
SUBSERVICER AND INDEMNIFICATION
     Section 8.1 Merger or Consolidation of the Subservicer.
     Notwithstanding anything herein to the contrary, any Person into which the
Subservicer may be merged or consolidated, or any corporation resulting from any
merger, conversion or

43



--------------------------------------------------------------------------------



 



consolidation to which the Subservicer shall be a party, or any Person
succeeding to the business of the Subservicer, shall be the successor of the
Subservicer hereunder, provided, however, that the successor or surviving Person
must be an entity: (i) having a net worth of not less than $25 million,
(ii) that is an FHA- Approved Mortgagee and a Freddie Mac or Fannie Mae approved
servicer in good standing, and (iii) Servicer in its sole discretion has
approved as a Subservicer.
     Section 8.2 Limitation on Resignation.
     The Subservicer shall not resign from the obligations and duties hereby
imposed on it except: (i) by mutual consent of the Subservicer and the Servicer,
(ii) upon Subservicer’s good-faith determination that its duties hereunder are
no longer permissible under applicable law and such incapacity cannot be cured
by the Subservicer (including by hiring a subservicer for certain of the
Mortgage Loans) or the Subservicer determines in good faith that curing such
incapacity is not commercially reasonable, or (iii) upon not less than one
hundred eighty (180) days’ prior written notice to Servicer. The Subservicer
shall promptly notify the Servicer of any determination of the type described in
clause (ii) above and provide an opinion of counsel acceptable to the Servicer
to evidence such determination. In addition, the Subservicer shall use its best
efforts to locate and engage a successor to it in the event of a resignation
pursuant to clause (ii) above.
     Section 8.3 Subservicer Limitation on Liability and Indemnification.
     (a) Neither the Subservicer nor any of the directors, officers, agents or
employees thereof shall be liable to the Servicer for any action taken, or for
refraining from the taking of any action, in good faith pursuant to this
Agreement or for errors in judgment. The Subservicer and any director, officer,
agent, or employee of the Subservicer may rely in good faith on any document of
any kind which it reasonably believes has been properly executed and/or
submitted by any appropriate Person respecting any matters arising hereunder.
     (b) Other than in connection with removing a Mortgage Loan from the MERS®
system pursuant to Section 4.2(g) or (k) hereof, the Subservicer does not assume
any obligation to record the original Mortgage unless otherwise instructed to do
so by the Servicer.
     (c) The Subservicer shall not be under any obligation to appear in,
prosecute or defend any legal action that is not incidental to its duties
hereunder and which in its opinion may involve it in any expenses or liability.
     (d) The Servicer shall indemnify and hold harmless the Subservicer and its
officers, employees, members, directors, Affiliates and representatives
(collectively, the “Subservicer Indemnified Parties”) against any and all
liability, cost and expense incurred by the Subservicer including, without
limitation, all losses, damages, penalties, fines, forfeitures, reasonable legal
fees and related costs and judgments resulting from any claim, demand, defense
or assertion asserted against any Subservicer Indemnified Party in connection
with: (i) any action with respect to the origination of a Mortgage Loan;
(ii) any action of any originator, holder or servicer of the Mortgage Loans
occurring prior to the related Servicing Transfer Date; (iii) a material breach
by Servicer of any representation, warranty, covenant, or obligation hereunder;
(v) any document, instrument or any other information that is missing from the
Servicing File on

44



--------------------------------------------------------------------------------



 



the Servicing Transfer Date that is necessary for the Subservicer to service the
Mortgage Loans; (vi) lost or misplaced user ID or password by Servicer (or
Servicer’s designee); (vii) following the directions and instructions of the
Servicer (or its designee);; provided, however, that the Servicer shall not be
required to indemnify any Subservicer Indemnified Party against any such
liability attributable to the willful misconduct, bad faith or negligence or
reckless disregard of such Subservicer Indemnified Party or the failure of such
Subservicer Indemnified Party to comply with any covenant or obligation
applicable to it hereunder (unless such failure to comply is the result of a
determination by the Subservicer that compliance with such covenant or
obligation would not be permissible under applicable law). This indemnity shall
survive the termination of this Agreement and the payment of the Mortgage Loans.
The Subservicer shall promptly notify the Servicer of any liability or claim for
which the Subservicer expects to be indemnified pursuant to this Section.
     (e) The Servicer shall be entitled to participate in and, upon notice to
the Subservicer, assume the defense of any action or claim described in
Section 8.3(d) in reasonable cooperation with, and with the reasonable
cooperation of the Subservicer. The Subservicer shall have the right to employ
its own counsel in any such action in addition to the counsel of the Servicer,
but the fees and expenses of such counsel shall be at the expense of the
Subservicer, unless (i) the employment of counsel by the Subservicer at the
Servicer’s expense has been authorized in writing by the Servicer, (ii) the
Servicer has not in fact employed counsel to assume the defense of such action
within a reasonable time after receiving notice of the commencement of the
action, or (iii) the named parties to any such action or proceeding (including
any impleaded parties) include the Servicer and the Subservicer, and the
Subservicer has been advised by counsel that there may be one or more legal
defenses available to it which are different from or additional to those
available to the Servicer. The Subservicer shall not be liable for any
settlement of any such claim or action unless the Subservicer shall have
consented thereto (which consent shall not be unreasonably conditioned, withheld
or delayed). Any failure by the Subservicer to comply with the provisions of
this Section shall relieve the Servicer of liability only if such failure is
materially prejudicial to the position of the Servicer and then only to the
extent of such prejudice.
     Section 8.4 Servicer Limitation on Liability and Indemnification.
     (a) Neither the Servicer, nor any of the directors, members, officers,
agents or employees thereof shall be liable to the Subservicer for any action
taken, or for refraining from the taking of any action, in good faith pursuant
to this Agreement or for errors in judgment. The Servicer and any director,
member, officer, agent, or employee of the Servicer may rely in good faith on
any document of any kind, which it reasonably believes has been properly
executed and/or submitted by any appropriate Person respecting any matters
arising hereunder.
     (b) The Subservicer shall indemnify and hold harmless the Servicer and its
officers, employees, members, directors, Affiliates and representatives
(collectively, the “Servicer Indemnified Parties”) against any and all
liability, cost and expense incurred by the Servicer, including, without
limitation, all losses, damages, penalties, fines, forfeitures, reasonable legal
fees and related costs and judgments resulting from any claim, demand, defense
or assertion asserted against any Servicer Indemnified Party in connection with
(i) the failure of the Subservicer to perform its duties and service the
Mortgage Loans in compliance with the

45



--------------------------------------------------------------------------------



 



terms of this Agreement, or (ii) a material breach of any representation,
warranty, covenant or obligation made by the Subservicer hereunder; provided,
however, that the Subservicer shall not be required to indemnify any Servicer
Indemnified Party against any such liability attributable to the willful
misconduct, bad faith, negligence or reckless disregard of such Servicer
Indemnified Party or the failure of such Servicer Indemnified Party to comply
with any covenant or obligation applicable to it hereunder (unless such failure
to comply is the result of a determination by the Servicer that compliance with
such covenant or obligation would not be permissible under applicable law). This
indemnity shall survive the termination of this Agreement and the payment of the
Mortgage Loans. The Servicer shall promptly notify the Subservicer of any
liability or claim for which the Servicer expects to be indemnified pursuant to
this Section.
     (c) The Subservicer shall be entitled to participate in and, upon notice to
the Servicer, assume the defense of any action or claim described in
Section 8.4(b) in reasonable cooperation with, and with the reasonable
cooperation of the Servicer. The Servicer shall have the right to employ its own
counsel in any such action in addition to the counsel of the Subservicer, but
the fees and expenses of such counsel shall be at the expense of the Servicer,
unless (i) the employment of counsel by the Servicer at the Subservicer’s
expense has been authorized in writing by the Subservicer, (ii) the Subservicer
has not in fact employed counsel to assume the defense of such action within a
reasonable time after receiving notice of the commencement of the action, or
(iii) the named parties to any such action or proceeding (including any
impleaded parties) include the Subservicer and the Servicer, and the Servicer
has been advised by counsel that there may be one or more legal defenses
available to it which are different from or additional to those available to the
Subservicer. The Servicer shall not be liable for any settlement of any such
claim or action unless the Servicer shall have consented thereto (which consent
shall not be unreasonably conditioned, withheld or delayed). Any failure by the
Servicer to comply with the provisions of this Section shall relieve the
Subservicer of liability only if such failure is materially prejudicial to the
position of the Subservicer and then only to the extent of such prejudice.
     Section 8.5 Notice of Litigation.
     In the event of litigation with respect to the Mortgage Loans or any duty
under this Agreement, the party being served shall notify the other party
promptly, and, in any case, within ten (10) days of receipt of service. The
parties will cooperate in the handling of such litigation.
ARTICLE IX
TERMINATION
     Section 9.1 Events of Default.
     The following events shall each constitute an “Event of Default” under this
Agreement:
     (a) Any failure by the Subservicer to deposit into the designated account
or remit to the Servicer any amount required to be so deposited or remitted
under this Agreement on the date required under this Agreement within two days
of the date such amount is due;

46



--------------------------------------------------------------------------------



 



     (b) The Subservicer shall fail to provide to the Servicer any report
required by this Agreement to be provided to the Servicer within three days of
the date such report is due;
     (c) The entry against the Subservicer or the Servicer of a decree or order
of a court or agency or supervisory authority having jurisdiction in the
premises for the appointment of a conservator, receiver, liquidator, trustee or
similar official in any bankruptcy, insolvency, conservatorship, receivership,
readjustment of debt, marshaling of assets and liabilities or similar
proceedings, or for the winding-up or liquidation of its affairs, which decree
or order shall have remained in force undischarged or unstayed for a period of
sixty (60) consecutive days;
     (d) The Subservicer or the Servicer shall consent to the appointment of a
conservator, receiver, liquidator, trustee or similar official in any
bankruptcy, insolvency, conservatorship, receivership, readjustment of debt,
marshalling of assets and liabilities or similar proceedings of or relating to
such party or of or relating to all or substantially all of the property of such
party;
     (e) The Subservicer or the Servicer shall admit in writing its inability to
pay its debts generally as they become due, file a petition to take advantage of
any applicable bankruptcy, insolvency or reorganization statute, make an
assignment for the benefit of its creditors, voluntarily suspend payment of its
obligations, or take any corporate action in furtherance of any of the
foregoing;
     (f) The Subservicer shall be merged or consolidated into any Person or the
Subservicer or the Servicer shall assign or transfer or attempt to assign or
transfer all or part of its rights and obligations hereunder, in each case
except as permitted by this Agreement;
     (g) The Subservicer transfers or otherwise disposes of all or substantially
all of its assets;
     (h) The inability of the Subservicer to, or the Subservicer loses its
authority under any applicable government entity to, perform any material
obligation hereunder;
     (i) The failure of the Subservicer to maintain its license to conduct
business or service residential mortgages in any jurisdiction where the
Mortgaged Properties are located;
     (j) Any breach by the Servicer or the Subservicer of a representation or
warranty made in Article III hereof (other than, in the case of the Servicer, a
representation or warranty set forth in Section 3.3(b) or Section 3.3(c) hereof)
or any failure by the Servicer or the Subservicer to perform any of their
respective material obligations hereunder, which breach or failure continues
unremedied for a period of thirty (30) days after the earlier of: (1) knowledge
of such party of such breach or failure; and (2) the date on which written
notice of such breach or failure requiring the same to be remedied shall have
been given to such party; or
     (k) In accordance with Section 4.18(c) hereof, the failure of the Servicer
to pay to the Subservicer the amount of any shortfall within thirty (30) days of
the related notification by the Subservicer to the Servicer of such shortfall.

47



--------------------------------------------------------------------------------



 



     The Servicer may waive any default by the Subservicer in the performance of
its obligations hereunder and its consequences. Upon any such waiver of a past
default, such default shall cease to exist, and any Event of Default arising
therefrom shall be deemed to have been remedied for every purpose of this
Agreement. No such waiver shall extend to any subsequent or other default or
impair any right consequent thereon except to the extent expressly so waived.
     Section 9.2 Termination of Agreement.
     (a) The obligations and responsibilities of the Subservicer shall
terminate, with respect to any related Mortgage Loan(s) and/or REO Properties,
upon the earliest of: (i) the final payment or other liquidation of the last
Mortgage Loan and related REO Property and the remittance of all amounts due
hereunder; (ii) the date designated by the Servicer following the occurrence and
during the continuance of an Event of Default with respect to the Subservicer
(after giving effect to any applicable cure period), subject to compliance with
the Legal Requirements for the transfer of the servicing of the Mortgage Loans;
(iii) after ninety (90) days following the occurrence and during the continuance
of an Event of Default with respect to the Servicer (after giving effect to any
applicable cure period) and subject to compliance with the Legal Requirements
for the transfer of the servicing of the Mortgage Loans; (iv) the date specified
in accordance with Section 8.2 above; (v) upon the Optional Termination Date (as
defined in the Pooling and Servicing Agreement); (vi) at the sole discretion of
Servicer upon ninety (90) days notice to the Subservicer (a “Termination for
Convenience”), or (vii) with such other date as shall have been mutually agreed
upon by the Subservicer and the Servicer. Following the termination of the
Subservicer, the Subservicer shall be paid all amounts due the Subservicer in
accordance with the terms of this Agreement. Notwithstanding the foregoing, upon
a termination pursuant to clause (v) above, the Servicer and the Subservicer
agree that the servicing of the remaining Mortgage Loans and related REO
Property shall be governed by the terms of the Subservicing Agreement, dated as
of February 1, 2011, among the Subservicer, the Servicer, American General
Financial Services of Arkansas, Inc. and American General Home Equity, Inc.
     (b) In the event of a termination of this Agreement by the Servicer in
accordance with Section 9.2(a) above, upon receipt by the Subservicer of written
notice of termination, all authority and power of the Subservicer under this
Agreement, whether with respect to the Mortgage Loans or otherwise, shall pass
to and be vested in a successor servicer appointed by the Servicer at the time
that the servicing functions are transferred from Subservicer to the successor
servicer. The Subservicer shall cooperate with the Servicer and successor
servicer in effecting the termination of the Subservicer’s responsibilities and
rights hereunder. In the event of a Termination for Convenience by the Servicer,
the Servicer shall pay the applicable termination fee (the “Termination Fee”) to
the Subservicer in accordance with the terms of Exhibit D immediately upon such
termination.
     (c) Upon written request from the Servicer, the Subservicer shall
(i) prepare, execute and deliver to the successor servicer all related Servicing
Files; however, the Subservicer may retain copies of Servicing Files to the
extent necessary to comply with the Legal Requirements and other laws; and
(ii) be responsible for the costs of packaging and transferring all of the
aforementioned materials to the Servicer upon such termination. The Servicer
shall pay

48



--------------------------------------------------------------------------------



 



all reasonable shipping expenses associated with such transfer, unless
Subservicer is terminated for an Event of Default or Subservicer resigns
pursuant to Section 8.2 (iii). Any remaining amounts pursuant to the preceding
sentence shall be remitted by the Servicer to the Subservicer no later than
thirty (30) days after the Released Servicing Date. Subservicer shall do or
cause to be done all other acts or things necessary or appropriate to affect the
purposes of such notice of termination, including the transfer and endorsement
or assignment of the Mortgage Loans and related documents.
     (d) Subservicer shall transfer to successor servicer for administration by
it of all cash amounts which shall at the time be credited by the Subservicer to
the P & I Custodial Account or T & I Escrow Accounts or thereafter received with
respect to the Mortgage Loans. Notwithstanding any other term of this Agreement
to the contrary and in all circumstances under which this Agreement is
terminated, the Subservicer shall be entitled to offset against deposits in the
P & I Custodial Account all unreimbursed Subservicing Fees, Servicing Advances
and Pass-Through Expenses from any amounts due and owing to the Servicer or
successor servicer at the time of a corresponding servicing transfer.
     (e) This Section 9.2 shall survive any termination of this Agreement and
any termination of this Agreement shall not prejudice the rights of Subservicer
to recover any amounts due Subservicer under this Agreement.
ARTICLE X
MISCELLANEOUS PROVISIONS
     Section 10.1 Protection of Confidential and Proprietary Information.
     (a) The Subservicer shall keep confidential and shall not divulge to any
party, without the Servicer’s prior written consent, the terms and provisions of
this Agreement, including, without limitation, the purchase price paid by the
Servicer for the Mortgage Loans, REO Properties and/or rights transferred
pursuant to this Agreement and any information pertaining to such Mortgage
Loans, REO Properties and/or rights, or any Mortgagor thereunder, except to the
extent that it is appropriate for the Subservicer to do so in working with legal
counsel, auditors, taxing authorities, or other governmental agencies, insurance
carriers, any property inspector, or other Person necessary to fulfill the
Subservicer’s obligations hereunder. Except as otherwise provided in this
Agreement, including as specified in Section 10.1(j) with respect to the filing
of a Form 8-K, the Servicer shall keep confidential and shall not divulge to any
party, without the Subservicer’s prior written consent, the terms and provisions
of this Agreement, except to the extent that it is appropriate for the Servicer
to do so in working with legal counsel, auditors, taxing authorities, or other
governmental agencies, insurance carriers, any property inspector, or other
Person necessary to fulfill the Servicer’s obligations hereunder.
Notwithstanding any provision of this Agreement, the trademarks, trade secrets,
know-how, business methods and practices, internal procedures and other
intellectual property and confidential information of the Subservicer or the
Servicer, respectively (“Proprietary Information”) shall remain vested in the
Subservicer and the Servicer, respectively, and are not hereby transferred to
the other party, and the Subservicer and the Servicer shall have the right to
take all actions necessary to protect their Proprietary Information.
Notwithstanding the above, each party (and each employee, representative, or
other agent of a party) may disclose to any and

49



--------------------------------------------------------------------------------



 



all persons, without limitation of any kind, the tax treatment and tax structure
of the transaction and all materials of any kind (including opinions or other
tax analyses) that are provided to it relating to such tax treatment and tax
structure.
     (b) Except as otherwise set forth herein, the Subservicer agrees that it
shall not refer to or use the Servicer’s name or any derivation or significant
portion of such name in any manner in any of its servicing, enforcement or
collection activities with respect to any Mortgage Loan or in any advertising,
printed material, electronic medium or other medium, without first obtaining the
named party’s prior written consent, except to the extent that it is appropriate
for the Subservicer to do so in working with legal counsel, auditors, taxing
authorities, or other governmental agencies, insurance carriers, any property
inspector, or other person necessary to fulfill the Subservicer’s obligations
hereunder. The Subservicer shall inform its subservicers, contractors, advisors
and agents of the restriction stated in this subparagraph (b) and shall take
commercially reasonable steps to cause such parties to conduct their activities
relating to the Mortgage Loans and REO Properties in compliance herewith. Except
as required hereunder, no such named party shall have any obligation to give any
such written consent and may withhold the same in its sole and absolute
discretion.
     (c) All information of a non-public nature disclosed by Servicer to
Subservicer during the term of this Agreement (“Servicer Proprietary
Information”) (1) shall be deemed the property of Servicer, (2) shall be used
solely for the purposes of administering and otherwise implementing the terms of
this Agreement, and (3) shall be protected by Subservicer in accordance with the
terms of this Article X. Servicer’s Proprietary Information shall also include
all “non-public personal information” as defined in Title V of the
Gramm-Leach-Bliley Act (15 U.S. C. Section 6801, et seq.) and the implementing
regulations thereunder (collectively, the “GLB Act”), as the same may be amended
from time to time, that Subservicer received from or at the direction of
Servicer and that concerns any of Servicer’s “customers” and/or “consumers” (as
defined in the GLB Act). Subservicer acknowledges that any Servicer Proprietary
Information being stored or processed by Subservicer is and shall remain the
sole property of Servicer and will take all such reasonable measures as may be
necessary to protect the confidentiality of Servicer Proprietary Information
which comes into Subservicer’ possession, if any. Subservicer further agrees to
observe complete confidentiality regarding all aspects of Servicer Proprietary
Information, including without limitation agreeing not to disclose or otherwise
permit any other person or entity access to, in any manner, Servicer Proprietary
Information or any part thereof without Servicer’s prior written consent, except
that such disclosure or access shall be permitted to an employee of Subservicer
requiring such access in the course of employment or a subcontractor of
Subservicer. Subservicer shall not disclose or use Servicer Proprietary
Information for any purposes other than to carry out the purposes for which
Servicer disclosed the data to Subservicer, or as permitted by this Agreement.
Notwithstanding the foregoing, Servicer consents to the use by Subservicer of
statistical data generated by Servicer Proprietary Information provided that
such use shall not result in the disclosure of Servicer Proprietary Information
which will directly or indirectly identify Servicer or any specific individual.
At the request of Servicer, and upon payment to Subservicer of all undisputed
monies due under the terms of this Agreement, Subservicer shall transfer any
Servicer Proprietary Information held by Subservicer to Servicer. Upon
termination of this Agreement, Subservicer’s rights to use or access Servicer
Proprietary Information shall end immediately. In the event that Subservicer
does not immediately return such Servicer

50



--------------------------------------------------------------------------------



 



Proprietary Information to Servicer, Subservicer agrees it will not access or
use such Servicer Proprietary Information in any manner and shall maintain such
Servicer Proprietary Information in a secure manner until its return to
Servicer. In the event that Servicer desires for Subservicer to perform year-end
IRS reporting or other services following deconversion from Subservicer’s
system, Servicer shall provide a written request for such services prior to the
last week of deconversion activities. In such case, Servicer acknowledges that
Subservicer will retain a set of Servicer’s Proprietary Information in order to
perform such services. To the extent that Servicer desires that Subservicer not
retain Servicer’s Proprietary Information in its secured, archived environment
in accordance with its data retention policies, upon 1) written notice and
instruction by Servicer, 2) Subservicer’s receipt of all monies owed by Servicer
to Subservicer, and 3) Servicer’s return of all Subservicer Proprietary
Information to Subservicer, Subservicer shall destroy Servicer’s Proprietary
Information. Subservicer shall provide written certification of destruction
within thirty (30) days following completion of such destruction. Servicer shall
be responsible for any regulatory or other concerns regarding retention of
Servicer Proprietary Information.
     (d) Subservicer presently maintains and will continue to maintain
information security programs and measures designed to safeguard the security
and confidentiality of Servicer Proprietary Information. Such security programs
and measures are and will be designed to identify and protect against reasonably
foreseeable risks to (1) the security and confidentiality of Servicer
Proprietary Information, (2) the integrity of such information, and
(3) unauthorized access to or use of such information that might result in
substantial harm or inconvenience to any customer or consumer of Servicer.
Subservicer agrees to (1) periodically test the efficacy and appropriateness of
such information security programs and (2) take reasonable measures to be able
to detect and respond to security breaches, including widely known potential
security failures that have been experienced by its vendors or others in the
industry.
     (e) Subservicer will use commercially reasonable efforts to adhere to such
additional security measures with respect to Servicer’s Proprietary Information
as may be reasonably imposed by Servicer.
     (f) Subservicer also agrees to notify Servicer, immediately following
discovery, if any Servicer Proprietary Information was, or is reasonably
believed to have been, acquired by an unauthorized person. Notification required
by this section may be delayed if a law enforcement agency determines that the
notification of Servicer will impede a criminal investigation. In such case,
Subservicer shall notify Servicer immediately after Subservicer has been
notified that the law enforcement agency determines that it will not compromise
the investigation. In the event of any such breach of security or unauthorized
access, Subservicer agrees to use highest commercially reasonable efforts to
cooperate with Servicer to minimize the consequences of such security breach for
Servicer’s customers, and to provide all necessary information reasonably
requested by Servicer’s state and federal regulators.
     (g) Subservicer agrees to comply with any further notification requirements
imposed from time to time by state and federal regulators with jurisdiction over
the use of, and/or security relating to Servicer’s Proprietary Information.
Subject to the limitations of liability set forth in any other part of this
Agreement, Subservicer expressly agrees that it will be responsible for all
reasonable costs and expenses related to (i) an investigation and resolution of

51



--------------------------------------------------------------------------------



 



unauthorized access to Servicer Proprietary Information while in Subservicer’s
possession and (ii) notification of Servicer’s customers affected by
unauthorized access to such Servicer Proprietary Information, in the event such
notification is required by state or federal law or by Servicer’s state and
federal regulators.
     (h) Subservicer agrees to annually provide Servicer with a written report
assessing its vulnerability or potential vulnerability to security breaches,
loss of data integrity, and threats to confidentiality.
     (i) Subservicer may disclose Servicer Proprietary Information to third
parties only after providing Servicer with reasonable prior written notice
(unless such notice is prohibited by law):
(a) to comply with a properly authorized civil, criminal, or regulatory
investigation, subpoena or summons by Federal, State or local authorities; or
(b) to respond to judicial process or government regulatory authorities having
jurisdiction over it for examination, compliance or other purposes.
     Upon receipt of such notice, Servicer may seek an appropriate protective
order. Subservicer shall use reasonable efforts to cooperate with Servicer, at
Servicer’s sole cost, to pursue an appropriate protective order. It is further
agreed that, if, in the absence of a protective order, Subservicer is legally
compelled to disclose Servicer Proprietary Information, Subservicer shall make
commercially reasonable efforts to disclose only such portions of Servicer
Proprietary Information that are legally required to be disclosed. Except as set
forth in this Section 10.1, Subservicer may disclose Servicer Proprietary
Information to third parties for any other purpose permitted by law, only after
receiving prior written consent from Servicer.
     (j) The parties acknowledge that this Agreement contains confidential
information that may be considered proprietary by one or both of the parties,
and agree to limit distribution of this Agreement to those individuals with a
need to know the contents of this Agreement. In no event may this Agreement be
reproduced or copies shown to any third parties (exclusive of contractors,
subcontractors and agents who have a need for it) without the prior written
consent of the other party, except as may be necessary by reason of legal,
accounting, tax or regulatory requirements, in which event Servicer and
Subservicer agree to exercise reasonable diligence in limiting such disclosure
to the minimum necessary under the particular circumstances. The parties further
agree to seek commercial confidential status for this Agreement with any
regulatory commission with which this Agreement must be filed, to the extent
such a designation can be secured. Notwithstanding anything to the contrary in
this Agreement, the Servicer and its affiliates are allowed to disclose the
Agreement as necessary to comply with any subpoena, order, regulation, ruling or
request of any judicial, administrative or legislative body or committee or any
self-regulatory body (including any securities body), including the filing of a
Form 8-K with the Securities and Exchange Commission (with a copy of the
Agreement) if they believe (in their sole discretion) that such a filing is
necessary or appropriate; provided, however, in connection with any such filing
the Servicer and its affiliates

52



--------------------------------------------------------------------------------



 



shall request confidential treatment with respect to the pricing information set
forth in Exhibit D of this Agreement.
     (k) In addition, each party agrees to give notice to the other party of any
demands to disclose or provide the Proprietary Information received from the
other or any third party under lawful process prior to disclosing or furnishing
Proprietary Information, and agrees to cooperate in seeking reasonable
protective arrangements requested by the other party.
     Section 10.2 Notices.
     All demands, notices and communications hereunder shall be in writing and
shall be deemed to have been duly given as of the next Business Day if sent by
overnight courier, addressed as follows (or such other address as may hereafter
be furnished to the other party by like notice):

         
a.
  if to the Servicer   American General Financial Services, Inc.

 
      601 N.W. Second Street

 
      Evansville, IN 47708

 
      Attention: General Counsel
 
       
b.
  if to the Subservicer   Nationstar Mortgage LLC

 
      350 Highland Drive

 
      Lewisville, Texas 75067

 
      Attention: Shawn Stone
 
       
c.
  if to the Custodian   The Bank of New York Mellon Trust Company,

 
      N.A.

 
      2220 Chemsearch Blvd., Suite 150

 
      Irving, Texas, 75062

     Section 10.3 Severability Clause.
     Any part, provision, representation or warranty of this Agreement which is
prohibited or which is held to be void or unenforceable shall be ineffective to
the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof. Any part, provision, representation or warranty of
this Agreement which is prohibited or unenforceable or is held to be void or
unenforceable in any jurisdiction shall be ineffective, as to such jurisdiction,
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction as to any Mortgage Loan shall not invalidate or render
unenforceable such provision in any other jurisdiction. To the extent permitted
by applicable law, the parties hereto waive any provision of law which prohibits
or renders void or unenforceable any provision hereof. If the invalidity of any
part, provision, representation or warranty of this Agreement shall deprive any
party of the economic benefit

53



--------------------------------------------------------------------------------



 



intended to be conferred by this Agreement, the parties shall negotiate, in
good-faith, to develop a structure the economic effect of which is as close as
possible to the economic effect of this Agreement without regard to such
invalidity.
     Section 10.4 Performance Audits.
     Subservicer will cooperate reasonably and in good faith with Servicer or
its auditors, internal or external, upon reasonable prior notice, for the
purpose of inspecting, examining, and auditing the performance of the activities
required by Subservicer of this Agreement provided, however, that any such
inspection, examination and/or audit shall take place during normal business
hours and shall not unreasonably interfere with the business operations of the
Subservicer.
     Section 10.5 Counterparts.
     This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.
     Section 10.6 Place of Delivery and Governing Law.
     The Agreement shall be construed in accordance with the laws of the State
of New York and the obligations, rights and remedies of the parties hereunder
shall be determined in accordance with the laws of the State of New York, except
to the extent preempted by Federal law.
     Section 10.7 Waiver of Jury Trial.
     Each party hereby knowingly, voluntarily and intentionally, waives (to the
extent permitted by applicable law) any right it may have to a trial by jury of
any dispute arising under or relating to this Agreement and agrees that any such
dispute shall be tried before a judge sitting without a jury.
     Section 10.8 Further Agreements.
     The Servicer and the Subservicer agree to execute and deliver to the other
such reasonable and appropriate additional documents, instruments or agreements
as may be necessary or appropriate to effectuate the purposes of this Agreement.
     Section 10.9 Successors and Assigns; Assignment of Subservicing Agreement.
     This Agreement shall bind and inure to the benefit of and be enforceable by
the Subservicer and the Servicer and the respective permitted successors and
assigns of the Subservicer and the Servicer. Except as contemplated by
Section 8.1, the Subservicer shall not assign this Agreement or sell or
otherwise dispose of all or substantially all of its property or assets without
the prior written consent of the Servicer, which consent shall not be
unreasonably withheld.

54



--------------------------------------------------------------------------------



 



     The Servicer may assign its rights and obligations under this Agreement
with respect to some or all of the related Mortgage Loans without the consent of
the Subservicer. The Subservicer agrees to cooperate with the Servicer in
connection with any such assignment including, without limitation, executing
such documents and entering into such agreements in order to give effect to such
assignment. Except as otherwise provided in this Agreement, upon any such
assignment and written notice thereof to the Subservicer, the Person to whom
such assignment is made shall succeed to all rights and obligations of the
Servicer under this Agreement to the extent of the related Mortgage Loan or
Mortgage Loans and this Agreement, to the extent of the related Mortgage Loan or
Mortgage Loans, shall be deemed to be a separate and distinct Agreement between
the Subservicer and the assignee of the related Mortgage Loan or Loans.
     Notwithstanding any other provision of this Agreement, Subservicer shall
have the right following thirty (30) days’ notice to the Servicer to assign,
transfer and pledge any right Subservicer has to receive payment under this
Agreement without the consent of the Servicer.
     Section 10.10 Amendments, Etc.
     No term or provision of this Agreement may be amended, waived or modified
unless such amendment, waiver or modification is in writing and signed and
delivered by each of the parties hereto.
     Section 10.11 Exhibits.
     The exhibits to this Agreement are hereby incorporated and made a part
hereof and are an integral part of this Agreement.
     Section 10.12 General Interpretive Principles.
     For purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires:
     (a) The terms defined in this Agreement have the meanings assigned to them
in this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;
     (b) Accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with generally accepted accounting principles;
     (c) References herein to “Articles,” “Sections,” “Subsections,”
“Paragraphs,” and other subdivisions without reference to a document are to
designated Articles, Sections, Subsections, Paragraphs and other subdivisions of
this Agreement;
     (d) A reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;

55



--------------------------------------------------------------------------------



 



     (e) The words “herein,” “hereof,” “hereunder,” and other words of similar
import refer to this Agreement as a whole and not to any particular provision;
     (f) The term “include” or “including” shall mean “including without
limitation”; and
     (g) The terms “best efforts” or “reasonable efforts” shall not be
interpreted to require the Servicer or the Subservicer, as the case may be, to
initiate or participate in any litigation, arbitration or proceeding or to incur
expenses in excess of those explicitly set forth in this Agreement or as are
otherwise commercially reasonable.
     Section 10.13 Reproduction of Documents.
     This Agreement and all documents relating thereto, including: (a) consents,
waivers and modifications which may hereafter be executed, (b) documents
received by any party at the closing, and (c) financial statements, certificates
and other information previously or hereafter furnished, may be reproduced by
any photographic, photostatic, microfilm, micro-card, miniature photographic or
other similar process. The parties agree that any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding, whether or not the original is in existence and whether or not such
reproduction was made by a party in the regular course of business, and that any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.
     Section 10.14 Conflicts.
     Following the Servicing Transfer Date, if the Servicer discovers a conflict
between the terms of this Agreement and the Pooling and Servicing Agreement and
the Servicing Agreement and notifies the Subservicer of such conflict, and, such
conflict, in the reasonable judgment of the Servicer, could result in a Servicer
Event of Default under the Pooling and Servicing Agreement or an Event of
Default under the Servicing Agreement if not remedied, the Subservicer and the
Servicer agree to use their respective best efforts to modify the applicable
term or terms of this Agreement to conform to the Pooling and Servicing
Agreement and the Servicing Agreement.

56



--------------------------------------------------------------------------------



 



     In Witness Whereof, the Subservicer and the Servicer have caused their
names to be signed to this Subservicing Agreement by their respective officers
duly authorized as of the date first above written.

            SERVICER:

MOREQUITY, INC.
      By:           Name:           Title:        

            SUBSERVICER

NATIONSTAR MORTGAGE LLC
      By:           Name:           Title:        

SERVICING AGREEMENT — Signature Page

 



--------------------------------------------------------------------------------



 



EXHIBIT A
MORTGAGE LOAN DATA FIELD REQUEST SCHEDULE

 



--------------------------------------------------------------------------------



 



Exhibit A-Mortgage Loan Data Field Request
Please refer to the schedule below for Mortgage Loan Data Requirements.

          Refer Page # in     Servicing Transfer Mortgage Data Related To:  
Instructions
LOAN LEVEL DATA FILE
  5
CONVERSION REPORTS
  6
Trial Balance Report
  6
ACH Report
  7
System Codes and Data Dictionary Report
  7
Transaction and Disbursement History Report
  7
Odd Due Date Loan Report
  8
Second Liens Report
  8
Non-Solicitation Report
  8
Outstanding Trailing Docs Report
  8
Escrow Analysis History Report
  8
Adjustable Rate Mortgages
  8
Payment Option ARMs
  9
Interest Only Loans
  10
Balloon Loans
  10
Buydown Loans
  10
LOAN TYPE OR PLAN INFORMATION
  11
ESCROWED LOAN INFORMATION
  15
INSURANCE (HAZARD, FLOOD, ETC...)
  17
REAL ESTATE TAXES
  21
PENDING TAX SALES
  21
TAX
  21
MORTGAGE INSURANCE
  23
VENDOR REQUIREMENTS
  24
CREDIT LIFE AND OTHER OPTIONAL PRODUCTS
  26
CLAIMS PROCESS
  26
SOLDIER’S AND SAILOR’S CIVIL RELIEF ACT OF 1940 (SSCRA)
  31
LOSS MITIGATION AND COLLECTION ACTIVITY
  32
BANKRUPTCY
  35
FORECLOSURE
  37
REO
  40
HAMP REQUIREMENTS
  47
HAFA REQUIREMENTS
  57

 



--------------------------------------------------------------------------------



 



EXHIBIT B
SERVICING TRANSFER INSTRUCTIONS

 



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

(GRAPHIC) [y89425y8942501.gif]
Nationstar Mortgage LLC — Servicing
Transfer Instructions

 



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

SERVICING TRANSFER INSTRUCTIONS
TABLE OF CONTENTS
Introduction
Important Servicing Transfer Dates
Secured Data Transmission
Loan Level Data File
Loan Level Data File Specifications
Conversion Reports
Loan Type or Plan Information
Investor Reporting and Remittance Requirements
Balance Settlement
Mortgagor Notification
Escrowed Loan Information
Escrow Procedures
Escrowed Loan Report
Hazard Insurance
Real Estate Taxes
Mortgage Insurance
Vendor Requirements
Tax
Insurance (Flood and Hazard)
Flood
Credit Life and Other Optional Products
Claims Process
Records and Files
MERS Notification
IRS Reporting
Litigation (This is covered in the Transfer Letter) / Update to show pre&post
Partial Releases
Subordinations
Qualified Written Requests (RESPA)
Mortgagor Name Changes
Soldier’s and Sailor’s Civil Relief Act of 1940 (SSCRA)
Loss Mitigation and Collection Activity
Bankruptcy
Foreclosure File Report
REO
Mortgagor Recoverable Corporate Advances
Release of Title, Payoff Requests and Payoff Funds Received After Transfer
Automatic Payment Plans, Mortgage Payments or other checks received after
Transfer
Dishonored Payments after Transfer and Misapplied payments
Correspondence Received After Transfer
HAMP Requirements
HAFA Requirements
 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 1



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

Introduction
The Previous Servicer agrees to coordinate with Nationstar Mortgage LLC (the
“Servicer”) to affect an efficient and orderly Servicing Transfer. On the
Servicing Transfer Date Previous Servicer shall deliver to Servicer with respect
to all Mortgage Loans all records, files and information required to complete
the Servicing Transfer.
The Previous Servicer agrees to provide the Servicer with preliminary data files
and reports prior to the Servicing Transfer Date as specified on Important
Servicing Transfer Dates schedule and Servicing Transfer Timeline. Unless
otherwise specified all reports will be in an electronic format acceptable to
the Servicer.
The Previous Servicer agrees to use all reasonable efforts to comply with the
requirements set forth herein. The Servicer acknowledges, however, that in some
instances the Previous Servicer’s systems may not permit such compliance. In
such event, the Servicer agrees to work with the Previous Servicer in good faith
to accommodate the Previous Servicer’s systems’ limitations.
Any questions regarding the Servicing Transfer Instructions/Servicing Transfer
should be directed to Scott Tenery, contact information listed below. Nationstar
and the Previous Servicer will exchange functional and department level contact
information no later than 30 days prior to the servicing Transfer Date.
Scott Tenery
Vice President
Nationstar Mortgage LLC
350 Highland Drive
Lewisville, Texas 75067
Phone: 469-549-6405
Scott.Tenery@nationstarmail.com
Unless directed otherwise within the Servicing Transfer Instructions, all data
files and reports should be directed to:
Nationstar Mortgage LLC
Attn: Jennifer Dancer
350 Highland Drive
Lewisville, Texas 75067
Phone: 469-549-2110
Email: Jennifer.Dancer@nationstarmail.com
Unless directed otherwise, herein, all documents, records, files, notices and
other communications must be directed to:
Nationstar Mortgage LLC, File Services
Attn: Keenan Cain
350 Highland Drive
Lewisville, Texas 75067
Phone: 469-549-3241
Email: Keenan.Cain@nationstarmail.com
 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 2



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

Important Servicing Transfer Dates
Dates for this Servicing Transfer are set as follows:

         
 
  Servicing Transfer Date:   XX/XX/XXXX
 
  Delivery of Preliminary Loan Level Data & Reports:   XX/XX/XXXX
 
  Goodbye Letter Deadline Date:   XX/XX/XXXX
 
  Servicing Transfer Cutoff Date (close of business)   XX/XX/XXXX
 
  Delivery of Final Loan Level Data & Reports:   XX/XX/XXXX
 
  Servicing Transfer Settlement   XX/XX/XXXX

 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 3



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

Secured Data Transmission
All data transmissions to Servicer should be through a secure FTP site with PGP
encryption. To set up the FTP data transmission, contact:
Davis Kersey
Nationstar Mortgage LLC
469-549-2444
Davis.Kersey@nationstarmail.com
 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 4



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

Loan Level Data File
The Previous Servicer agrees to provide all necessary Loan Level Data and
Conversion Reports in a file format agreed upon by all parties. Nationstar’s
preferred format is noted below in the Loan Level Data File Specifications
section. The Previous Servicer agrees to support the Servicer in data mapping
and testing prior to the Servicing Transfer Date. The Final Data Tapes &
Conversion Reports should be prepared as of the Servicing Transfer Cutoff Date.
Loan Level Data File Specifications
The Loan Level Data Files should be provided in a fixed width format (ASCII TXT)
or a comma delimited format (ASCII CSV). If the fixed width format is provided,
then a detailed File Layout should accompany each file with the following:

  Ø   Field name     Ø   Type/Attribute (to include decimal precision and
implicit/explicit decimal point representation)     Ø   Starting position     Ø
  Ending position

If a comma delimited format is provided, then a detailed File Layout should
accompany each file with the following:

  Ø   Field name

  Ø   Field Type: include decimal precision and non-numeric fields should be
delimited with double quotes (“ “)

Loan Level Data Requirements:
The Previous Servicer will provide loan level data on all loans to including but
not limited to the following items:

  Ø   Loan Master File     Ø   Borrower Information (Names, Address, Note
Relationship, all Secondary Info, Contact & Employment info, etc.)     Ø  
Property Information (Legal Description, Address, Property Type, Occupancy
Status, etc)     Ø   Loan Characteristics (term, payment amounts, interest rate,
lien position, channel or land home, etc.)     Ø   Unpaid Principal Balance and
other loan level balances (e.g., Corporate Balances, Corporate Expenses,
Suspense, Fees, Escrow, etc.)     Ø   Dates (first payment due date, next
payment due date, etc.)     Ø   Corporate Advance Detail (e.g., need breakdown
by attorney fees, BPO, Inspections, Recording Fees, Bankruptcy, Foreclosure,
etc.)     Ø   Corporate Expense Detail     Ø   Escrow Advance Detail     Ø  
Suspense Detail (e.g., need breakdown by Pre-Petition, Post-Petition,
Forbearance, etc.)     Ø   Fee Details     Ø   ACH Data (Routing Number, Account
Number, Last Draft Date, etc.)     Ø   Escrow Information (Escrow Pmt, Tax Lines
— including installments, Hazard Insurance Lines, MIP/PMI, etc.)     Ø   Pending
ARM Rate/Payment Changes     Ø   Pending Escrow Payment Changes     Ø   Interest
Only Data     Ø   Balloon Data

 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 5



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

  Ø   Buydown/Subsidy Data     Ø   ARM Specifications/Change File     Ø   Flood
Determination     Ø   Collection and Customer Service Comments     Ø   MERS and
MIN information     Ø   Transaction History     Ø   Escrow Analysis History    
Ø   ARM history     Ø   Second Lien indicator     Ø   Payment Option
Specifications (Option terms, caps, ceilings, floors, change dates, etc.)     Ø
  Origination Data (Original LTV, Originator, Original Occupancy Status, etc.)  
  Ø   Foreclosure Data (e.g. Demand Date, FC Sale Date, Attorney, etc.)     Ø  
Bankruptcy Data (e.g. Chapter, Filed Date, POC, Attorney, etc.)     Ø   REO Data
(e.g. Occupancy Status, Eviction Status, Eviction Date, etc.)     Ø   Loss
Mitigation Data (e.g. status, type, approval date, updated values, borrower
financials, # of previous workouts, HAMP/HAFA solicited, etc.)     Ø   Skip
Trace Information     Ø   HAMP Data (e.g. Required Treasury Reporting)     Ø  
Loss Mitigation Indicator (e.g. Workout, Pending Short Sale, Forbearance, etc.)
    Ø   Modification Flag and Type (e.g. HAMP, Cap Mod, etc.)

Conversion Reports
Each Conversion Report and other reports requested throughout the Servicing
Transfer Instructions should be provided electronically in Excel format. Please
include loan number and mortgagor name along with the additional data elements
requested in all reports. Each report is required pre-transfer with an updated
report provided post-transfer. The pre-transfer report needs to be provided as
part of the preliminary data with the final report provided as defined under
Delivery of Final Loan Level Data & Reports.
The Previous Servicer shall provide the following Conversion Reports:
    1.   Trial Balance Report
          A Trial Balance Report as of the Servicing Transfer Cutoff Date with
the following required data:

  Ø   Previous Servicer loan number     Ø   Mortgagor Last name     Ø  
Mortgagor First Name     Ø   Mortgagor Middle Name     Ø   Interest rate     Ø  
Service fee rate     Ø   Unpaid principal balance     Ø   Escrow balance     Ø  
Escrow advance balance     Ø   Next due date     Ø   P&I payment     Ø   Total
monthly payment

 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 6



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

  Ø   Unapplied/suspense funds balance, including breakdown of the type of
unapplied/suspense funds balance     Ø   Accrued interest     Ø   Interest on
escrow accrual     Ø   Recoverable corporate advance amount, including breakdown
of the type of corporate advance     Ø   Accrued late charges     Ø   Deferred
late charges     Ø   Hazard expense     Ø   Escrow payment

  2.   Data Balancing Report         A Data Balancing Report including loan
level detail with the following required data:

  Ø   Previous Servicer loan number     Ø   Mortgagor name     Ø   Unpaid
principal balance     Ø   Escrow balance     Ø   Escrow advance balance     Ø  
P&I payment     Ø   Escrow payment     Ø   A&H payment amount     Ø   Credit
life payment amount     Ø   Total monthly payment     Ø   Next due date     Ø  
Interest rate     Ø   Interest on escrow accrual     Ø   Recoverable corporate
advance amount, including breakdown of the type of corporate advance     Ø  
Unapplied/suspense funds balance, including breakdown of the type of
unapplied/suspense funds balance     Ø   Buydown subsidy balance (replacement
reserve)     Ø   Pending escrow payment     Ø   Pending escrow payment effective
date

  3.   ACH Report         An ACH report including loan level detail with the
following required data:

  Ø   Previous Servicer loan number     Ø   Mortgagor Last name     Ø   Routing
Number     Ø   Account Number     Ø   Account Type (checking or savings)     Ø  
Last Draft Date     Ø   Next Draft Date

 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 7



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

  Ø   Draft Day     Ø   Draft Frequency (e.g. monthly, weekly, biweekly, etc.)  
  Ø   Draft Amount     Ø   Additional Principle Amount     Ø   Total Draft
Amount

  4.   System Codes and Data Dictionary Report         A report detailing all
system code descriptions required to analyze and load the loan data including
file names, field names, field descriptions, valid values and field sizes for
each field within each file.     5.   Transaction and Disbursement History
Report         A loan level report listing all available transaction and
disbursement history from loan Origination Date to the Transfer Date should be
provided. An electronic version of the transaction history report should also be
provided in a flat file ‘as-is’ with carriage control characters. If hardcopy is
only possible, one copy should be provided in the servicing file and a second
copy sent to the address provided on page 1. Transaction balances on the loan
histories must agree with the balances on the final trial balance report.     6.
  Master Vendor List Report         A report of all vendors used for tax
service, hazard insurance, flood insurance, force-placed insurance and taxing
authorities that are not serviced by a tax service, including loan number,
property address, vendor name, vendor address, vendor id, vendor.     7.   Odd
Due Date Loan Report         A report of all loans with odd due dates (not on
the first of the month), including payment history for the life of the loan.    
8.   Second Liens Report         A report of second lien loans, including
name/address/phone number of holder of the first lien.     9.   Non-Solicitation
Report         A report of loans for which the borrower has requested no
solicitation include a list of each product for which solicitation is not
allowed and the solicitation method prohibited (telephone, fax, email, etc.).  
  10.   Outstanding Trailing Documents Report         A report of all
outstanding trailing documents, including the date sent for recording/filing.

 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 8



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

  11.   Escrow Analysis History Report         An electronic version of the
escrow analysis history report should be provided in a flat file ‘as-is’ with
carriage control characters. If hardcopy is only possible, one copy should be
provided in the servicing file and a second copy sent to the address provided on
page 2.     12.   Adjustable Rate Mortgages/Interest Only/Balloon/Buydowns
Report

The Previous Servicer shall provide five examples in printed form of the Note
and ARM rider for each ARM plan in the service transfer and a loan level report
listing the following information for all ARM, Interest Only and Balloon loans
and

      Adjustable Rate Mortgages

  Ø   All ARM Mortgage loans     Ø   Individual loan historical rate and P&I
changes     Ø   Due date     Ø   Current interest rate     Ø   Current P&I     Ø
  Unpaid Principal Balance     Ø   All ARM Mortgage Loans with pending interest
rate and or P&I change dates     Ø   Any ARM Mortgage Loans with pending
effective interest rate or payment changes dates equal to or within ninety
(90) days before the Transfer Date     Ø   Pending interest rate     Ø   Pending
P&I     Ø   Pending effective date     Ø   ARM plan identifier (2/28, 3/27,
etc.)     Ø   ARM Plan ID/ Product Code     Ø   ARM Plan Definition     Ø   Plan
Code/Product Type     Ø   First Payment Date     Ø   Margin     Ø   Max Rate    
Ø   Min Rate     Ø   Period Caps — Up at 1st change     Ø   Period Caps — Down
at 1st change     Ø   Period Caps — Up at Subsequent changes     Ø   Period Caps
— Down at Subsequent changes     Ø   First interest change date     Ø   Month
between changes thereafter     Ø   Index being used     Ø   Index History     Ø
  Look Back Period     Ø   Rounding     Ø   Interest Only loan indicator (Y/N)  
  Ø   Interest Only period     Ø   Upcoming ARM changes

 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 9



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]



      Payment Option ARMs

  Ø   Original UPB     Ø   Current UPB     Ø   Due Date     Ø   Original Minimum
Payment     Ø   Current Minimum Payment     Ø   Current Payment Options     Ø  
Original Interest Rate     Ø   Current Interest Rate     Ø   Historical Rate
Changes     Ø   Historical P&I Changes     Ø   All Pending Interest Rate Changes
and/or P&I Changes     Ø   POA Plan Type     Ø   POA Plan Definition     Ø   POA
Plan Payment Options     Ø   Current Index     Ø   Index History     Ø   Look
Back Period     Ø   Round Factor     Ø   Minimum Rate     Ø   Maximum Rate     Ø
  Interest Only Indicator (Y/N)     Ø   Interest Only Period     Ø   First
Interest Adjustment Date     Ø   Next Interest Adjustment Date     Ø   Interest
Adjustment Frequency     Ø   Interest Adjustment Period Caps     Ø   First
Payment Adjustment Date     Ø   Next Payment Adjustment Date     Ø   Payment
Adjustment Frequency     Ø   Payment Adjustment Period Caps     Ø   Maximum
Payment Cap     Ø   Maximum Principal Balance %     Ø   Current Principal
Balance %     Ø   Loan amortizing at P&I due to exceeding max prin bal (Y/N)    
Ø   Required Fully Amortized Payment Frequency     Ø   Months between Subsequent
Fully Amortized Payment Changes     Ø   Negative Amortization Balance

 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 10



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]



      Interest Only Loans

  Ø   All Interest Only loans     Ø   Interest Only expiration date     Ø  
Interest Only term (in months)     Ø   Reset option regarding curtailments
during the interest only period (Y/N)     Ø   Interest only payment type (recast
or fixed)

      Balloon Loans

  Ø   All Balloon loans     Ø   Reset option indicator     Ø   Current interest
rate     Ø   Due date     Ø   Maturity date     Ø   Amortization term     Ø  
Unpaid Principal Balance     Ø   Reset option (Y/N)     Ø   Reset option in
process (Y/N)     Ø   Daily Simple Interest     Ø   Servicer shall provide a
listing of all daily simple interest loans and the interest calculation method
(e.g. 360, 365)

      Buydown Loans

  Ø   All buydown subsidy loans     Ø   Due date     Ø   Total monthly payment  
  Ø   Monthly buydown subsidy amount     Ø   Remaining buydown balance     Ø  
Schedule of future monthly buydown payments     Ø   Effective dates of buydown
payment changes     Ø   Buydown terms     Ø   Buydown calculation     Ø   SSCRA
Loan (Y/N)     Ø   CORP Subsidy Loan (Y/N)

Loan Type or Plan Information
The Previous Servicer shall provide a listing of all ARM Plan Codes and ARM
Index Code Definitions as well as a sample Note and Interest Only addendum for
each ARM, Balloon and Interest Only product plans and definitions for loans
being transferred with the Preliminary Data. All codes and definitions shall be
provided 30 days prior to transfer.
All applicable ARM Specifications and Rate and Payment Change Histories should
be provided electronically for any loan that has gone through an ARM change.
At time of the Servicing Transfer, please provide a listing of loans that were
not adjusted due to the release of the index (e.g., 11th district COFI).
 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 11



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

Investor Reporting and Remittance Requirements
Investor Cutoff
The Previous Servicer agrees to schedule an Investor Cutoff (including all
monetary activity) as of the Servicing Transfer Cutoff Date so that all standard
cutoff and remittance reports are produced. Previous Servicer should not adjust
any reporting or remitting to backdate payoffs occurring after the Investor
Cutoff into the prior cutoff period. The Previous Servicer is responsible for
any required reporting and remitting, as is normally completed, on all Investor
Cutoffs prior to the Servicing Transfer Date. This includes remittance of
guaranty fees related to the cutoff date immediately preceding the Servicing
Transfer Date. Adjustments to over and under collateralized pools should be
limited to those in excess of $5,000.
Cutoff & Remittance Reports
The Previous Servicer agrees to provide the following cutoff and remittance
reports in an electronic format (Excel) acceptable to Servicer within 10 days
subsequent to the Servicing Transfer Date.

  •   Report of Pending Transfer loans by old and new investor     •   Report of
loan level and pool level security balances reported at investor cutoff,
including adjustments done for over and under collateralization and for partial
pool transfers     •   List and supporting documentation for all manual and
systematic adjustments completed post cutoff, including documentation before and
after adjustment     •   List of all Pool to Security differences, with
explanations for those greater than $1,000     •   List of all loan level
rejects for the investor cutoff immediately preceding Transfer Date     •  
Monthly ARM reset report —includes new P&I payment and interest rate

The Previous Servicer will provide a contact that will assist with requests
resulting from customer inquiries related to outstanding and canceled check
copies.
The above investor reports should be provided to:

      Nationstar Mortgage LLC
Attn: Investor Reporting/Juanita Gomez
350 Highland Drive
Lewisville, Texas 75067
469-549-6296
Juanita.Gomez@nationstarmail.com

 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 12



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]



Balance Settlement
Escrow funds for tax and insurance as of the Servicing Transfer Cutoff Date
should be wire transferred to the Servicer on or before the Servicing Transfer
Settlement Date along with all other positive balance information. Loan level
detail on how the wire should be applied must be provided to both Nationstar and
the controlling party.
Servicer’s wiring instructions are:
JPM Chase
Dallas, Texas 75201
ABA#: 111000614
ACCT#: 1563367653
For further credit to: Nationstar Mortgage LLC, Payment Clearing
Attn: Service Transfer Balances / Juanita Gomez
Loan Level Data Requirements

  •   Prior Servicer Loan Number     •   Escrow Balance     •   Suspense (e.g.
borrower suspense, pre or post petition money, subsidy, forbearance, etc.)     •
  Hazard Loss Suspense     •   Sale Proceeds

 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 13



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]



Mortgagor Notification
The Previous Servicer shall mail the mortgagor notifications at least 15 days
prior to the Servicing Transfer Date. In addition, the Previous Servicer must
provide the Servicer with a copy of the Goodbye Letter for review and approval
at least two days prior to the mailing date.
Immediately after mailing the Goodbye Letters, the Previous Servicer will
provide Servicer with the electronic mailing manifest used for the letters. This
must include all variable fields such as mortgagor name, mailing address,
property address, loan number, letter date and transfer date. In addition,
electronic files must be provided within 24 hours of mailing or hard copies of
the Goodbye Letters should be retained in the servicing file to be transferred
to the Servicer.
The following Nationstar Mortgage LLC contact information must be provided in
the Combined RESPA compliant Goodbye Letter:
Customer Service Hours of Operation:
Monday through Thursday 8:00 am to 8:00 pm Central Standard Time,
Friday 8:00 am to 5:00 pm Central Standard Time
Customer Service Toll Free Number:
1-877-372-0512 extension 25
Correspondence Address:
Nationstar Mortgage LLC
Attn: Customer Service
350 Highland Drive
Lewisville, Texas 75067
Payment Address:
Nationstar Mortgage LLC
Attn: Payment Processing
P. O. Box 650783
Dallas, Texas 75265-0783
The Goodbye Letter must also advise the Mortgagor that any existing Optional
Insurance with the Previous Servicer will be discontinued on or before the
Servicing Transfer Date. The Mortgagor may contact the Servicer to obtain the
Servicer’s available options.
In the event a Goodbye Letter is sent to a Mortgagor in error (i.e., the
servicing for the related Mortgage Loan is not transferred to the Servicer),
then the Previous Servicer shall immediately send (on behalf of itself and
Servicer) a second letter to such Mortgagor advising such Mortgagor that the
servicing transfer will not take place.
 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 14



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

Escrowed Loan Information
The Previous Servicer should provide the following information for all escrowed
loans
Escrow Procedures
Within 25 days prior to transfer the Previous Servicer will discuss procedures
as it relates to the following to allow for a smooth transfer:

  •   History Lender Forced Placed Insurance letters     •   Escrow Analysis
Schedule     •   Interest on Escrow Schedule     •   Blanket policies for REO
loans (as applicable)     •   Blanket policies for non first lien and REOs (as
applicable)     •   Escrow Advances: How reconciled and recovered     •  
Payment policies for delinquent taxes

Escrowed Loan Report
The Previous Servicer shall provide a loan level Excel report listing the
following information for all loans with Escrow and/or Partial Escrow. Each
report is required pre-transfer with an updated report provided post-transfer.
The pre-transfer report needs to be provided as part of the preliminary data
with the final report provided as defined under Delivery of Final Loan Level
Data & Reports.

  Ø   Escrow Type (tax, insurance or both)     Ø   Escrow payment type
(escrowed, lender forced place, non-escrowed)     Ø   Date of Last Escrow
Analysis     Ø   Escrow Analysis History     Ø   Escrow Analysis Schedule     Ø
  Escrow Advances     Ø   Interest on Escrow Schedule

      Hazard Insurance

  Ø   Agent and Insurance Company payee codes     Ø   Expiration date     Ø  
Due date     Ø   Payment Term     Ø   Payment or accrual amount     Ø   Coverage
amount     Ø   Coverage Type (force-placed or borrower paid)     Ø   Coverage
types (wind, hazard, flood)     Ø   Policy Number(s)     Ø   File representing
all corporate advances relating to insurance     Ø   Reporting on REO coverage
(as applicable)     Ø   Blanket policies for non first liens and REO (as
applicable)

 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 15



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

  Ø   Indicator by Escrow/Coverage Type to determine escrowed or non-escrowed

      Flood Determination

  Ø   Evidence of Flood contract (certification number)     Ø   Determination
date     Ø   Contract type     Ø   Community Number     Ø   Panel     Ø   Suffix
    Ø   Flood zone     Ø   Program status     Ø   Map Date

      Other Escrow Related Items

  Ø   Escrow Analysis has not been performed within the last twelve (12) months
    Ø   Explanation for non-compliance of Escrow Analysis guidelines     Ø  
Pending Escrow Analysis     Ø   Escrow Analysis history for the last two years  
  Ø   Escrow disbursement stops     Ø   Explanation for the escrow stop     Ø  
Date of escrow stop     Ø   Escrow stop expiration date     Ø   Interest on
escrow paid     Ø   Loan level percentage of interest on escrow paid     Ø  
Stale escrow refund checks     Ø   Amount of stale escrow refund     Ø   Date of
stale escrow refund transaction     Ø   Vendor name of stale escrow refund check
    Ø   Form ME-2 New Jersey Escrow Account Transaction Notice must be filed    
Ø   Insurance or tax expiration date within 30 days after the Transfer Date    
Ø   List of all outstanding research cases with current service level agreement
and Mortgagor’s expectations     Ø   Property Type     Ø   Suspense Items and
audit/reconciliation post transfer

Escrowed Loan Requirements
With respect to the Mortgage Loans the Previous Servicer shall pay all hazard
and flood insurance premiums which become due prior to and within thirty
(30) days following the Servicing Transfer Date, and all real estate taxes for
which the economic loss date is within thirty (30) days following the Servicing
Transfer Date, assuming the bills are available for payment, and shall indemnify
the Servicer against any tax penalties incurred prior to the Servicing Transfer
Date or uninsured losses due to the non-payment of premiums or policy
cancellation.
The Previous Servicer shall credit all accrued interest due on escrow to the
individual accounts prior to the Servicing Transfer Date and provide
confirmation of such to the Servicer.
 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 16



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

All Escrow Analysis reports or statement copies should be forwarded to:
Nationstar Mortgage LLC
Attn: Escrow Administration/Sharon Goody
350 Highland Drive
Lewisville, Texas 75067
469-549-2005
Sharon.Goody@nationstarmail.com
Hazard Insurance
The Previous Servicer shall provide a loan level Excel report listing the
following information for all loans. Each report is required pre-transfer and
post-transfer. The pre-transfer report needs to be provided as part of the
preliminary data with the final report provided as defined under Delivery of
Final Loan Level Data & Reports.

  Ø   Hazard insurance flag     Ø   Flood insurance flag     Ø   Agent and
Insurance Company payee codes with full descriptions     Ø   Expiration date    
Ø   Due date     Ø   Payment type escrowed or non-escrowed for each line
(hazard, flood, etc.)     Ø   Payment term     Ø   Payment amount     Ø  
Coverage amount     Ø   Coverage types with descriptions     Ø   Policy Number  
  Ø   Loans with Force Placed Insurance policy in effect     Ø   Indication of
binder or policy for Force Placed Insurance     Ø   Force Placed Insurance
payment method (monthly/annual)     Ø   Terms of Force Placed Insurance     Ø  
Loans with damaged property     Ø   Hazard loss claims in process     Ø  
Interest on Hazard Loss Schedule     Ø   Date of last property inspection     Ø
  Detail on Inspection frequency for Hazard Loss — draw schedule/disbursement
procedures     Ø   Maintenance results     Ø   BPO or appraisal results     Ø  
Loans with an open insurance loss claim     Ø   Insurance Agent name     Ø  
Insurance Agent contact number     Ø   Date claim opened     Ø   Date settled

 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 17



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

  Ø   Insurance proceeds received     Ø   Insurance proceeds available     Ø  
Type of loss     Ø   Status of repairs     Ø   Loans affected by Hurricane
Katrina     Ø   Hurricane Katrina total hazard loss amount     Ø   Hurricane
Katrina hazard loss funds deposit date     Ø   Hurricane Katrina hazard loss
funds disbursement date     Ø   Hurricane Katrina claim type (hazard, flood,
wind)     Ø   Hurricane Katrina total number of days funds in hazard loss     Ø
  Hurricane Katrina interest paid on hazard loss funds (Y/N)     Ø   If yes,
interest rate and schedule     Ø   Hurricane Katrina general comments     Ø   MS
and LA Road Home Program     Ø   Loans in Federally Declared Disaster Areas
(FDDA)     Ø   FDDA refund amount     Ø   FDDA deposit date     Ø   Loans with
Flood Insurance and all Flood Insurance data     Ø   Flood Insurance vendor name
    Ø   Life of Loan status     Ø   Determination date     Ø   Certificate
number     Ø   Open Flood zone disputes     Ø   Reporting on Vacant Properties —
Active Claims

The Previous Servicer shall provide the following information:

  Ø   Evidence that the Flood Contract Vendor(s) have been notified to transfer
Life of Loan Flood Contracts to Nationstar Mortgage LLC.     Ø   Vendor Name,
contact information, website access, if applicable.     Ø   Vendor issued
compliance data file to include: Determination Date, Certificate Number,
Contract Type, Community Number, Panel, Suffix, Flood Zone, Program Status, and
Map Date.

Cancellation of Forced Placed Insurance
As of the Servicing Transfer Date the Previous Servicer must cancel any Force
Placed Hazard or Flood coverage in effect.
Insurance Loss Draft Handling
The Previous Servicer must provide a properly documented file for each Mortgage
Loan with an insurance loss draft claim. This file shall include the following
information:

  Ø   Date claim filed     Ø   Cause     Ø   State     Ø   Delinquent amount    
Ø   Amount of the loss

 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 18



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

  Ø   Amount of insurance proceeds received to date     Ø   Date hazard funds
deposited     Ø   Hazard loss funds disbursement date     Ø   Amount of
available hazard loss funds     Ø   Hazard/claim type (hazard, flood, wind)    
Ø   Hurricane Katrina (Y/N)     Ø   Notes from conversations with or information
received from contractors     Ø   Correspondence to or from insurance companies
and/or Mortgagor     Ø   Status of the repairs     Ø   Inspection reports     Ø
  Report of expected future proceeds     Ø   Total number of days hazard loss
funds held     Ø   Detailed listing of all funds received and disbursed to date

The Loss Draft file must be provided within five (5) business days of the
Servicing Transfer and delivered to:
Nationstar Mortgage LLC
Attn: Escrow Administration/Sharon Goody
350 Highland Drive
Lewisville, Texas 75067
469-549-2005
Sharon.Goody@nationstarmail.com
Insurance Agent Notification of Servicing Transfer
With respect to the Mortgage Loans, the Previous Servicer shall transmit to the
applicable insurance companies or agents, notification of the transfer of the
servicing to the Servicer and instructions to deliver all notices and insurance
statements, as the case may be, to the Servicer from and after the Transfer
Date. Such notices shall specify the new mortgagee clause. The Previous Servicer
shall provide the Servicer with copies of all such notices (at the address
below) or shall provide an Officer’s Certification that such notices were
produced and transmitted as specified herein and within five days of the
Transfer Date.
Servicer Insurance Mortgagee Clause
The new mortgagee clause applicable to all hazard, flood and miscellaneous
(i.e., wind, earthquake, mine, etc.) will read as follows:
Nationstar Mortgage LLC
Its successors and/ or assigns
P.O. Box 7729
Springfield, Ohio 45501-7729
Toll Free Number: (866) 825-9267
Mississippi & Louisiana Road Home Program Loans
 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 19



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

The Previous Servicer shall also provide loan files currently participating in
the Mississippi and Louisiana “Road Home” programs (via LA File Zilla report or
excel spreadsheet). Include the unpaid principal balance, loan detail, total
funds in hazard loss and rebuild or payoff option.
Transfer of Life of Loan Flood Contracts
The Previous Servicer shall affect the transfer of Life of Loan Flood
Contracts/Data to Servicer

  §   The Previous Servicer shall notify Nationstar Mortgage LLC of existing
Life of Loan (LOL) transferable contracts and the current vendor (Second liens
must be assigned their own Flood Contract).     §   Fifteen (15) days prior to
Servicing Transfer:

  t   Contact your Flood Insurance representative to request that all LOL
contracts are transferred to Nationstar Mortgage LLC. Provide your contact with
a loan level listing of transferring loans including Previous Servicer’s loan
number, name, and property address of the borrower.     t   Previous Servicer
will confirm to Servicer that pre- Servicing Transfer processing is complete.

  §   Within at least five (5) business days after the Servicing Transfer date:

  Ø   Evidence that the Flood Contract Vendor(s) have been notified to transfer
Life of Loan Flood Contracts to Nationstar Mortgage LLC.     Ø   Vendor Name,
contact information, website access, if applicable.     Ø   Vendor issued
compliance data file to include: Determination Date, Certificate Number,
Contract Type, Community Number, Panel, Suffix, Flood Zone, Program Status, and
Map Date.

Should you have specific questions regarding the transfer of flood data, you may
contact a member of the Servicer’s Flood Compliance Team.
Nationstar Mortgage LLC, Flood Compliance
Attn: Sharon Goody
350 Highland Drive
Lewisville, Texas 75067
469-549-2005
Sharon.Goody@nationstarmail.com
Please include the following individual(s) in any email correspondence to the
Vendor or for any Post-Service Transfer Flood issues:
Sharon.Goody@nationstarmail.com
Physical Hazard loss files should be sent to:
James Stauffer/Nationstar Team Manager
One Assurant Way
Springfield OH 45505
 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 20



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

Real Estate Taxes
The Previous Servicer shall provide a loan level report listing the following
information for all loans. Each report is required pre-transfer and
post-transfer. The pre-transfer report needs to be provided as part of the
preliminary data with the final report provided as defined under Delivery of
Final Loan Level Data & Reports.

  Ø   Real Estate taxes     Ø   Taxing Jurisdiction Name(s) (Tax payee)     Ø  
Tax parcel or Tax ID Number     Ø   Due dates     Ø   Escrowed or non-escrowed
flag for each line (City, State, County, etc.)     Ø   Payment term (annual,
quarterly, etc.)     Ø   Accrual (full year payment amount)     Ø   Parcel
number(s)     Ø   Next tax due date     Ø   Economic loss date     Ø   Unpaid
tax and items     Ø   Loans that do not have an escrow record established for
taxes     Ø   Open or unpaid tax installments for current and prior tax cycle  
  Ø   Open tax issues     Ø   Pending tax refunds from tax collectors     Ø  
Description of the issue     Ø   Name of the tax collector     Ø   Amount of the
expected refund     Ø   Taxes due and paid for Ground Rents     Ø   Taxes due
and paid for Homeowner association fees     Ø   Taxes due and paid for Sewer
lines     Ø   Taxes due and paid for miscellaneous fees (drainage, front foot,
assessments, etc.)     Ø   All other taxes due and paid along with tax type    
Ø   Property legal description     Ø   Name/address/phone of entity to whom
these fees/taxes are due     Ø   Next tax payment due date     Ø   Liens
assessed for taxes     Ø   Loans exempt from taxes     Ø   Reason for exemption
    Ø   Name/address/phone of taxing authority     Ø   Tax Vendor, tax type and
full description     Ø   REO properties (as applicable)     Ø   Identification
of states with annual or semi-annual payments     Ø   File Representing
corporate advances for taxes     Ø   Pending Tax Research Items

Pending Tax Sales
 

© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 21



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

The Previous Servicer agrees to provide information regarding a pending tax sale
within 12 months of the Servicing Transfer Date on a property if available at
the time of transfer. This file shall include the following information and be
provided within 10 days prior to transfer.

  Ø   State     Ø   Redemption amount     Ø   Redemption date     Ø   Total
funds already corporate advanced     Ø   Tax Sale (loss) date     Ø   Current
redemption in process     Ø   Non-redeemable properties

Unpaid Property Taxes
The Previous Servicer must provide a listing of all unpaid taxes including the
reason the taxes remain unpaid. In addition, the Previous Servicer must provide
to the Servicer all due and unpaid tax bills in their possession as of the
Transfer Date and shall forward all stub bills in its possession and tax sale
property files to the following address five (5) days prior to the Servicing
Transfer Date.
Nationstar Mortgage LLC
Attn: Escrow Administration
350 Highland Drive
Lewisville, Texas 75067
Transfer of Life of Loan (“LOL”) Tax Contracts
For all loans where a Life of Loan Tax Contract exists, the Previous Servicer
shall cooperate with the transfer of the life of loan contracts to the Servicer
within five (5) days after the Servicing Transfer Date.
In connection with the transfer of the servicing for any Mortgage Loans, within
fifteen (15) days prior to transfer, Previous Servicer shall provide written
notice to tax bill services or tax authorities (as applicable) of the future
transfer and assignment of the Mortgage Loans. Copies of all such notices shall
be provided to Servicer within five (5) days after the Servicing Transfer Date.
     Tax Information Prior to and After Transfer:
Nationstar Mortgage LLC
Attn: Sharon Goody
350 Highland Drive
Lewisville, Texas 75067
469-549-2005
Sharon.Goody@nationstarmail.com
Tax Litigation Report
 

© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 22



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

The Previous Servicer must also provide an electronic report of all loans
fifteen (15) days prior to the Servicing Transfer Date in which taxes are in
litigation status, including loan number, borrower name, property address and an
explanation of the type of litigation.
 

© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 23



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

Mortgage Insurance
The Previous Servicer shall provide a loan level report listing the following
information for all loans with Private Mortgage Insurance or HUD Mortgage
Insurance Premium. Report is required pre-transfer and post-transfer. The
pre-transfer report needs to be provided as part of the preliminary data with
the final report provided as defined under Delivery of Final Loan Level Data &
Reports.

  Ø   Loans with PMI/MIP

  t   Borrower Paid Indicator     t   Lender Paid Indicator     t   Investor
Paid Indicator

  Ø   Insurance company     Ø   Policy/Certificate number     Ø  
Effective/Expiration Date     Ø   Coverage Amount     Ø   % Covered     Ø  
Premium Amount     Ø   Payment amount     Ø   Payment term     Ø   Due date    
Ø   Payment status (borrower paid vs. lender paid)     Ø   Outstanding MI claim
(Y/N)     Ø   Cancellations

  t   In process     t   Borrower cancelled     t   Cancelled as a result of
non-payment

With respect to the Mortgage Loans, the Previous Servicer shall ensure all
Mortgage Insurance premiums due up to and including the Transfer Date are paid,
including lender paid mortgage insurance premiums. In addition, the Previous
Servicer shall transmit to the applicable private mortgage insurance companies,
notification of the transfer of the servicing to the Servicer and instructions
to deliver all notices and insurance statements, as the case may be, to the
Servicer from and after the Transfer Date. In addition, the Previous Servicer
shall notify HUD of the change in servicer information within fifteen days after
the Transfer Date. Nationstar Mortgage LLC’s HUD ID number is 26450-0000-1.
Further, the Previous Servicer will be responsible for correcting errors on the
HUD 92080 Reject Report prior to the Servicing Transfer Date. Prior Servicer
will be held responsible for any outstanding MI items as of the Servicing
Transfer Cutoff Date to include late and interest due on FHA loans, past due
premiums and disclosure issues.
Nationstar Mortgage LLC
Attn: PMI/MIP Unit /Sharon Goody
350 Highland Drive
Lewisville, Texas 75067
469-549-2005
Sharon.Goody@nationstarmail.com
Nationstar Mortgage LLC
Attn: FHA Unit /Sharon Goody
 

© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 24



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

350 Highland Drive
Lewisville, Texas 75067
469-549-2005
Sharon.Goody@nationstarmail.com
Vendor Requirements
Tax
The Nationstar Tax Vendor is First American: Customer Numbers: 10578 and 10904
Name: Homeselect Settlement Solutions, LLC.
The Nationstar Contact at First American is TJ Douglas: 817-699-3587
tjdouglas@firstam.com.
For loans to bene change from one First American client to
Nationstar/Homeselect, the prior Servicer will submit a spreadsheet from
Nationstar with the following information:

  Ø   Prior lender’s loan number (preferably just one column/one loan # string)
    Ø   Name of prior lender and/or their FA customer number(s)     Ø   FA
contract number on all loan numbers

For loans to be boarded on First American’s system as an Acquired loan (loans
NOT currently under service with First American), the prior Servicer will
provide to Nationstar a spreadsheet/ with the following info:

  Ø   Borrower Name (2 columns — first/last)     Ø   Borrower Address
(preferably 5 columns — street #, street name, city, state, zip)     Ø   Tax
authority/agency (preferably FA’s payee # or at least something we can cross
reference)     Ø   Tax id/parcel number     Ø   Service Type (escrow/C or
non-escrow/B)     Ø   Term of contract     Ø   Amount of Mortgage/Loan     Ø  
If loans are coming from Land America: their ‘reverse adds’ file

Insurance (Flood and Hazard)
The Nationstar Insurance Vendor is Assurant:
The Nationstar Contact at Assurant is Kathy Ward: kathyward@mindspring.com
Office: 281.346.2008.
The prior Servicer will submit an Excel file to Nationstar with the following
information:
 

© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 25



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

  Ø   Prior Servicer Loan #     Ø   Borrower Name     Ø   Property Address,
City, State, Zip     Ø   Insurance Carrier     Ø   Policy Number     Ø  
Effective date and Expiration Date     Ø   Coverage Amount     Ø   Premium
Amount     Ø   If policy is currently in a cancellation status, the cancellation
effective date

Flood
The Flood Vendor for Nationstar is First American:
The Nationstar Contact at First American Flood is Cynthia Fresch:
cfresch@firstam.com Office Phone: 800.447.1772 ext. 3112, Cell: 512.689.5239
The prior Servicer will submit an Excel file to Nationstar with the following
information:

  Ø   Prior Servicer Loan #     Ø   Borrower Name (First and Last)     Ø  
Property Address, City, State, Zip     Ø   Certification Number

 

© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 26



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

Credit Life and Other Optional Products
The Previous Servicer must provide the appropriate written instructions to the
Mortgagor related to the discontinuation of any optional products prior to the
Servicing Transfer Date within the RESPA good-bye letter. The Previous Servicer
will remove the premium amount(s) from the Mortgagor’s total monthly payment and
disburse any and all premiums to the product vendor or the Mortgagor prior to
the Servicing Transfer Date.
Claims Process
Loan Level Detail containing the following items listed below. This report is
required pre-transfer and post-transfer. The pre-transfer report needs to be
provided as part of the preliminary data with the final report provided as
defined under Delivery of Final Loan Level Data & Reports.

  Ø   How many open claims — broken down by pre and post foreclosure status    
Ø   Type of claim (MI, FNMA 571, etc)     Ø   Date claim filed     Ø   Beginning
claim amount, funds received, remaining balance     Ø   Current disposition
status of REO properties     Ø   Record for any loans previously where claims
closed in last 90 days including denied claims     Ø   Break down of claims
process     Ø   Claims closed in last 90 days including denied claims     Ø  
Loans where recourse / indemnification agreements are in place     Ø   Loans
where recourse / indemnification — repurchase / payout in process     Ø  
Identify claims in dispute and the disputed item     Ø   Corporate Advance
Detail broken down by type and loan level

 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 27



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

Records and Files
File Delivery
The Previous Servicer must deliver the Servicing Files to the Servicer within
five business days after the Servicing Transfer Date. If images are available,
Previous Servicer shall provide an example of the format fourteen days prior to
the Servicing Transfer Date. The Servicing Files must contain copies of all the
documents delivered to the Document Custodian in the Collateral Files and all
other documents and information relating to the origination and servicing of the
Mortgage Loans through the date on which the files are delivered to the
Servicer.
Arrangements shall be made for an inside delivery of the Servicing Files. The
Previous Servicer agrees to coordinate the file delivery with the Servicer. The
Previous Servicer agrees to the best of its ability remove any files for loans
that pay off prior to the Transfer Date.
The files shall be placed in a box in the Previous Servicer’s loan number order.
Transmittals shall be attached to each box listing contents by loan number. Each
box must be labeled as follows:
<NEW CLIENT NAME>//____<NAME OF SELLER>___//__<DATE OF TRANSFER>___//BOX 1 OF___
(Example: Nationstar Mortgage LLC/PREVIOUS SERVICER NAME/07.05.07/BOX 5 of 32).
An electronic master manifest in Excel containing prior servicer loan number and
box number is required prior to Shipment.
     File Delivery Address:
Nationstar Mortgage LLC
Attn: File Services/ Keenan Cain
350 Highland Drive
Lewisville, Texas 75067
469-549-3241
Keenan.Cain@nationstarmail.com
Preferred Format of Images

  •   Group 4 TIFF, Single page TIFF

Electronic Image Requirements

  •   Electronic cumulative manifest of each image provided. The manifest should
include but is not limited to previous servicer loan number and document/index
type.     •   Electronic cumulative list of document/index types and
corresponding user friendly description.

Trailing Documents (Non-collateral documents)
 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 28



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

Please send trailing original collateral documents to the address above. Write
the Previous Servicer’s loan number on each document.
MERS Notification
If any loans are registered with MERS the Previous Servicer must create a TOB
(Transfer of Beneficial Rights) and/or TOS (Transfer of Servicing) batch for any
active loan in the transfer. This shall be done either through the Previous
Servicer’s servicing system, if allowable or through the MERS Online System on
the Transfer Date. The Previous Servicer must determine the correct MERS ORG ID
for the investor.
The Org ID for Nationstar Mortgage LLC as sub-servicer is 1003972.

  1.   Move the MERS loans to the correct Org ID to coincide with the transfer.
    2.   Enter the Sale Date, Transfer Date applicable to the Transfer and the
MERS quality review flag.     3.   Enter the Recording Information and that the
loan servicing has been transferred to Nationstar Mortgage LLC     4.   Provide
Nationstar Mortgage LLC with the MIN and batch numbers for all loans transferred
on MERS.

Contact Information:
Nationstar Mortgage LLC
Attn: MERS/ Keenan Cain
350 Highland Drive
Lewisville, Texas 75067
469-549-3241
Keenan.Cain@nationstarmail.com
 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 29



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

IRS Reporting
For any period prior to the Servicing Transfer Cutoff Date, Previous Servicer
must prepare, report to the Internal Revenue Service and provide to Mortgagors,
all in accordance the applicable law, rules and regulations, any and all tax
information required to be provided with respect the Mortgage Loans for that
period. The Previous Servicer shall provide to the Servicer confirmation when
and by whom Social Security Number validation has been completed on the Mortgage
Loans.
 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 30



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

Litigation (This is covered in the Transfer Letter) / Update to show pre&post
In the event the Previous Servicer receives notification of Litigation being
issued in conjunction with any Mortgage Loan the Previous Servicer will give
written notification to the Servicer within five (5) business days. In the event
time does not permit prior approval by the Servicer, Previous Servicer will
retain counsel to represent the Servicer’s interests and obtain said approval as
soon thereafter as possible. The costs incurred in providing legal
representation in conjunction with any such Mortgage Loan serviced hereunder
will be borne by the Servicer.
The Previous Servicer must provide the Servicer with a listing of any loans with
open litigation, including an explanation for each case . This report is
required pre-transfer and post-transfer. The pre-transfer report needs to be
provided as part of the preliminary data with the final report provided as
defined under Delivery of Final Loan Level Data & Reports.
Partial Releases
The Previous Servicer must provide the Servicer with a listing of any loans on
which a partial release is pending, including an explanation for each case and
all documentation received as defined under Delivery of Final Loan Level Data &
Reports.
Subordinations
The Previous Servicer must provide the Servicer with a listing of any loans on
which a Subordination requests are pending, including an explanation for each
case, any subordination in the Mississippi Grant Program and all documentation
received as defined under Delivery of Final Loan Level Data & Reports.
Qualified Written Requests (RESPA)
The Previous Servicer must provide the Servicer with a listing of any loans on
which a Qualified Written Request has been received and is pending, including an
explanation for each case and all documentation received as defined under
Delivery of Final Loan Level Data & Reports. The Previous Servicer must provide
the Servicer with all research backup and written explanation of the issue.
Mortgagor Name Changes
The Previous Servicer must provide to the Servicer in the servicing file backup
for each pending legal name change along with the appropriate documentation
(i.e., quit claims, death certificates, divorce decrees, etc.) as defined under
Delivery of Final Loan Level Data & Reports.
 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 31



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

Soldier’s and Sailor’s Civil Relief Act of 1940 (SSCRA)
The Previous Servicer shall provide a loan level report listing the following
information for all loans under SSCRA. This report is required pre-transfer and
post-transfer. The pre-transfer report needs to be provided as part of the
preliminary data with the final report provided as defined under Delivery of
Final Loan Level Data & Reports.

  Ø   Loan Number for loans in which relief has been requested under the
Soldier’s and Sailor’s Civil Relief Act of 1940, as amended     Ø   Mortgagor’s
Name     Ø   Period of Reduced Payment (mm/yy to mm/yy)     Ø   Loan has
received reduced payments thru mm/yy     Ø   Effective date of the subsidy     Ø
  Subsidy method (buydown subsidized or 6% interest rate)     Ø   If buydown
subsidy method, how was loan funded     Ø   Calculation method of the reduced
payment     Ø   Active duty start date     Ø   Active duty termination date    
Ø   Complete copy of the customer’s Military Orders     Ø   Copy of ARM
adjustment notification letter(s) during SSCRA period     Ø   Additional
comments or notes

Please forward one report for each SSCRA loan to:
Nationstar Mortgage LLC
Attn: SSCRA/Marina Reyes
350 Highland Drive
Lewisville, Texas 75067
469-549-2014
Marina.Reyes@nationstarmail.com
 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 32



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

Loss Mitigation and Collection Activity
The Previous Servicer shall make available any written procedures for loss
mitigation alternatives and share with Nationstar to ensure a smooth transfer.
An electronic report in Excel format is required for each report defined in this
section. . Each report in this section should be delivered as defined under
Delivery of Final Loan Level Data & Reports.
1. Pending Checks Report

  Ø   All loans with pending checks     Ø   Date of Pending Check     Ø   Amount
of Pending Check

2. Open Research Item Report

  Ø   All loans with open research items     Ø   Missing Payments     Ø  
Payment Corrections     Ø   Date of Research Item     Ø   Amount of Research
Item     Ø   Type of research item (i.e. western union, moneygram, check) as
outlined in the Qualified Written Request section.     Ø   Status

3. Repayment Plan Report
 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 33



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

  Ø   All loans with active repayment plan     Ø   Loans for which repayment
plan activity has been initiated     Ø   Detail of the terms and conditions of
the repayment plan     Ø   Status

4. Pending Short Sale Report

  Ø   All loans with an active short sale     Ø   All short sales with an offer
outstanding     Ø   All short sales with an active sales contract     Ø  
Approved Short Sales     Ø   Approved Short Sales awaiting claims to be filed  
  Ø   Outstanding Short Sale claims     Ø   Recent property valuation

5. Pending Non-HAMP Loan Modification Report

  Ø   All Loans Pending Modification     Ø   Trial period information if
applicable     Ø   Recent property valuation     Ø   Title search     Ø  
Modification terms

  •   Permanent/Temporary (Expiration Date)     •   Rate Reduction
Only/Capitalization

  Ø   Document/Title company contact information     Ø   Documentation collected
from borrower (Y/N)     Ø   Identification of any funds collected in conjunction
with the modification     Ø   Modification subordination date     Ø  
Modification record date

6. Pending Deed-in-Lieu Report

  Ø   All loans pending deed-in-lieu of foreclosure     Ø   Recent property
valuation     Ø   Title search     Ø   Status

7. Charged-off Loan Report
 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 34



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

  Ø   All loans charged-off     Ø   Lien     Ø   Date of charge-off     Ø  
Amount charged-off

Loss Mitigation Servicing File Documentation Requirements
In addition to the data requirements the following Loss Mitigation documents are
required. If Loss Mitigation documents are not imaged then physical documents
will need to be delivered within five (5) days of after the Transfer Date to the
loss mitigation contact in addition to being in the servicing file,

  Ø   Copies of all written correspondence regarding delinquencies     Ø  
Written agreements entered into with the Mortgagor including any modification
documents, repayment plans, stipulated repayment plans, or any other document
that constitutes approval of the loss mitigation workout or alternative.        
Pending Short Sale Doc Requirements     Ø   Sales contract     Ø   HUD-I
Settlement Statement, estimated     Ø   Realtor/Broker contact information     Ø
  Mortgagor financials     Ø   Mortgagor hardship letter     Ø   Approval letter
(if approved and not closed prior to transfer date)     Ø   Appraisal and/or
Title Search Performed         Pending Loan Modification Doc Requirements     Ø
  Mortgagor financials     Ø   Mortgagor hardship letter     Ø   Hard copy of
the Modification Agreement     Ø   Copy of the Modification Approval        
Pending Deed-in-Lieu Doc Requirements     Ø   Deed-in-Lieu agreement     Ø  
Document/Title company contact information     Ø   Mortgagor financials     Ø  
Mortgagor hardship letter     Ø   Appraisal and/or Title Search Performed

If Loss Mitigation documents are not imaged then deliver hard copies to:
 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 35



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

Nationstar Mortgage LLC
Attn: Loss Mitigation Department/Bryan Minassian
350 Highland Drive
Lewisville, Texas 75067
469-549-2
Bryan.Minassian@Nationstarmail.com
Please refer to the Records and Files section regarding the forwarding of
documents and/or files
Bankruptcy
The Previous Servicer shall provide a loan level report listing the following
information for loans with Bankruptcy. This report is required pre-transfer and
post-transfer. The pre-transfer report needs to be provided as part of the
preliminary data with the final report provided as defined under Delivery of
Final Loan Level Data & Reports.

  Ø   Loan Number     Ø   Mortgagor’s Name     Ø   Name of Filer     Ø   Lien  
  Ø   Filing date     Ø   Chapter     Ø   Case number     Ø   Bankruptcy
State/District     Ø   Bankruptcy status     Ø   Post-petition due date     Ø  
Contractual due date at the time of filing     Ø   Date file referred to
Attorney     Ø   Previous Servicer’s Attorney name

 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 36



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]



  Ø   Previous Servicer’s Attorney address     Ø   Previous Servicer’s Attorney
phone number     Ø   Mortgagor’s Attorney name     Ø   Mortgagor’s Attorney
address     Ø   Mortgagor’s Attorney phone number     Ø   Trustee name     Ø  
Trustee address     Ø   Trustee phone number     Ø   Trustee website     Ø  
Trustee date     Ø   Mortgagor’s Suspense Balance     Ø   Trustee Suspense
Balance     Ø   Suspense Balance of any Stipulated Agreement     Ø   Has Proof
of Claim been filed (Y/N)     Ø   Confirmed Proof of Claim     Ø   Amount with
Breakdown     Ø   Amount Paid to Date from Trustee for Claim     Ø   Litigation
Status (Motion for Relief Filed, Cramdown, etc.)     Ø   If Litigation, by whom
    Ø   Stipulated agreement (Y/N)     Ø   Which post-petition payments are
included     Ø   What post-petition payments have been paid by the debtor

The Previous Servicer shall provide a loan level report listing the following
information for all loans that are in an active Chapter 7 Bankruptcy:

  Ø   Date of Discharge     Ø   Date of Reaffirmation     Ø   Date Filed     Ø  
Case #     Ø   State Filed     Ø   District Filed     Ø   Name of Filer     Ø  
Dismissal Date     Ø   Motion for Relief Obtained Date

 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 37



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]



The Previous Servicer shall provide a loan level report listing the following
information for loans with active Chapter 11, 12 and 13 Bankruptcies:

  Ø   Complete Payment History for both pre and post petition payments     Ø  
Original confirmed claim amount     Ø   Breakdown of all amounts included in the
claim.

The Previous Servicer shall provide Bankruptcy files for each loan to contain
the following information:

  Ø   Mortgage     Ø   Note     Ø   Title Policy     Ø   Breakdown of trustee
money received and how it was applied     Ø   Breakdown of all payments received
from debtor and how it was applied     Ø   Copies of all invoices     Ø   Any
pending relief of stay hearings within 60 days of the transfer     Ø   Bank’s
attorney and contact information     Ø   Debtor’s attorney and contact
information     Ø   Bankruptcy petition     Ø   Proof of claim     Ø   If
arrearages included in proof of claim, please provide breakdown     Ø  
Reorganization plan     Ø   Copies of stipulation/agreed orders (details of
payment plan)     Ø   Foreclosure information prior to bankruptcy filing (if
applicable)     Ø   Information of prior bankruptcy filings (multi-filers)     Ø
  APO or RFS order     Ø   RFS motion     Ø   Dismissal/discharge order and/or a
list of loans that have been dismissed/discharged     Ø   Contractual Payment
History     Ø   Stipulated Agreement

The Previous Servicer shall provide a report of all attorneys used for
bankruptcy, including the full firm name, contact name, address, phone number
and tax identification number (TIN). Previous Servicer shall also provide copies
of attorney standards and fee schedules.
The Previous Servicer shall provide written notice, in accordance with
applicable court procedures, to bankruptcy trustees and debtor attorneys with
respect to the assignment of any Bankruptcy Loans. Such notices shall be mailed
to the bankruptcy trustees and debtor attorneys prior to the respective Transfer
Date. Copies of all such notices shall be provided to Servicer within five (5)
days after the Transfer Date.
     Nationstar Mortgage LLC
 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 38



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

Attn: Bankruptcy Department/Matthew Barrett
350 Highland Drive
Lewisville, Texas 75067
469-549-2234
Matthew.Barrett@nationstarmail.com
Please refer to the Records and Files section regarding the forwarding of
documents and/or files.
Foreclosure File Report
The Previous Servicer shall provide a loan level report listing the following
information for any loan in which foreclosure actions have been initiated. This
report is required pre-transfer and post-transfer. The pre-transfer report needs
to be provided as part of the preliminary data with the final report provided as
defined under Delivery of Final Loan Level Data & Reports.

  Ø   Loans in foreclosure     Ø   Legal specifics/process by state     Ø  
Foreclosure status     Ø   Date referred to foreclosure     Ø   Attorney or firm
assigned     Ø   Attorney phone number     Ø   Date of first legal action     Ø
  Date of Demand/Breach Letter sent to borrower     Ø   Date the service was
completed     Ø   Date the judgment was ordered     Ø   Scheduled Sale Date /
Actual Sale Date (if applicable)     Ø   Any information related to holds during
the process     Ø   Lien Position     Ø   If second lien, need 1st lien holder
name, status, and contact information

Foreclosure File Requirements
The Previous Servicer shall provide Foreclosure files for each loan to contain
the following information:

  Ø   Copy of the demand/breach letter     Ø   Bid instructions for any loans
with a sale date occurring within 15 days after the Transfer Date must be
provided upon transfer.     Ø   Trustee/attorney names and contact information  
  Ø   Referral letter     Ø   Copies of all invoices, paid and due     Ø  
NOD/Complaint     Ø   Foreclosure title report     Ø   Foreclosure bid worksheet
(if available)     Ø   Actual/projected foreclosure sale date     Ø  
Foreclosure review committee packet (not referred to attorney but recommended
for foreclosure).     Ø   Bankruptcy information prior to foreclosure action (if
applicable)     Ø   Mark the outside of the file for any exception loans (e.g.,
SEIZED, DEMOLITION; MOBILE HOMES AND MANUFACTURED HOUSING)

 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 39



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]



Foreclosure File Handling
Loan files for loans scheduled for sale within two (2) weeks after the Servicing
Transfer Date are to be received on the Servicing Transfer Date. These files are
to contain a payoff statement good through cutoff date (or a total amount due
statement), and the recent BPO/Appraisal. Hard copy screen prints may be
substituted for the electronic reports, but must contain the required
information.
The Previous Servicer shall provide a report of all attorneys used for
foreclosure litigation fifteen (15) days prior to the Transfer Date, including
the full firm name, contact name, address, phone number and tax identification
number (TIN). Please advise your foreclosure attorneys of the servicing transfer
thirty (30) days prior and advise to proceed with the foreclosure process.
For all loans facing a foreclosure sale date within thirty (30) days before or
after the Transfer Date, the Controlling Party requests a report forty-five
(45) days prior to the Transfer Date and again fifteen (15) days prior to the
Transfer Date summarizing the following loan-level information:

  Ø   Loan number     Ø   Scheduled foreclosure sale date     Ø   Scheduled
foreclosure bid amount     Ø   Property state     Ø   Property city     Ø  
Origination value     Ø   Updated property valuation     Ø   Attorney name     Ø
  Attorney contact information

In addition to the items above please provide information regarding the
following on all loans:

  Ø   Lenstar History     Ø   Appraisal/Values     Ø   If government loans —
case #’s     Ø   Maintenance/Inspection Records — What loans were winterized?  
      Comprehensive List of loans with:

  Ø   Sale Dates     Ø   Redemptions     Ø   Projected Sale Dates         Vendor
Information for:

  Ø   Inspections     Ø   Demands     Ø   Appraisals     Ø   Billing     Ø   Any
other outsourcer/system     Ø   Attorney Fee Schedule     Ø   Attorney
timeline/production reports     Ø   List of Aged Inventory with Chronological
Events

 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 40



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]



A foreclosure should not be put on hold without the prior written approval or
email confirmation from the controlling party.
Nationstar Mortgage LLC
Attn: Foreclosure Department/Mike Hansen
350 Highland Drive
Lewisville, Texas 75067
469-549-3096
Mike.Hansen@nationstarmail.com
Please refer to the Records and Files section regarding the forwarding of
documents and/or files.
 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 41



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

REO
In the event a Mortgage Loan goes to foreclosure sale and the redemption period
expires or the Loan is currently in REO the Previous Servicer shall provide a
pre-transfer and post-transfer electronic report in Excel format to the Servicer
containing the data points listed below. The pre-transfer report needs to be
provided as part of the preliminary data with the final report provided as
defined under Delivery of Final Loan Level Data & Reports.

  Ø   Loans in REO     Ø   Foreclosure and eviction attorney contact information
    Ø   Foreclosure Sale Date     Ø   Successful Bidder     Ø  
Confirmation/Ratification/Redemption Date (if Applicable)     Ø   Offers and
counter-offers and amounts received     Ø   Agent contact information (name,
company, phone, fax, email)     Ø   Contact information for any other third
party vendors involved     Ø   Under contract flag     Ø   Closing date     Ø  
Force placed insurance information     Ø   Taxes due     Ø   Taxes Paid     Ø  
Code Violations     Ø   Open Legal files     Ø   Closing status     Ø   Closing
contact information (Title company, closer, agent)     Ø   Occupancy status    
Ø   Eviction status     Ø   Cash for keys offered/accepted/denied     Ø   Title
work completed     Ø   All interior values     Ø   Amount of REO repairs made to
property     Ø   If Third Party Sale — Date Proceeds Received     Ø   If Third
Party Sale — Amount     Ø   If Redeemed — Date Proceeds Received     Ø   If
Redeemed — Amount     Ø   REO Closing Attorney Contact Information (Name,
Address, phone, fax, email)     Ø   Party Marketing the Property     Ø   Date
Property Sold     Ø   Initial Investor Claim-Date Filed     Ø   Investor Name
Claim Sent to and Contact Information     Ø   Investor Claim Amount     Ø  
Investor Claim Date Paid     Ø   Investor Claim Status     Ø   MI Claim-Date
Filed     Ø   MI Name Claim Sent to and Contact Information     Ø   MI Claim
Amount     Ø   MI Claim Date Paid     Ø   Other Claim-Date Filed (i.e. Secondary
etc.)

 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 42



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]



  Ø   Other Name Claim Sent to and Contact Information     Ø   Other Claim
Amount     Ø   Other Claim Date Paid     Ø   Identification of a redemption loan
that have not confirmed

The Previous Servicer shall provide a pre-transfer and post-transfer electronic
report in Excel format to the Servicer and controlling party documenting REOs
with offers, sales, or closings pending. The pre-transfer report needs to be
provided no later than 20 days prior to the transfer date, updated report 5 days
prior to transfer and the final report provided as defined under Delivery of
Final Loan Level Data & Reports. An REO offer should not be put on hold without
the prior written approval or email confirmation from the controlling party
In addition to the data requirements the following REO documents are required.
If REO documents are not imaged then physical REO files will need to be
delivered no later than 5 days post transfer.

  Ø   Foreclosure deed     Ø   Foreclosure bid worksheet with supporting BPO’s
or APO’s attached     Ø   Property inspection reports     Ø   Listing agreements
including initial list price and date, current list price and all list
reductions and dates.     Ø   Listing activity reports     Ø   Rehabilitation
work orders and/or contractor invoices     Ø   All Closing documents (contract,
title work, etc.), closing attorney contact information, scheduled closing date,
etc.     Ø   Executed contracts     Ø   Preliminary/Final HUD

The file shall be organized so that all documents pertaining to the REO are
together and in chronological order, including a copy of any claims filed, the
Foreclosure and or Sheriff’s Deed and foreclosure attorney information; eviction
attorney information, if applicable, and any other attorney correspondence;
copies of all invoices paid; hard copy REO notes, if not provided
electronically. If the REO file is delivered to the Servicer prior to the
Transfer Date the Previous Servicer shall work with the Servicer to determine
how best to transfer the loan record data. Please forward current vendor, vendor
system information and contact information to our contact below. REO files and
unpaid invoices shall be delivered to:
REO Files and Invoices:
Nationstar Mortgage LLC
Attn: REO Department/Kevin Friday
350 Highland Drive
Lewisville, Texas 75067
469-549-2271
Kevin.Friday@Nationstarmail.com
 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 43



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

Mortgagor Recoverable Corporate Advances
The Previous Servicer shall provide a loan-level, itemized accounting of all
expenses, to date, for all mortgagor recoverable expenses. This itemized
accounting shall include supporting documentation of all recoverable expenses
disbursed from escrow accounts or any other account. Copies of all property
inspections, property preservation, and invoices for all loans, including
bankruptcy and foreclosure, shall be provided in a format agreed upon by all
parties.
The Previous Servicer shall provide a loan level report listing the following
information for any loan with an advance. The detail of the advance amount
should tie back to the cumulative balance provided in the trial balance. This
report is required pre-transfer and post-transfer. The pre-transfer report needs
to be provided as part of the preliminary data with the final report provided as
defined under Delivery of Final Loan Level Data & Reports.

  Ø   Loans with advance     Ø   Advance Type and Amount: (attorney fee, BPO,
Inspections, Recording Fees, Bankruptcy, Foreclosure, etc.)     Ø   Corporate
Expense Detail     Ø   Debit/Credit Indicator     Ø   Recoverable,
Non-Recoverable, or Third Party Indicator

 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 44



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]



Release of Title, Payoff Requests and Payoff Funds Received After Transfer
The Previous Servicer is responsible for, and must send for recordation, all
Mortgage Loan satisfactions for all Mortgage Loans that pay in full prior to the
Transfer Date.
The Previous Servicer must wire transfer any payoff funds that are received by
the Previous Servicer after the Servicing Transfer Date on the same day of
receipt. Payoff wiring instructions:
Bank: JPM Chase
City, State, Zip: Dallas, Texas 75201
RT# : 111000614
ACCT# : 1563367653
For further credit to: Nationstar Mortgage LLC, Payment Clearing
Customer’s Name ___________________
Customer’s Loan Acct # ______________
Customer’s Address _________________
Sender’s Name and Phone #____________
The Previous Servicer shall reimburse the Servicer for additional per diem
interest on any payoff check that is not received by the Servicer on the day of
its receipt by the Previous Servicer. The Previous Servicer will forward the
Servicer a check in the appropriate amount upon receipt of a properly documented
request. Payoff mailing instructions:
Nationstar Mortgage LLC, Payment Processing — Service Transfer Payoffs
Attn: Marina Reyes
Address: 350 Highland Drive
City, State, Zip: Lewisville, Texas 75067
Phone: 469-549-2014
Email: Marina.Reyes@nationstarmail.com
All requests for a payoff statement should be faxed to 469-549-2455.
The Previous Servicer shall provide a loan level report listing all of the loans
for which the Prepayment Penalty has been waived and any pending payoff requests
that have not been fulfilled. The following information should be included in
this report:

  Ø   Prepayment Penalty Term

 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 45



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]



  Ø   Prepayment Penalty Calculation     Ø   Payoff Request Date

Automatic Payment Plans, Mortgage Payments or other checks received after
Transfer
The Previous Servicer shall provide an example of their current payment coupon
and a loan level report as defined under Conversion Reports.
Any mortgage payments received by Previous Servicer after the Servicing Transfer
Date must be forwarded to Servicer on a daily basis and be clearly identified
with the Previous Servicer’s loan number in upper right corner of check. All
checks should be date-stamped and endorsed as follows:
Pay to the order of Nationstar Mortgage LLC without recourse.
By
(Name of Signer) (Title of Signer) (Name of Company)
Previous Servicer agrees to forward on a daily basis all payments received after
the Transfer Date via overnight delivery to:
Nationstar Mortgage LLC
Attn: Service Transfer Payments/Payment Processing
350 Highland Drive
Lewisville, Texas 75067
NSF & Stop Payment Handling
The following procedures shall apply to checks other than payments, NSFs or stop
payments received by the Previous Servicer after the Servicing Transfer Date:

  1.   Checks shall be clearly identified with Previous Servicer’s loan number
in the upper right-hand corner.     2.   Checks that include funds for two or
more accounts should be accompanied by a detailed listing providing Previous
Servicer’s loan number and amount due each account.     3.   Checks should be
properly endorsed as noted above.

 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 46



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

  4.   The purpose of check shall be identified and grouped accordingly (i.e.,
tax refund, loss draft, payment of special insurance, principal payment, etc.).
    5.   Checks shall be forwarded via overnight delivery to the address above.

 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 47



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]



Dishonored Payments after Transfer and Misapplied payments
The Previous Servicer will ensure the returned check has been presented twice to
the bank for good funds prior to requesting reimbursement from Nationstar
Mortgage LLC. The Previous Servicer will submit the following applicable
documentation related to a dishonored payment which was not reversed by Previous
Servicer before the Servicing Transfer Cutoff Date:

  1.   Original returned or dishonored payment, along with a copy of the debit
advice, should be provided and clearly reflect the reason the payment was
dishonored (e.g. NSF, stop payment, etc.). In the case of a dishonored draft,
adequate proof should be provided indicating the bank rejected the draft.     2.
  Payment history from point of the dishonored payment to the Transfer Cutoff
Date     3.   Nationstar Mortgage LLC shall reimburse Previous Servicer the
dishonored payment funds within twenty (20) days of receipt of applicable
documentation.

Misapplied Payments
A “misapplied payment” shall mean a Mortgagor payment for which funds have been
deposited in an incorrect Escrow Account or applied to an incorrect Mortgagor’s
account. The existence of a canceled Mortgagor payment bearing the endorsement
of Previous Servicer, for which funds have not been allocated to the proper
Escrow Accounts, shall be considered conclusive evidence of a misapplied
payment. Misapplied payments shall be processed as follows:

  1.   Both parties shall cooperate in correcting misapplication errors by
providing the payment history from point of error to the Transfer Cutoff Date
and a copy of the canceled check bearing the endorsement of the Previous
Servicer responsible for the posting of the missing funds.     2.   The party
receiving notice of a misapplied payment occurring to the Transfer Date and
discovered after the Transfer Date shall immediately notify the other party.    
3.   If a misapplied payment cannot be identified by either party and said
misapplied payment has resulted in a shortage in a Mortgage account, Previous
Servicer shall be liable for the amount of such shortage. Previous Servicer
shall reimburse Nationstar Mortgage LLC for the amount of such shortage within
twenty (20) days after receipt of written demand from Nationstar Mortgage LLC.  
  4.   Any check issued under the provisions of this paragraph shall be
accompanied by a statement indicating the purpose of the check, the mortgagor
and property address involved, and the corresponding Previous Servicer and/or
Nationstar Mortgage LLC account number.

Please forward all documentation regarding dishonored and/or misapplied payments
to:
Nationstar Mortgage LLC
Attn: Service Transfer NSF Returns/ Payment Processing
350 Highland Drive
Lewisville, Texas 75067
 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 48



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

Correspondence Received After Transfer
All correspondence, insurance renewals, cancellation notices, customer
inquiries, etc., received by Previous Servicer after the Servicing Transfer Date
shall be identified with the Previous Servicer’s loan number and forwarded via
overnight delivery on a daily basis to the Servicer:
Nationstar Mortgage LLC
Attn: Service Transfer Correspondence / Austin Cobb
350 Highland Drive
Lewisville, Texas 75067
469-549-2284
Austin.Cobb@nationstarmail.com
 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 49



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

HAMP Requirements
The Previous Servicer must complete all HAMP Reporting Transfer Process
requirements posted by Fannie Mae 30 to 60 days prior to the servicing transfer
date.

1.   Fill out and submit the HAMP Reporting Transfer Request Form   2.   Fill
out and submit the HAMP Reporting Transfer Loan List form with all HAMP loans
transferring   3.   If transferring non-GSE loans the Assignment and Assumption
Agreement must be filled out and submitted to FNMA

The following HAMP electronic reports are required for transferring loans that
have been solicited, currently in a trial period, failed, denied, or have been
successfully modified. Each report is required pre-transfer and post-transfer.
The pre-transfer report needs to be provided as part of the preliminary data
with the final report provided as defined under Delivery of Final Loan Level
Data & Reports.

  1.   List of all loans that have been solicited.     2.   Report outlining
where each loan is in the process, payments received, and payment received date.
If the process has been completed then provide the new modification terms.    
3.   Report providing which documents have been received and if incomplete, what
is still missing. Will need copies of all documents received.     4.   Report
outlining any loans that previously failed (no longer eligible for the HAMP
program) or were turned down.     5.   Copies of any Treasury reporting A, B, C,
and/or D.

In addition to the reports, the previous servicer will provide HAMP loan level
data electronically on all loans to include the following items pre-transfer and
post-transfer. The pre-transfer report needs to be provided as part of the
preliminary data with the final report provided as defined under Delivery of
Final Loan Level Data & Reports.
Data Elements Required for HAMP Loans
# of units
 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 50



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

Current Collateral Value
HAMP Terms
HAMP Type (Imminent Default or Default)
Trial Period Payment Dates
Trial Period Payment Amount
Trial Period Payment History
Trial Period Completion/End Date
Amortization Duration
Maturity Date
Beginning Unpaid Principal Balance (at the start of the trial period)
Forbearance Amount at Trial Period
Reset ARM Identifier (Y/N)
Reset Interest Rate
Reset Payment Amount
Eligibility Payment Amount Indicator (will need to calc this in house — current
pmt vs. reset pmt)
Date Executed Trial Period Documents Received
Date Trial Period Qualifying Documents Received
Extended Trial Period Payment Date (if applicable)
HAMP Modification Terms
HAMP Type (Imminent Default or Default)
Freddie Weekly Survey Rate (used to determine mod terms)
Step Modification Rates
Step Modification Dates
Final Modification Rate
Modification Effective Date
Final Forbearance Amount
Ending Unpaid Principal Balance (at the end of the trial period)
Hardship Affidavit Information
Borrower First Name
Borrower Middle Name
Borrower Last Name
Borrower Date of Birth
Co-Borrower First Name
Co-Borrower Middle Name
Co-Borrower Last Name
Co-Borrower Date of Birth
Borrower Default Reason
Co-Borrower Default Reason
Borrower Ethnicity
Borrower Race
Borrower Sex
Borrower Info Not Provided
Co-Borrower Ethnicity
Co-Borrower Race
Co-Borrower Sex
Co-Borrower Info Not Provided
 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 51



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

FNMA NPV Results
Date
De Minimis Test
Value No Mod
NPV Test
Error Code
Waterfall Test
Forbearance Flag
Value Mod
NPV Test Successful?
Hope for Homeowners (H4H)
H4H Lead Eligible?
H4H Offered?
Income
Verified Borrower Income Type
Verified Borrower Gross Income
Verified Borrower Net Income
Verified Borrower Rental Income
Verified Borrower Pension
Verified Borrower Alimony/Child Support
Verified Borrower Misc Amount
Verified Borrower Misc Type
Verified Borrower Checking Account
Verified Borrower Savings/Money Market Account
Verified Borrower 401K/ESOP/IRA/Keogh
Verified Borrower Stocks/Bonds/CD’s/Other
Verified Co-Borrower Income Type
Verified Co-Borrower Gross Income
Verified Co-Borrower Net Income
Verified Co-Borrower Rental Income
Verified Co-Borrower Pension
Verified Co-Borrower Alimony/Child Support
Verified Co-Borrower Misc Amount
Verified Co-Borrower Misc Type
Verified Co-Borrower Checking Account
Verified Co-Borrower Savings/Money Market Account
Verified Co-Borrower 401K/ESOP/IRA/Keogh
Verified Co-Borrower Stocks/Bonds/CD’s/Other
Stated Borrower Income Type
Stated Borrower Gross Income
Stated Borrower Net Income
Stated Borrower Rental Income
Stated Borrower Pension
Stated Borrower Alimony/Child Support
Stated Borrower Misc Amount
Stated Borrower Misc Type
 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 52



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

Stated Borrower Checking Account
Stated Borrower Savings/Money Market Account
Stated Borrower 401K/ESOP/IRA/Keogh
Stated Borrower Stocks/Bonds/CD’s/Other
Stated Co-Borrower Income Type
Stated Co-Borrower Gross Income
Stated Co-Borrower Net Income
Stated Co-Borrower Rental Income
Stated Co-Borrower Pension
Stated Co-Borrower Alimony/Child Support
Stated Co-Borrower Misc Amount
Stated Co-Borrower Misc Type
Stated Co-Borrower Checking Account
Stated Co-Borrower Savings/Money Market Account
Stated Co-Borrower 401K/ESOP/IRA/Keogh
Stated Co-Borrower Stocks/Bonds/CD’s/Other
Expenses
First Lien Mortgage P&I
Other Mortgage(s)
Property Taxes
Home Owners Insurance
Home Owners Association
Mortgage Insurance
Car Payment (1)
Car Payment (2)
Auto Insurance
Charge Account (1)
Charge Account (2)
Charge Account (3)
Student Loan
Bank/Finance Loans
Medical Bills
Health Insurance
Child Care
Gas
Auto Maintenance
Public Trans
Gas (Natural/Propane)
Electric
Garbage P/U
Water & Sewer
Home Phone
Cell Phone
Cable TV
Home Maintenance
Food
Child Support
Alimony
 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 53



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

Camper, Boat, Motorocycle
Personal/Life Insurance
Club/Union Dues
Religious Contributions
Dry Cleaning
Clothing
Entertainment
School Tuition
Rent Expense
Other Expenses
Appendix Data Requirements

          Ref ID   Name of Data Point   Description
1
  GSE Servicer Number   The Fannie Mae or Freddie Mac unique Servicer
identifier.
 
       
2
  Servicer Loan Number   The unique (for the lender) identifier assigned to the
loan by the lender that is servicing the loan.
 
       
3
  HAMP Servicer Number   A unique identifier assigned to each Servicer that is
participating in the HAMP program.
 
       
4
  GSE Loan Number   A unique identifier assigned to each loan by a GSE (Fannie
or Freddie).
 
       
5
  Underlying Trust Identifier   This is the shelf and series security identifier
associated with the underlying security. A shelf offering is an SEC provision
allowing an issuer to register a new issue security without selling the entire
issue at once. Additionally, this may be the CUSIP identifier associated with
the security. The CUSIP number is the identification number assigned to a
security by CUSIP (Committee on Uniform Security Identification Procedures) for
trading.
 
       
6
  Program Type/Campaign ID   A new program type that will identify campaign
types. The unique identifier of a Loan Workout Campaign.
 
       
7
  Investor Code   Owner of the mortgage.
 
       
8
  Borrower Last Name   The last name of the Borrower. This is also known as the
family name or surname.
 
       
9
  Borrower First Name   First Name of the Borrower of record
 
       
10
  Borrower Social Security Number   The Social Security Number of the Borrower
 
       
11
  Co-Borrower Last name   Last Name of the co- Borrower of record
 
       
12
  Co-Borrower First Name   First Name of the co-Borrower of record
 
       
13
  Co-Borrower Social Security Number   The Social Security Number of the
Co-borrower
 
       
14
  Borrower Execution Date   For trial loan submission, this is the date that the
borrower executed (signed) the trial documents if available. Otherwise it is the
date of the first payment (through check, wire, or credit card). For official
loan submission, this is the date that the borrower signed the official loan
modification documents.
 
       
15
  Submission Status   Status of loan data being submitted.
 
       
16
  Date of Original Note   The date the mortgage note was signed.

 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 54



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

          Ref ID   Name of Data Point   Description
17
  Unpaid Principal Balance Before Modification   The total principal amount
outstanding as of the end of the month. The UPB should not reflect any
accounting based write-downs and should only be reduced to zero when the loan
has been liquidated — either paid-in-full, charged-off, REO sold or Service
transferred (before modification)
 
       
18
  Loan Mortgage Type Code   The code that specifies the type of mortgage being
applied for or that has been granted.
 
       
19
  Last Paid Installment Date Before Modification   The due date of the last paid
installment of the loan.
 
       
20
  First Lien Indicator   Indicates if loan is first lien.
 
       
21
  Foreclosure Referral Date   Provide the date that the mortgage was referred to
an attorney for the purpose of initiating foreclosure proceedings. This date
should reflect the referral date of currently active foreclosure process. Loans
cured from foreclosure should not have a referral date.
 
       
22
  Projected Foreclosure Sale Date   Projected date for foreclosure sale of
subject property
 
       
23
  Hardship Reason Code   Identifies the reason for the borrower’s hardship, on
their mortgage payment obligations.
 
       
24
  Monthly Gross Income   Total monthly income in dollars for all borrowers on
the loan. This is the gross income for all borrowers.
 
       
25
  Monthly Debt Payments excluding PITIA   Total amount of monthly debt payments
excluding Principal, Interest, Taxes, Insurance and Association Dues (PITIA)
 
       
26
  NPV Date   This is the date that the NPV model is run using stated income (or
verified income if available).
 
       
27
  NPV Model Result Amount Pre-mod   Net Present Value amount generated from the
model before
modification
 
       
28
  NPV Model Result Amount Post-mod   Net Present Value amount generated from the
model after
modification
 
       
29
  Amortization Term Before Modification   Represents the number of months on
which installment payments are based. Example: Balloon loans have a seven year
life (Loan Term = 84) but a 30 year amortization period (Amortization Term =
360). Installment payments are determined based on the 360 month
 
       
30
  Interest Rate Before Modification   The interest rate in the month prior to
loan modification. Please report as rounded to nearest 8th. (e.g. 4.125)
 
       
31
  Principal and Interest Payment Before Modification   The scheduled principal
and interest amount in the month prior to loan modification.
 
       
32
  Escrow Payment Before Modification   Report the escrow amount in the month
prior to loan modification. The amount of money that is collected from [added on
to] the regular monthly mortgage payment to cover periodic payments of property
taxes, private mortgage insurance and hazard insurance by the servicer on behalf
of the mortgagee. Depending on the mortgage terms, this amount may or may not be
collected. Generally, if the down payment is less than 20%, then these amounts
are collected by the servicer.
 
       
33
  Association Dues/Fees Before Modification   Existing monthly payment for
association dues/fees before
modification
 
       
34
  Principal Payment   Principal portion of the P&I remitted
 
       
35
  Interest Payment   Interest portion of the P&I
 
       
36
  Principal Payment Owed or Not Reported   If borrower has contributed any cash
or amounts in suspense

 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 55



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

          Ref ID   Name of Data Point   Description
37
  Other Contributions   If there are any amounts contributed by the borrower due
to Hazard Claims
 
       
38
  Attorney Fees Not in Escrow   Estimated legal fee not in escrow for advances
capitalization and liquidation expense calculation
 
       
39
  Escrow Shortage for Advances   Any Escrow advance amounts to be capitalized
 
       
40
  Other Advances   Other capitalized advance amounts excluding escrow. Example:
field inspections or title costs associated with recording the modification.
 
       
41
  Borrower Contributions   If the borrower is contributing any amounts, they
must be reported here
 
       
42
  Modified Loan Term-Officer Signature Date   Servicer sign off at the officer
level for the loan modification. This is the date the servicer’s officer
approved the loan modification. This column will be populated for modification
cases that need reclassification. There is no conversion needed for existing
cases
 
       
43
  Disbursement Forgiven   If there are any Forgiven disbursement for advances
capitalization
 
       
44
  Monthly Housing Expense Before Modification   The dollar amount per month of
the borrowers housing expense of the subject property before modification .May
be used for their primary residence. This must be Principal, Interest, Taxes,
Insurance and Association Dues (PITIA).
 
       
45
  Delinquent Interest   Delinquent interest for interest capitalization. It is
the amount of delinquent interest from the delinquent loan’s LPI date to the
workout execution date.
 
       
46
  Interest Owed Or Payment Not Reported   If there is Interest owed/received but
not reported for interest capitalization, this field must be populated.
 
       
47
  Servicing Fee Percent, After Modification   Percentage of servicing Fee after
loan modification ( e.g. 0.25)
 
       
48
  Product Before Modification   The mortgage product of the loan, before the
modification.
 
       
49
  Maturity Date Before Modification   The date on which the mortgage obligation
is scheduled to be paid off, according to the mortgage note. Maturity Date is
commonly called Balloon Date for balloon loans, for which scheduled amortization
does not pay off the balance of the loan, so that there is a final, large
“balloon” payment at the end.
 
       
50
  Remaining Term Before Modification   The remaining number of months until the
loan will be paid off, assuming that scheduled payments are made. This will
equal lesser of 1. the number of months until the actual balance of the loan
will amortize to zero; or 2. the number of months difference between the LPI
date and the Maturity Date.
 
       
51
  Front Ratio Before Modification   The refreshed Front-end DTI (Principal,
Interest, Taxes, Insurance and Association Dues (PITIA)) housing ratio.
 
       
52
  Back Ratio Before Modification   Percentage of borrower’s PITIA plus debts to
income ratio. Borrower Total Debt To Income Ratio Percent. The monthly expenses
divided by the total monthly income for the Borrower. (e.g. 30.25)
 
       
53
  Principal and Interest Payment at 31% DTI   Principal and Interest payable for
a 31% Debt to Income ratio
 
       
54
  Principal and Interest Payment at 38% DTI   Principal and Interest payable for
a 38% Debt to Income ratio
 
       
55
  Property Number of Units   Number of units in subject property (Valid values
are 1, 2, 3 or 4)
 
       
56
  Property Street Address   The street address of the subject property

 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 56



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

          Ref ID   Name of Data Point   Description
57
  Property City   The name of the city where the subject property is located.
 
       
58
  Property State   The 2-character postal abbreviation of the state, province,
or region of the subject property.
 
       
59
  Property Zip Code   The code designated by the postal service to direct the
delivery of physical mail or which corresponds to a physical location. In the
USA, this can take either a 5 digit form (ZIP Code) or a 9-digit form (ZIP + 4).
 
       
60
  Property Valuation Method   Type of value analysis.
 
       
61
  Property Valuation Date   The date the property value analysis was performed.
 
       
62
  Property Valuation As is Value   Property as-is value determined by the
property valuation
 
       
63
  Property Condition Code   A code denoting the condition of the subject
property.
 
       
64
  Property Occupancy Status Code   A code identifying the occupancy by the
borrower of the subject property.
 
       
65
  Property Usage Type Code   A code identifying the intended use by the borrower
of the property.
 
       
66
  Modification Effective Date   For Trial, this is the anticipated Modification
Effective Date of the official loan modification. This is the first day of the
month following the month when the last trial payment is due. For Official, this
is the actual Modification Effective Date of the official loan modification.
This is the first day of the month following the month when the last trial
payment is due. The Modification Effective Date on the official loan submission
must be less than the submission date.
 
       
67
  Product After Modification   The mortgage product of the loan, after the
modification (Allowable values are Fixed or Step).
 
       
68
  Amortization Term After Modification   The number of months used to calculate
the periodic payments of both principal and interest that will be sufficient to
retire a mortgage obligation.
 
       
69
  Unpaid Principal Balance After Modification   The unpaid principal balance of
a loan after the loan modification. The unpaid principal balance after
modification excludes any applicable forbearance amount and can also be referred
to as Net UPB Amount.
 
       
70
  Last Paid Installment Date After Modification   For Trial, this is the
anticipated LPI Date after modification. It should be one month before the
anticipated Modification Effective Date. For Official, This is the actual LPI
Date after Modification. It must be one month before the Modification Effective
Date.
 
       
71
  Interest Rate After Modification   The interest rate in the month after loan
modification.
 
       
72
  Interest Rate Lock Date for Modification   The date that the rate lock was
applied — in reference to modification of loan terms
 
       
73
  First Payment Due Date After Modification   For Trial Loan Submission, this is
a projection of the first payment due date after modification. First Payment Due
Date After Modification should be the same as the anticipated Modification
Effective Date. For Official Loan Submission , this is the actual first payment
due date. First Payment Due Date After Modification should be the same as the
actual Modification Effective Date.

 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 57



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

          Ref ID   Name of Data Point   Description
74
  Principal and Interest Payment After Modification   The P&I amount after
modification
 
       
75
  Escrow Payment After Modification   Existing monthly payment to escrow-after
modification
 
       
76
  Monthly Housing Expense After Modification   The dollar amount per month of
the borrowers housing expense of the subject property after modification .May be
used for their primary residence. This must be Principal, Interest, Taxes,
Insurance and Association Dues (PITIA).
 
       
77
  Maturity Date After Modification   The maturity date of the loan after
modification
 
       
78
  Principal Forbearance Amount   The total amount in dollars of the principal
that was deferred through loss mitigation.
 
       
79
  Term After Modification   The remaining number of months until the loan will
be paid off, assuming that scheduled payments are made. This will equal lesser
of 1. the number of months until the actual balance of the loan will amortize to
zero; or 2. the number of months difference between the LPI date and the
Maturity Date. In this case, the Maturity Date is the Maturity Date after the
modification and may be different from the original Maturity Date (before the
modification).
 
       
80
  Front Ratio After Modification   Percentage of borrower’s PITIA to income
ratio
 
       
81
  Back Ratio After Modification   Percentage of borrower’s PITIA plus debts to
income ratio
 
       
82
  Principal Write-down (Forgiveness)   Amount of principal written-down or
forgiven
 
       
83
  Paydown or Payoff of Subordinate Liens   Have subordinate liens been paid off
or paid down?
 
       
84
  Paydown or Payoff of Subordinate Liens Amount   Amount of paydown or payoff of
subordinate liens
 
       
85
  Action Code   A code reported by the lender to update the loan that indicates
the action that occurred during the reporting period
 
       
86
  Action Code Date   The effective date of the action associated with the action
code specified on the incoming LPC Transaction by the Servicer. The action date
is required for certain action codes.
 
       
87
  Max Interest Rate After Modification   Interest rate cap for the loan.
 
       
88
  Trial Payment Number   The number of the trial payment being reported. The
code that is used to define a single payment number that will be one of a series
of payments that together will complete a loan trial payment period.
 
       
89
  Trial Payment Received Amount   The actual dollar amount of the payment
received from the borrower to the servicer for the trial payment.
 
       
90
  Trial Payment Posted Date   The date the payment was posted during the Trial
period
 
       
91
  1st Trial Payment Due Date   This is the date that the first trial payment is
due. It is also the trial modification effective date. This date must be less
than the trial loan submission date.
 
       
92
  1st Trial Payment Posted Date   The date the first payment posted during the
Trial period
 
       
93
  1st Trial Payment Received Amount   This is the actual amount of the Payment
received from the Borrower to the Servicer for the 1st Trial payment.
 
       
94
  Length of Trial Period   The length of the trial period
 
       
95
  Step — Interest Rate Step Number   The sequence is used to uniquely identify
and order Loan Interest Rate Adjustment schedule records specific to the loans
step rate schedule.
 
       
96
  Step — Payment Effective Date   The date the payment will be effective.
 
       
97
  Step — Note Rate   The interest rate in the month after loan modification.

 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 58



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

          Ref ID   Name of Data Point   Description
98
  Step — New Interest Rate — Step Duration   After modification step duration in
months. If this step is the last step and will be the rate and payment effective
for the life of the loan, then duration is not required.
 
       
99
  Step — Principal and Interest Payment   P&I Amount — The amount of the
principal and/or interest payment due on the loan for each installment,
beginning on the effective date.
 
       
100
  Servicer TARP Contract Number   Servicer contract number with Treasury (TARP)
 
       
101
  Fee Cap at Servicer Level   Max amount that will be paid to Servicer for loan
modification
 
       
102
  Servicer Primary Contact First Name   The first name of the Person.
 
       
103
  Servicer Primary Contact Last Name   The last name of the Person.
 
       
104
  Servicer Primary Contact Phone Number   The entire sequence of digits required
to initiate a call from a standard phone to this number. It should include the
area code or, for overseas numbers, the full country and city codes as they
would be dialed.
 
       
105
  Servicer Primary Contact Email   Servicer contact email address
 
       
106
  Servicer Secondary Contact First Name   The first name of the Person.
 
       
107
  Servicer Secondary Contact Last Name   The last name of the Person.
 
       
108
  Servicer Secondary Contact Phone Number   The entire sequence of digits
required to initiate a call from a standard phone to this number. It should
include the area code or, for overseas numbers, the full country and city codes
as they would be dialed.
 
       
109
  Servicer Secondary Contact Email   Servicer contact email address
 
       
110
  Servicer Street Address Line 1   The street address that denotes the location
where mail is delivered for the Servicer.
 
       
111
  Servicer City Name   The name of the city to which physical mail is directed
for the Servicer.
 
       
112
  Servicer State   The 2-character postal abbreviation of the state, province,
or region to which physical mail is directed or which corresponds to a physical
location.
 
       
113
  Servicer Postal Code   The code designated by the postal service to direct the
delivery of physical mail or which corresponds to a physical location. In the
USA, this can take either a 5 digit form (ZIP Code) or a 9-digit form (ZIP + 4).
 
       
114
  Servicer Technical Point of Contact Name   Person we can contact at servicer
to set up B2B interactions
 
       
115
  Servicer Technical Point of Contact Email   Email address of servicer
technical point of contact.
 
       
116
  Servicer Technical Point of Contact Phone   Phone number of servicer technical
point of contact
 
       
117
  Servicer Data Return URL   URL to which we will connect to send data and
reports directly to the servicer. For example https://servicer.com/prevention
 
       
118
  Servicer Data Return Port Number   Port number associated with the URL
 
       
119
  Servicer Data Exchange Protocol   B2B protocol to be used to exchange data
with a servicer. Must be one of the following: AS2, Connect:Direct, or SFTP.
 
       
120
  Disbursement Type   This describes the bank account type to which the
disbursements will be paid

 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 59



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

          Ref ID   Name of Data Point   Description
121
  Servicer Routing (ABA) Number   The transit number devised by the American
Bankers Association (ABA). A routing transit number (RTN) or ABA number is a
nine digit code, used in the United States, which for instance appears on the
bottom of negotiable instruments such as checks that identifies which financial
institution it is drawn upon.-WIRE Transfer
 
       
122
  Servicer Bank Account Number   A bank account is a monetary account with a
banking institution recording the balance of money for a customer.-Wire Transfer
 
       
123
  Servicer Bank Name   The name of the bank that receives the funds.
 
       
124
  Servicer Bank Street Address Line 1   The unparsed street address that denotes
the location where mail is delivered.
 
       
125
  Servicer Bank City Name   The name of the city to which physical mail is
directed.
 
       
126
  Servicer Bank State   The 2-character postal abbreviation of the state,
province, or region to which physical mail is directed or which corresponds to a
physical location.
 
       
127
  Servicer Bank Postal Code   The code designated by the postal service to
direct the delivery of physical mail or which corresponds to a physical
location. In the USA, this can take either a 5 digit form (ZIP Code) or a
9-digit form (ZIP + 4).

 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 60



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

HAFA Requirements
The Previous Servicer must provide HAFA document and data requirements as posted
in Supplemental Directive 09-09 on March 26, 2010.
A copy of each executed document must be provided based on document requirements
outlined under section ‘Records and Files’. An electronic report in Excel format
is required for each report defined in this section. Each report in this section
should be delivered as defined under Delivery of Final Loan Level Data &
Reports.
Data Elements Required for HAFA Loans
1. Reporting based on HAFA letter being sent on a loan.

  •   Each loan that did meet HAMP eligibility but did not fulfill HAMP
obligations     •   Reason code/reason for HAMP fall out     •   Date Letter
Sent     •   Type of HAFA Letter Sent (e.g. Solicitation Letter or SSA, RASS,
ALT Rass, or DIL agreement)     •   If postpone foreclosure for the 14day
solicitation letter, need date foreclosure postponed

2. Reporting based on response to HAFA letter.

  •   Each loan that responded to the letter     •   Date responded to letter  
  •   Which alternative borrower agreed to fulfill (short sale and/or
deed-in-lieu)     •   Executed documents received by Servicer(Y/N Flag)     •  
Status of Request (e.g. Talked to borrower about alternatives, borrower is
interested and documents sent but not received, documents sent by servicer,
executed documents in mail, etc...)     •   Date foreclosure was postponed     •
  Any completed request for Approval of Short Sale (RASS) or Alt Request for
Approval of Short Sale (Alt Rass)

3. Treasury Reporting Requirements

      Logical Data Element   Description
HAMP Registration Number
  The unique identifier for the servicer participating in the HAMP program
 
   
HAMP Servicer Number
  A unique identifier assigned to each servicer that is participating in the
HAMP program  
Servicer Loan Number
  The unique identifier assigned to the loan by the lender that is servicing the
loan for the first lien

 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 61



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

      Logical Data Element   Description
GSE Servicer Number
  The Fannie Mae or Freddie Mac unique servicer
identifier
 
   
GSE Loan Number
  A unique identifier assigned to each loan by a GSE
 
   
Investor Code
  Owner of the Mortgage
 
   
Borrower Last Name
   
 
   
Borrower First Name
   
 
   
Borrower SSN
   
 
   
Co-Borrower Last name
   
 
   
Co-Borrower First Name
   
 
   
Co-Borrower SSN
   
 
   
Program Type/Campaign ID
  A new program type that will identify campaign types. The unique identifier of
a Loan Workout Campaign.
 
   
Submission Status
  Status of loan data being submitted
 
   
Property Street Address
   
 
   
Property City
   
 
   
Property State
   
 
   
Property Zip Code
   
 
   
Date of original Note
   
 
   
Front Ratio Before Modification
  The front-end DTI (principal, interest, taxes, insurance and association dues)
housing ratio as of the HAMP modification evaluation.
 
   
Property usage type code
  A code identifying the use by the borrower of the property
 
   
Loan Status type code
  A code specifying whether the loan is in default, imminent default, or current
status as of the HAMP modification evaluation.
 
   
Borrower execution date
  This is the date that the borrower signed the SPO agreement or DIL agreement
 
   
Agreement issue Date
  This is the date that the SPO agreement or the DIL agreement was issued
 
   
agreement experiation date
  The expiration date of the SPO agreement or DIL agreement.

 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 62



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

      Logical Data Element   Description
SPO or DIL reason code
  A field identifying the reason for the borrower
entering into a SPO or DIL transaction
 
   
SPO or DIL Reason date
  For loans that do not qualify for a HAMP trial modification or the borrower
declines a mod, this is the date that a trial mod was not offered to the
borrower or was not accepted by the borrower. For a borrower who did not
successfullly complete a trial p
 
   
Property List Price
  At notification this is the original list price of the property. At extension
or correction, it is the latest list price of the property as of the extension
or correction. At loan set up, it is the ending list price of the property as of
the transaction
 
   
Property Vacancy Date
  The SPO agreement or DIL agreement will state the date by which the property
must be cacated, which in no event will be less than 30 calendar days from
expeiration day of the SPO agreement (or any exstension thereof) or the date of
a separate DIL agreemen
 
   
Minimum net return to investor amount
  The mimimum net return is the minimum acceptable net proceeds that the
investor will accept from the transaction. The minimum net return must be
reported as a dollar amount.
 
   
Mortgage insurance waiver approval indicator
  For loans with MI coverage, this attribute indicates whether the MI provided
delegations of authority to execute a SPO or DIL in accordance with the
forreclosure alternative guidelines and waives any right to collect additional
sums from the borrower.

 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 63



--------------------------------------------------------------------------------



 



EXHIBIT B

     
 
  (NATIONSTAR MORTGAGE LOGO) [y89425y8942500.gif]

      Logical Data Element   Description
UPB amount
  The UPB of a loan as of the time of the SPO or DIL
 
   
Property sale or transaction amount
  The sale or transfer price of the property.
 
   
Total Allowable Costs
  The total allowable costs associated with selling the property that can be
deducted from the gross sale price at closing. Allowable costs may include
subordinate lien release amount, borrower relocation assistance, sales
commission, closing costs for tax
 
   
Transaction Closing Date
  the date on which the SPO or DIL transaction is closed
 
   
Subordinate Lien release reimbursement amount
  The total amount of reimbursement paid by the ser4vicer to subordinate lien
holder to secure release of subordinate lien. This amount may not exceed $3000
 
   
SPO or DIL cancellation reason code
  A field indicating the reason why a SPO or DIL transaction was cancelled.

 
© 2008 Nationstar Mortgage LLC. “The information within this document is
confidential and provided solely for the internal use of Nationstar Mortgage
LLC. This document is an intellectual property of Nationstar Mortgage LLC, and
is protected under copyright laws of the United States. This material should not
be released to any third party supplier without the Previous written approval
Nationstar Mortgage LLC.”

Page 64



--------------------------------------------------------------------------------



 



EXHIBIT C
[RESERVED]

 



--------------------------------------------------------------------------------



 



EXHIBIT D
PRICING SCHEDULE

 



--------------------------------------------------------------------------------



 



Exhibit D
Nationstar Special Servicing Pricing — American General

                  Pricing       Description    
 
  Base Fee   •   Loans less than 30 days delinquent   [*]
 
      •   Loans 30-59 days delinquent   [*]
 
      •   Loans 60-89 days delinquent   [*]
 
      •   Loans >= 90 days delinquent   [*]
 
               
 
  Boarding Fee   •   Fee + actual out of pocket expenses (tax, flood, mers,
assignments)   [*]
 
               
 
  DeBoarding Fee   •   Fee + actual out of pocket expenses (shipping, tax,
flood, mers, assignments, etc)   [*]0-12 mos[*]> 12 mos
 
               
 
  Collections/Loss Mitigation Incentives:       If Opting into Treasury MHA
Program   [*]
 
               
•
  Qualified Modifications   •   Payable to subservicer under Federal Program
Workout Activity    
 
               
•
  Qualified Short Sales   •   Payable to subservicer under Federal Program
Workout Activity    
 
               
•
  Qualified Deed in Lieus   •   Payable to subservicer under Federal Program
Workout Activity    
 
               
•
  Qualified H4H   •   Payable to subservicer under Federal Program Workout
Activity    
 
               
 
  Collection/Loss Mitigation Incentives:       Eligible for accounts greater
than or equal to 60 days delinquent — Non Treasury MHA:   Incentive Fee:
 
               
•
  Reinstatement via lump-sum or repayment plan   •   Full reinstatement of all
past due amounts as a result of collections, loss mitigation or other
negotiation methods   [*]
 
               
•
  Paid in full   •   Pay-off of all amounts due under the then existing note
terms as a result of collections, loss mitigation or other negotiation methods  
[*]
 
               
•
  Third Party Sales   •   Asset sold to third party at foreclosure sale   [*]
 
               
•
  Redemption   •   Borrwer exercises right of redemption according to state
specific guideline   [*]
 
               
•
  Deed-in-Lieu   •   Property deeded over to Asset owner   [*]
 
               
•
  Short Sales   •   Receipt of funds pursuant to client approved plan   [*]
 
               
•
  Note Sales   •   Receipt of funds pursuant to client approved plan   [*]

 

*   [Confidential treatment requested]

 



--------------------------------------------------------------------------------



 



                  Pricing       Description    
•
  Modifications — < 60 Days Delinquent   •   Receipt of funds pursuant to client
approved modification; requires AmGen pre-approval   [*]
 
               
•
  Modifications — 60+ Days Delinquent   •   Receipt of funds pursuant to client
approved modification   [*]
 
  REO Sale Fee       Liquidation of REO Asset   Incentive Fee:
 
               
•
  Referral Fee   •   HSSS will negotiate and earn a referral fee of 1% or $1,250
from the real estate transaction   [*]
 
  Recovery Incentive   •   Collection of charged-off deficiency balance   [*]
 
                delinquencies are reflected using MBA delinquency method        

 

*   [Confidential treatment requested]

 



--------------------------------------------------------------------------------



 



EXHIBIT E
[RESERVED]

 



--------------------------------------------------------------------------------



 



EXHIBIT F
TAX AND FLOOD LIST OF PREFERRED VENDORS

 



--------------------------------------------------------------------------------



 



EXHIBIT F
Tax and Flood List of Preferred Vendors
First American Real Estate Tax Service, LLC (Tax)
First American Flood Data Services, a division of First American Real Estate
Solutions of Texas, L.P. (Flood)

 



--------------------------------------------------------------------------------



 



EXHIBIT G-1 and EXHIBIT G-2
MONTHLY AND DAILY REPORTS AND FILES

 



--------------------------------------------------------------------------------



 



EXHIBIT G1 and EXHIBIT G2

                          Expected                 Delivery Time         G-1
Monthly Reports       (CST)   Report Group   AGF Report Names
Appendix A HAMP INITIAL LOAN SETUP DATA — Split by
               
Securitizations & Unencumbered
  Existing   8:00 am (2)   BI   Hamp
 
               
Appendix B HAMP LOAN TRIAL PERIOD PAYMENTS -
               
Split by Securitizations & Unencumbered
  Existing   8:00 am (2)   BI   Hamp
 
               
Appendix C HAMP LOAN SETUP DATA FOR OFFICIAL MOD — Split by Securitizations &
Unencumbered
  Existing   8:00 am (2)   BI   Hamp
 
               
Appendix D HAMP LOAN PAYMENTS FOR OFFICIAL MODS — Split by Securitizations &
Unencumbered
  Existing   8:00 am (2)   BI   Hamp
 
               
HAMP Master Recon
  New   Midnight (3)   BI   Hamp Master Recon File
 
               
SR410UR-02 TRIAL BALANCE
  Existing   8:00 am (1)   LSAMS   P139
 
               
SR410UR-03 CUTOFF TRANSACTION JOURNAL
  Existing   8:00 am (1)   LSAMS   S215
 
               
SR410UR-05 CURTAILMENTS / PREPAYMENTS
  Existing   8:00 am (1)   LSAMS   S213 and S212
 
               
SR410UR-06 LOANS REMOVED
  Existing   8:00 am (1)   LSAMS   S214
 
               
SRV120C-01 MONTHLY ACCRUED INTEREST
  New   8:00 am (1)   LSAMS   New — Mortgage accruals
 
               
SRV126C-01 ACCRUED INTEREST TRIAL BALANCE
  New   8:00 am (1)   LSAMS   S2TT and T3TQ
 
               
 
              IR reports/latitude - P4CG, P4CQ and Escrow Advances. Must
IR Reporting Package with Latitude Reports
  Existing   Midnight (2)   Investor Reporting   contain a new Daily Remittance
Tie
 
              Out Report and HAMP Cash Recon.
 
               
Custom File
  New   6:00 am (1)   BI   Custom
 
               
LPMA File For 2010-1 Portfolio
  New   Midnight (3)   BI   12 Oversight Reports
 
               
Securitization remittance files for 2010-1 and 2006-1
  New   Midnight (3)   BI & Investor Reporting   Remittance 06 & 10 deal
 
               
Monthly modification data file for 2010-1
  New   Midnight (3)   BI & Investor Reporting   Compliment for 2010
securitization
remittance
 
               
REO Monthly Client Package
  New   Midnight (3)   BI & Investor Reporting   LPS Monthly Client Package
 
               
Annual LSAM’s Masterfile Extract for 2010-1
  New   Midnight (4)   BI & Investor Reporting   Oversight Report

 



--------------------------------------------------------------------------------



 



                          Expected                 Delivery Time         G-2
Daily Reports       (CST)   Report Group   AGF Report Names
SRV105C-01 LOAN TRANSFER REPORT
  Existing   8:00 am (1)   LSAMS   P129 and P130
 
               
SRV111C-01 ACCRUED INTEREST REPORT
  Existing   8:00 am (1)   LSAMS   S2TT
 
               
SRV403C INVESTOR REMITTANCE DAILY PAYOFF REPORT
  Existing   8:00 am (1)   LSAMS   P110
 
               
SRV511C-01 DAILY TRANSACTION JOURNAL
  Existing   8:00 am (1)   LSAMS   P102 and HELOC Advances
 
               
SRV583AR-01 DETAIL MORTGAGE TRIAL BALANCE
  Existing   8:00 am (1)   LSAMS   P181 detail
 
               
SRV583AR-02 SUMMARY MORTGAGE TRIAL BALANCE
  Existing   8:00 am (1)   LSAMS   P181 summary
 
               
LPMA Portfolio Oversight Files for Total Portfolio
  Existing   6:00 am (1)   BI   Oversight
 
               
Custom File
  New   6:00 am (1)   BI   Custom
 
               
Daily ACCRUED INTEREST
  New   6:00 am (1)   BI   New “SRV120 Daily Like”
 
               
REO Reporting Detail
  New   6:00 am (1)   BI   REO
 
               
HELOC Reporting Detail
  New   6:00 am (1)   BI   FM’s, Applied/unapplied and trend report
 
               

 
(1)
Delivered Tuesday through Saturday, except company holidays, or in more general
terms — available the morning following ENDDAY, if month end falls on a Saturday
or Sunday and additional ENDDAY is ran — reports would be provided the next
morning; Delivery method = SFTP
 
               
(2)
Delivered by the end of business on the 3rd business day of the month. Delivery
method = secure email
 
               
(3)
Delivered by the end of business on the 5th calendar day of the month. Delivery
method = secure email
 
               
(4)
Delivered annually by the end of business on the 5th calendar day of April.
Delivery method = secure email. Starting April 2011.

 



--------------------------------------------------------------------------------



 



EXHIBIT H
SECURITY ASSESSMENT

 



--------------------------------------------------------------------------------



 



     EXHIBIT H — Security Assessment — Nationstar
The AGFS Security Office has completed a review of Nationstar Security
Assessment Questionnaire responses and conducted an onsite assessment for
physical and information security on December 8, 2010. Based on the observations
from the review, the Security Office has concluded that the following actions
are required within the next 12 months.

                  Number   Control Category   Issue Description   Remediation
Required   Date Remediated 1   Access Controls   a) Sufficient controls are not
currently in place to ensure that access to premises and systems by terminated
employees is revoked in a timely fashion. The following action items must be
completed.   a) Implement controls to integrate the termination process across
HR, management, and IT / Security to provide timely removal of physical and
logical user access rights for all terminated employees. Termination processing
should be weekly at a minimum. Application and system access should be
recertified by management on an annual basis at minimum.    
 
                        b) Contractors are currently not reviewed for access
termination   b) Implement a formal review / recertification process for
contractors. Review and renewal of access rights should be performed by
management on a quarterly interval at minimum.    
 
                2   Access Controls   Personally identifiable information (PII)
is not comprehensively scrubbed in test / development environments.   All
sensitive data in test / development should be scrubbed.    
 
                3   Access Controls   Currently, Nationstar technical staff have
open access to production data   Access to production data by technical support
staff should only be granted upon appropriate management approval, limited in
scope to the specified purpose, and revoked when no longer justified. Access to
production data should be reviewed and recertified quarterly.    
 
                4   Access Controls   All developers have read / update access
to all source code.   Access to source code for each application should be
restricted to only those employees assigned to an application. A formal process
for approvals and promotion of changes from development to separate and
controlled QA and production environments should be implemented.    

 



--------------------------------------------------------------------------------



 



                  Number   Control Category   Issue Description   Remediation
Required   Date Remediated 5   Network Security
Controls   The Nationstar network is protected by a single Nokia Checkpoint
firewall and configured with 2 zones, core and external DMZ. A project is in
place to create an additional DMZ zone to house the ecommerce application
servers. The plan is to utilize the existing firewall for the new zone in
addition to the current zone in place. Completion is scheduled for end of
January 2011. While this offers greater protection and controls than currently
in place, a vulnerability exploit in the Nokia Checkpoint would expose
Nationstar to data compromise within both DMZ’s and the core.   A second
firewall from another vendor should be implemented to strengthen protection of
sensitive data.    
 
                6   Network Security
Controls   Remote access by employees is allowed through the Nationstar VPN from
non-company owned devices with no checks for patch levels, virus scanning, or
firewall. Dual factor authentication is not deployed.   Deploy dual factor
authentication for remote users. Implement remote device scanning and block
utilization of devices that do not meet minimum security requirements for
antivirus, firewall, and operating system patch levels.    
 
                7   Policy/Governance   Application updates for Remedy are
currently released on an ad hoc basis as updates become available. Consistent
change management controls are not in place for all applications.   Change
management processes for all applications need to be formalized to scheduled,
controlled release cycles and incorporate a formal QA process.    
 
                8   Policy/Governance   Use of USB devices for removable media
is permitted by exception approval only. Although a corporate, encrypted thumb
drive is issued, there is no facility to prevent approved employees from using
their own non-company devices.   Policy should be clearly defined and protection
should be deployed to limit USB devices to company-issued only.    
 
                9   Policy/Governance   No retention policy for personally
identifiable information (PII) or business confidential data is currently
defined and documented.   A policy governing retention guidelines should be
created and enforced.    
 
                10   Policy/Governance   Passwords are not allowed to repeat
within the last 5 passwords used.   Increase the threshold on re-use of
passwords to prevent repeating within the last 12 passwords used.    

 



--------------------------------------------------------------------------------



 



                  Number   Control Category   Issue Description   Remediation
Required   Date Remediated 11   Policy/Governance   Data owners are not
currently identified to approve creation, access rights, or classification of
data groups. No formal process exists for classification of data, structured or
un-structured. Policies and procedures are defined but execution is ad hoc.  
Ownership of data groups should be documented and a formal process established
to classify company and customer confidential (sensitive) data. Formal processes
for new data group creation, annual review, and recertification of access to
sensitive data should be implemented.    
 
                12   Disaster
Recovery/Business
Continuity   BIA’s have not been completed with the business areas. Business
Continuity is not currently integrated into the disaster recovery testing
process to ensure that all business critical applications and resources are
included and successfully tested on an annual basis.   Complete BIA’s for all
critical business areas. Document business continuity plans for each business
area and ensure that all critical personnel and applications are included in
annual testing. Table-top exercises should be completed fro each business area
in scope.    
 
                13   Disaster
Recovery/Business
Continuity   The disaster recovery site is located within 21 miles from the
Nationstar data center.   An alternate location within a different region of the
US should be established to decrease the probability of losing both primary and
secondary locations during a catastrophic event.    
 
                14   External
Audit/Certification   A SAS 70 audit or equivalent has not been performed for
Nationstar.   A SAS 70 audit or equivalent should be performed to assess overall
Nationstar security posture.    

 



--------------------------------------------------------------------------------



 



EXHIBIT I
APPROVAL MATRIX

 



--------------------------------------------------------------------------------



 



EXHIBIT I
Approval Matrix

                      Servicer         Delegated   Approval     Action  
Authority   Required   Terms and Conditions
 
          Process Payments by requiring Principal, Interest and Escrow portions
of the payment before calling it a contractual payment and rolling the due date
subject to the below exceptions.
 
          Exception for if an Escrowed loan, allow a $50 shortage and pull the
shortage out of Escrow.
 
           
Modified Payment Logic
  X       Exception for if not an Escrowed loan, allow a $5 shortage and pull
the shortage out of Recoverable Corporate Advance.
 
          Followed Servicer Guidelines for Payment Overages.
 
           
Paid In Full Loans with Balances
  X       If paid in full loan has a remaining balance of Escrow or Suspense,
hold funds for 30 days to ensure any returned payments are received and netted
out of the refund.
 
           
Pre-Payment Penalty (PPP) Waivers
  X       Subservicer may waive the application of any related PPP if
Subservicer reasonably believes doing so would maximize proceeds for the
account.
 
           
Releasing Liens
  X       Subservicer will release liens in accordance with the state
requirements on paid in full and short sale loans.
 
           
Servicemembers Civil
Relief Act
  X       Subservicer will service loans qualified for the Servicemembers Civil
Relief Act in accordance with the provisions of the law.

 



--------------------------------------------------------------------------------



 



                      Servicer         Delegated   Approval     Action  
Authority   Required   Terms and Conditions
 
          Subservicer will consider a customer’s request for a Subordination of
a Second Lien base upon the below criteria.
 
          Must have a current Interior Appraisal — Appraisal from Lender
acceptable.
 
          CLTV must be less than 80% if greater than $1,000 Cash Out or between
80 — 95% with less than $1,000 Cash Out.
Subordinations
  X       CLTV calculated by (the Good Faith Estimate Loan Amount + the Second
Credit Limit) divided by the As Is Appraisal Value.
 
          Based upon Subservicer judgment, the customer must have good pay
history on the Second lien and on the credit bureau.
 
          Based upon Subservicer judgment, Subservicer can also approve
Subordination with the stipulation of closing the line of credit.
 
           
Responding to Disputes and Written Complaints
  X       Subservicer will respond promptly to any written inquiry from any
Federal, State, County or City Agency or Organization as well as the Better
Business Bureau with a copy to Servicer.
 
          Subservicer will follow all applicable laws, Subservicer’s written
Complaint Resolution Process and good servicing practices as it relates to
customer written complaints and disputes.
 
           
Credit Bureau reporting
  X       Subservicer will report loans in compliance with the Fair Credit
Reporting Act.
 
           
 
          Subservicer will set up Escrow for customers who make the request.
 
          Subservicer will set up Escrow for customers who are not set up for
Escrow but are modified under the HAMP program.
Setting Up Escrow
  X       Subservicer will set up Escrow for customers who are not set up for
Escrow but Subservicer has had to pay delinquent taxes or establish a Creditor
Placed Insurance Policy.
 
          Subservicer will follow all RESPA Requirements in relation to
servicing Escrow Loans on behalf of Servicer.
 
           
 
          Subservicer will use its best judgment when a customer requests to
dissolve an Escrow Account.
Dissolving an Escrow
Account
  X       At a minimum, customer should have a perfect pay history (0 x 30) for
the past 24 months and the LTV should not be greater than 80%.
 
           
Interest on Escrow
  X       Subservicer will follow all state requirements when by paying Interest
On Escrow on a quarterly basis.

 



--------------------------------------------------------------------------------



 



                      Servicer         Delegated   Approval     Action  
Authority   Required   Terms and Conditions
Creditor Placed Insurance
  X       For loans that are not set up for Escrow on Insurance, Subservicer
will annually receive proof that the customers have a valid and paid for Hazard
Insurance Policy. If the customers do not provide proof, Subservicer will set up
a Creditor Placed Insurance Policy to cover the principal balance of the loan.
 
           
 
          Subservicer will set up an Escrow Account so Advance can be repaid
over 12 months.
 
           
Payment of Delinquent Real Estate Taxes
  X       As a rule of thumb, Subservicer should only pay delinquent taxes on
behalf of a customer only if there is a risk of a Tax Sale within the next year
(High Severity).
 
          However, Subservicer should use good business judgment when paying
delinquent taxes on loans that are not Escrowed for Taxes. For example, if the
delinquent taxes are given to a private company to collect with a high interest
rate, it would be prudent to go ahead and pay those taxes even though they might
not go to a Tax Sale. Would want to look at value of property and Balance as
well.
 
          Subservicer will set up an Escrow Account so Advance can be repaid
over 12 months.
 
           
Release of Hazard Insurance proceeds
  X       Consistent with Subservicer Servicing Guidelines.
 
           
Applicable 1098, 1099A and 1099C IRS Reporting
  X       Subservicer will provide customers and appropriate end of year
reporting as required by law. This would include, but not be limited to, 1098,
1099A and 1099C reporting.
 
           
Hardship / Disaster
      X   Servicer must be informed and approve approach / arrangements.

 



--------------------------------------------------------------------------------



 



                      Servicer         Delegated   Approval     Action  
Authority   Required   Terms and Conditions
 
          Subservicer will follow all applicable collections laws including, but
not limited to, FDCPA.
 
          Subservicer will have a dedicated staff assigned to Servicer Loans.
 
          Subservicer will staff with low spans of control for each delinquency
bucket of Servicer Loans.
 
          Subservicer will make at least 1 collection phone attempt every 3 days
on Servicer Loans.
 
          Subservicer will make multiple phone attempts using different
strategies to contact customer beginning when a loan is 1 - 29 days past due.
Collections Efforts
  X       Subservicer will start collections attempts no later than 16 days past
due (as early as 5 days past due for higher risk loans).
 
           
 
          Upon contact, Subservicer will ascertain reason for delinquency and
ask for payment.
 
          Subservicer will continue to make collection calls for payments even
if loan is in Foreclosure and/or Loss Mitigation.
 
          Subservicer will utilize a letter strategy that is consistent with
Subservicer Guidelines.
 
           
Timing of Breach Notice
  X       Typically at day 45 or at day 35 for loans in states that have
implemented laws that require longer timeframes for NOI Letters. Consistent with
Subservicer Servicing Guidelines.
 
           
 
          After 2 consecutive monthly contractual payments and no deferment in
the last 12 months, deferment can be offered.
Delinquent Loans
Deferment Plans for
  X       Must collect the Escrow and Principal portions of the delinquent and
current month payments in order to roll to the Next Due Date to Current (due for
the next month).
 
          Exception, Deferments as described above are not approved for the
Servicer Mortgage Loan Trust 2010-1 Securitization loans.
 
           
 
          Loan must be greater than or equal to 30 days delinquent.
 
          1/2 of arrears should be collected prior to the forbearance, if
possible.
Repayment Plans for
  X       Remaining arrears to be collected over a 3 — 6 month period.
 
          6 month max repayment plan term.
 
           
 
          Follow all HAMP rules / process / reporting / guidelines including new
required Directives.
HAMP Modification
  X       Participate in only the required programs unless approved by Servicer.
 
          Principal reductions not approved unless approved by Servicer at loan
level.
 
           
 
          Follow all HAFA rules / process / reporting / guidelines including new
required Directives.
HAFA Short Sale/DIL
  X       Subservicer must use the Minimum Net Proceeds calculation Approved by
Servicer.

 



--------------------------------------------------------------------------------



 



                      Servicer         Delegated   Approval     Action  
Authority   Required   Terms and Conditions
HAUP Program
  X       Follow all HAUP (Unemployment) rules / process / reporting /
guidelines including new required Directives.
 
           
 
  X       HAMP must always be the first alternative for Loan Modifications.
 
      X   For loans less than 90 days past due and not eligible for HAMP,
Subservicer will submit all Loan Modification packages to Servicer for approval.

           
Custom Modification
  X       Loans greater than or equal to 90 days past due and not eligible for
HAMP, a minimum of a 3 month Forbearance Plan is required before loan can be
modified.
 
  X       NPV must exceed Foreclosure / REO, Short Sale and DIL best case.
 
           
Forgiveness of principal, interest or other amounts outstanding / owed
      X   All debt forgiveness of principal, interest or other outstanding
arrears must be approved Servicer.
 
           
 
  X       HAFA always the first alternative for Short Sales.
 
  X       Interior Appraisal Value less than 60 days old is required along with
Hardship Letter from Customer.
 
  X       NPV must exceed Foreclosure / REO, Loan Modification and DIL base
case.
 
  X       Realtor commissions not to exceed 5%.
Short Sale
  X       No cash out to seller.
 
  X       Sale Amount is compared to Appraisal to ensure value received.
 
      X   Servicer approval required on loans less than 90 Days past due.
 
      X   Servicer approval required on loans greater than or equal to 90 Days
past due where Expected Loss exceeds $125,000.
 
           
 
  X       HAFA always the first alternative for DIL.
 
  X       Interior Appraisal Value less than 60 days old is required along with
Hardship Letter from Customer.
 
  X       Updated Title required.
Deed - in - Lieu (DIL)
  X       NPV must exceed Foreclosure / REO, Loan Modification and Short Sale
base case.
 
      X   Servicer approval required on loans less than 90 Days past due.
 
      X   Servicer approval required on loans greater than or equal to 90 Days
past due where Expected Loss exceeds $125,000.

 



--------------------------------------------------------------------------------



 



                      Servicer         Delegated   Approval     Action  
Authority   Required   Terms and Conditions
 
          Delegated authority up to 3 monthly payments or 1% of the Unpaid
Principal Balance, whichever is greater.
Cash for Keys - DIL
  X       Property must be left vacant and broom swept clean.
 
          Customer must permit an Interior Appraisal or BPO and execute DIL
before receiving Proceeds.
 
           
Recoverable Corporate
Advances
  X       As allowed by law, Subservicer will charge any legal foreclosure or
bankruptcy attorney cost or expense to the loan in the Recoverable Corporate
Advance bucket so that the borrower will be responsible for paying these amounts
back.
 
           
Foreclosure Referral
1st Liens
2nd Liens
  X   X   1st liens will be referred within 3 days upon expiration of demand
notice and no longer active in HAMP. 1st liens with Principal Balances less than
$60,000 or recent Interior Appraised/BPO Value of less than $15,000 must be
approved by Servicer.
 
      X   Servicer to approve all 2nd lien referrals based on equity analysis.
 
           
 
          For any Advance that is presented for payment of $10,000 or more,
Subservicer will do a Signature Verification prior to acceptance of the advance.
HELOCs
  X       For any Advance that is presented for payment that is in the form of a
Draft, Subservicer will decline payment and not post the transaction to the
loan.

           
 
          For any Advance that is presented for payment less than $100,
Subservicer will decline the payment and not post the transaction to the loan.
 
          If a HELOC loan that is still in the Draw Period goes 60 days past
due, the line of credit will be shut down and an Adverse Action Notice will be
sent to the customer.
 
           
Securitized Loans
  X       For loans in the two Securitized Pools — 2006-1 and 2010-1, prior to
the initiation of a Foreclosure Action, Subservicer will perform all actions
necessary to transfer ownership of such Mortgage Loan to the appropriate Owner
or Owner Designee Name.

 



--------------------------------------------------------------------------------



 



                      Servicer         Delegated   Approval     Action  
Authority   Required   Terms and Conditions
MERS
  X       Prior to initiation of a Foreclosure Action, Subservicer will perform
all actions necessary to transfer ownership of such Mortgage Loan from MERS to
the appropriate Owner or Owner Designee Name.
 
           
 
          Within 180 days of Foreclosure Sale, an Interior Appraisal (if Vacant,
Short Sale or DIL) is required or a BPO (prefer this to be done within 2 months
of the Foreclosure Sale date if possible for the most current value).
Foreclosure Valuations
  X       Upon Completion of Foreclosure Sale, an Interior Appraisal (if Vacant,
Short Sale or DIL) is required if the last Interior Appraisal is older than
180 days.
 
          If property occupied, a BPO is required if previous BPO is older than
180 days.
 
           
 
  X       85% of the most recent Interior Appraisal (vacant property) or BPO or
the Pay-off, whichever is lower.            
Foreclosure Bidding
Instructions
      X   Foreclosure Bids with Estimated Loss greater than $125,000 should be
approved by Servicer.
 
           
Property Preservation
  X       Delegated authority up to a cumulative $10,000 for each property.    
       
Foreclosure and Bankruptcy Fees and Costs
  X       Must comply with most recent FNMA Fee Matrix.
 
           
 
  X       Subservicer will file for Motion For Relief after 2 missed payments on
bankrupt loans.
 
  X       Subservicer will solicit all Active Bankruptcy Chapter 7 loans for
Reaffirmations and will receive court approval.            
Bankruptcy
      X   Subservicer cannot approve principal reductions on bankrupt loans
without prior approval from Servicer.
 
           
 
  X       Accounts should be charged-off in the month in which the loan is
180 days past due and the lien is determined to no longer be valid. (e.g. senior
lien foreclosure, third party sale foreclosure (3rd party outbids Servicer) or
short sale completed).            
Charge-off Approval
  X       Subservicer has the authority to make charge-off decisions on 2nd
liens with less than $30,000 equity.
 
      X   Charge-offs greater than $125,000 should be approved by Servicer.

 



--------------------------------------------------------------------------------



 



                      Servicer         Delegated   Approval     Action  
Authority   Required   Terms and Conditions
Registering of REO Properties
  X       Subservicer will follow all local jurisdiction property registering
requirements as required by local ordinances and statutes.
 
           
Dwelling Insurance
  X       Subservicer will adequately provide for dwelling insurance of all REO
properties up to and including the value of the property.
 
           
 
          Limit of $2,000 for First Attempt.
Relocation Assistance to shorten Eviction - Cash For Keys
  X       Second and greater Attempts limit is $2,500 for most recent Value of
$0 — $250,000 or 1% of the most recent Value greater than $250,000.
 
           
 
          Property must be left in broom swept condition to receive proceeds.
 
          An Interior Appraisal is required either for the Foreclosure Bid
process, the Foreclosure Sale process or upon Vacancy once in REO.
REO List Price
  X       A BPO should also be received from the Real Estate Agent who is
assigned the property to sell.
 
           
 
          REO Initial List Price should be set at the higher of the Interior
Appraisal or BPO “As Is” value.
 
          If property being repaired, list using the “Repaired” value vs. the
“As Is” value is acceptable.
 
          At 1 year and every year thereafter from the last Interior Appraisal
Date, order a new Interior Appraisal unless the property is under contract.

                                          Every 30 Days. After 60 Days, use best
judgment.             Property Value   30 Day Reduction   60 Day Reduction
REO List Price Reductions
  X       $0 — $24.9k     18 %     14 %
 
                           
 
          $25 — $49.9k     14 %     12 %
 
          $50 — $99.9k     8 %     6 %
 
          $100k+     5 %     5 %

             
REO Repairs /
Improvements
  X       Delegated authority up to cumulative $10,000 for each property. Rule
of thumb should be that the repair should increase the selling price by two
times the expense.

 



--------------------------------------------------------------------------------



 



                      Servicer         Delegated   Approval     Action  
Authority   Required   Terms and Conditions
Property Preservation /Emergency Repairs
  X       Delegated authority up to cumulative $10,000 for each property. Rule
of thumb should be that the repair should increase the selling price by two
times the expense.
 
           
Acceptance of REO Sales Offer
  X       Offer must be greater than or equal to 92% of current list price.
 
      X   All other offers less than 92% will require Servicer approval.
 
  X       All REO Sales Contracts should be executed “As Is” and “Final”.
 
           
 
          Subservicer will provide monthly updates to Servicer as the status of
any litigation loan in process.
 
           
Settlement of Litigated Accounts
      X   Servicer to approve all litigated files (initiated from outside party)
based on recommendation by Subservicer and outside counsel.
 
           
Approval of any Form Letters
  X       Subservicer will have Legal Approval of all Form Letters being sent to
customers for any servicing reasons.
 
           
Regulatory Requests
for Information or
Exams
  X       If Servicer receives data and/or exam requests from a State Regulatory
Agency (for example: A Bureau of Financial Institutions), the request will be
sent to Subservicer to retrieve data and/or provide answers and, with timely
prior approval from Servicer, will provide the data or complete the exam or will
send the information to Servicer for their response (Servicer decision).
 
           
 
          If Subservicer receives data and/or exam requests from a State
Regulatory Agency on American General loans (for example: VA Bureau of Financial
Institutions), Subservicer will notify American General within 10 days, will
retrieve the data and/or complete the exam and, with timely prior approval from
Servicer, will provide the data or exam to the requesting agency.
 
           
Solicitation of Customers
      X   Subservicer will seek approval of any offer of any third party product
or origination offer from Servicer prior to solicitation.
 
           
 
          In the event that Servicer approves of a Solicitation, Subservicer
will eliminate any Do Not Solicit loans.

This Approval Matrix may have items added to it, items revised or items deleted
at any time with mutual consent of both Subservicer and Servicer.

 